Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 1 of 341

From: Gorey, Lauren (Federal

To: Wilbur Ross

Ca: Walsh, Michael (Federal); Rockas, James (Federal)
Subject: Census Talkers on COVID-19 Efforts

Date: Tuesday, March 10, 2020 4:55:47 PM

 

Secretary Ross,

Please find below talking points from Census, and cleared by The WH, on 2020 Census
COVID-19 efforts. They have several 5:00 pm ET deadlines, including a NPR interview, but I
wanted to make you aware of what they are saying. This is based off of what you said at the
hearing and prior language on general contingency planning.

Thank you,
Lauren

The Census Bureau will follow the guidance of Federal, State, and local
health authorities. We have also established the U.S. Census Bureau COVID-19
Internal Task Force to continuously monitor the situation and update our Pandemic
Addendum to the Census Bureau Continuity of Operations (COOP) Plan.

Our preparation and contingency planning centers on two key principles:

o The health and safety of our staff and the American public is of the utmost
consideration and importance.

o We must fulfill our constitutional obligation to deliver the 2020 Census
counts to the President of the United States on schedule, and we must adhere to
our core task of counting everyone once, only once, and in the right place.

The key message right now for anyone with questions about how COVID-19 will
affect the 2020 Census: it has never been easier to respond on your own, whether
online, over the phone, or by mail—all without having to meet a census taker.

o From March 12 through March 20, households will receive their first of
many invitations to participate in the 2020 Census.

o We are encouraging everyone to respond online as soon as they receive their
invitation with the provided instructions to go online. Instructions will include
the web address for the online questionnaire in English as well as instructions
for where to respond online in the 12 additional languages—ensuring over 99%
of U.S. households can respond online in their preferred language.

o The invitation will also include phone numbers for English and the 12
additional languages—ensuring over 99% of U.S. households can respond over
the phone in their preferred language. Telephone assistance is available seven
days a week from 7:00am to 2:00am EDT for those who prefer to respond by

DOC 0000944
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 2 of 341

phone.

o Some households—in areas less likely to respond online—will receive a
paper questionnaire in the first mailing, but all households that have not
responded online or by phone will receive a paper questionnaire on or between
April 8 and April 16. The paper questionnaire includes a pre-paid postage
envelope to return by mail.

Census takers plan to conduct the nonresponse followup operation, which begins
in a handful of communities as early as April 9, and starts across the country on May
13. However, households can still respond on their own during this phase (online and
phone response is available through July 31).

o The Census Bureau will closely follow guidance from public health
authorities when conducting this operation, as we do when conducting all field
operations.

o If we need to delay or discontinue nonresponse follow-up visits in a
particular community, we will adapt our operation to ensure we get a complete
and accurate count.

o Currently, fieldwork for some of our non-Decennial surveys is successfully
being conducted by phone where we are seeing an outbreak.

o Similarly, partnership specialists are working with local partners and
conducting meetings that may have been in person by phone and
teleconference.

We designed our 2020 operations precisely so we could offer multiple ways to
respond. In so doing, we are able to make necessary adaptations at the local level for
special operations as well. For instance, “group quarters,” the operation which counts
people in nursing homes, college dorms, prisons, and other institutional living
facilities, includes a myriad of ways to respond, such as via eResponse, paper listing,
or self-enumeration by the facility. The same is true for “service-based enumeration”
which counts persons experiencing homelessness at the site where they receive
services. The site administrators have multiple options for response.

In short, where a community, facility, or service organization makes a change
that would affect any field operation, we will adapt to make sure we are getting the
same population counted another way.

We will work to share information about any change in operations with local
authorities, community partners, and the media. We will also work with community
partners to continue to encourage self-response through the end of the nonresponse
followup phase.

We also have significant contingency budget to address costs of operational

DOC 0000945
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 3 of 341

changes. As needed, we will hire additional workers, manage operations out of
different offices, or mail additional reminders or questionnaires to areas affected by an
outbreak.

We will continue to monitor the situation and take appropriate steps in
consultation with public health authorities.

DOC 0000946
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 4 of 341

 

From: Christopher M Denno (CENSUS/ADDC FED)
To: Albert E Fontenot (CENSUS/ADDC FED); Ron S Jarmin (CENSUS/DEPDIR FED): James T Christy (CENSUS/LA

FED); Christa D Jones (CENSUS/DEPDIR FED); Deborah Stempowski (CENSUS/ADDC FED): Enrique Lamas
(CENSUS/DEPDIR FED): Benjamin J Page (CENSUS/CFO FED): Kevin Smith (CENSUS/CIO FED}; Steven
Dillingham (CENSUS/DEPDIR FED); Timothy P Olson (CENSUS/ADEO FED); Burton H Reist (CENSUS/ADCOM
FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED): Michael T Thieme (CENSUS/ADDC FED)

ca Laura K Furgione (CENSUS/CAO FED)

Subject: Re: Crisis Management Team Recap of High Level Operational Plans
Date: Friday, March 13, 2020 1:11:37 PM

Attachments: COVID-19 Contingency Planning. pptx

 

 

Most current deck, also attached to the invite.

Christopher Denno, Special Assistant
Decennial Census Programs

 

U.S. Census Bureau

Room 8H143| Office: 301.763.4092 | Mobile: P il
census. gov | @censusbureay
Shape your future. START HERE > 2020census.gov

 

 

 

 

From: Albert E Fontenot (CENSUS/ADDC FED)

Sent: Thursday, March 12, 2020 11:22 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census.gov>; Deborah Stempowski (CENSUS/ADDC FED)
<Deborah.M.Stempowski@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>;
Kevin Smith (CENSUS/CIO FED) <kevin.b.smith@census.gov>; Steven Dillingham (CENSUS/DEPDIR
FED) <steven.dillingham@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Burton H Reist (CENSUS/ADCOM FED)
<burton.h.reist@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Michael T Thieme (CENSUS/ADDC FED)
<Michael.T.Thieme@census.gov>; Christopher M Denno (CENSUS/ADDC FED)
<christopher.m.denno@census.gov>

Ce: Laura K Furgione (CENSUS/CAO FED) <laura.furgione@census.gov>

Subject: Crisis Management Team Recap of High Level Operational Plans

When: Friday, March 13, 2020 1:00 PM-2:00 PM.
Where: Director's Conference Room 8HO08; ;;;;Conf Call-in Pll

 

 

 

 

DOC 0000949
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 5 of 341

March 13, 2020

Shape
yout fulure
GEARE HERE >

 

DOC 0000950
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 6 of 341

2020 Census Program COVID-19 Contingency Planning

 

Overview

2020 Census Operations
IT Security and Support
Major Contract Support
Communications

Facilities

yout fulure
For Internal Use Only

 

DOC 0000951
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 7 of 341

2020 Census Program COVID-19 Contingency Pianning - Operational Prioritization

 

Operational Priority: High Operational Priority:
Mobile Questionnaire Assistance (MQA) ¢ Update Leave

Service Based Enumeration / Group Quarters Remote Alaska

Enumeration
Island Areas

Partnershi
P Post Enumerator Survey — Independent Listing,

Census Questionnaire Assistance (CQA) Initial Housing Unit Follow-up, and Person
Interview

Early Nonresponse followup
Nonresponse followup
Operational Priority: 44
* Mailout
Update Enumerate
Data Capture
Nonresponse followup Re-Interview Matching
Shape

Non-iD Clerical your fulve

2020CENSUS.GOV yout Tulare
— For Internal Use Only GEBRT HERE

 

DOC 0000952
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 8 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations

 

Mobile Questionnaire Assistance (MQA) — Scheduled to begin mid-April
Concerns:

* Exposure presumed to be high for Census Response Representatives (CRRs)
e Operation designed around gatherings of groups of people

Contingency Considerations:

° Delay start of operation

¢ Display posters and banners in gathering areas

* Paper questionnaires at kiosks

Additional Considerations:

e Operation was not originally included as a 2020 Census operation

Shes pep

your fulure

2029CENSUS.GOV Sut fuk
_ For Internal Use Only BE HERE

 

DOC 0000953
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 9 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations

Service Based Enumeration (SBE) & Group Quarters Enumeration (GQE)
Scheduled to begin March 30 / April 2 (respectively)

Concerns:
Face-to-face contact is necessary in SBE/Targeted Non-Sheltered Outdoor Location (TNSOL)
SBE/TNSOL locations are high exposure risk and possibly unsafe to enumerators
Some GQE and SBE facilities are likely to restrict or prohibit access to Census employees
SBE respondents may be unlikely to cooperate in high-risk areas
Larger chance of missing college students (schools closing early)

Large groups of people are quarantined on cruise ships, newly established housing facilities that were not accounted in advanced
contact

Contingency Considerations:

* Notifying GQ types who selected in-person or self-enumeration to opt for e-response, paper response, or drop-off/pick-up — already
underway

* Contact SBE locations to determine status of local conditions (commencing week of March 16}
Shape
yout fulure

2020CENSUS.GOV yout Tulare
— For Internal Use Only GEBRT HERE

 

DOC 0000954
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 10 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations

 

Partnership ~ Currently in production

Concerns:

* Operation is designed to interact with the public at events
¢ Public concern is rising about attending gatherings

e Many local and national events are being cancelled
Contingency Considerations:

* Postpone and/or cancel events.

* Conduct conferences/events virtually.

yout fulure

2020CENSUS.GOV yout Tulare
— For Internal Use Only GEBRT HERE

 

DOC 0000955
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 11 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations

 

Census Questionnaire Assistance — Currently in production
Concerns:
* Increased call volume due to concerns about field work / face-to-face interaction
* Employee absenteeism
* CQA facility quarantine
Contingency Considerations:
* Call surges can be addressed through IVR, overtime, and callback capabilities
* Route calls to remaining call centers
* Delay/curtail outbound calling
Additional Considerations:
* Ten unique sites nationwide
Shape
yout fulure

2020CENSUS.GOV Sut fuk
— For Internal Use Only BE HERE

 

DOC 0000956
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 12 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations

 

Early Nonresponse Followup ~ Scheduled to begin April 9

Concerns:

* Early NRFU requires in-person face-to-face interviewing.

¢ Early NRFU colleges may close early and students may no longer be in the area.

* Training is currently conducted in-person. Device procurement and swearing-in must be conducted in-person.

Contingency Considerations:

Messaging to off-campus college students encouraging self-response and providing guidance to respond for
themselves at their school address even if they’re not there due to school closures

Delay start of operation, either overall or in specifically impacted areas
Conduct enumerator training virtually or delay training
Implement additional enumeration via administrative records
Additional Considerations:
* Possible infection/contamination in later weeks remains unknown. Situation could improve or worsen.
yout hae

2020CENSUS.GOV yout Tulare
— For Internal Use Only GEBRT HERE

 

DOC 0000957
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 13 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations
Nonresponse Followup ~ Scheduled to begin May 13

Concerns:
¢ NRFU requires in-person face-to-face interviewing.
* Training is currently conducted in-person. Device procurement and swearing-in must be conducted in-person.
Contingency Considerations:
Emergency messaging to encourage self response, particular in early NRFU areas.
Delay start of operation, either overall or in specifically impacted areas.
Extend operation.
Conduct enumerator training virtually.
Delay training.
Conduct additional enumeration via administrative records.

Additional Considerations:

¢ Possible infection/contamination level next month remains unknown. Situation could become worse or better,
Shope
yout fulure

2020CENSUS.GOV yout Tulare
— For Internal Use Only GEBRT HERE

 

DOC 0000958
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 14 of 341

2020 Census Program COVID-19 Contingency Planning — Priority Operations

 

Mailout — Currently in Production
Concerns:
* Delay of mailings could impact NRFU workload.
* Possible R.R. Donnelley facility quarantine and/or increased staff absenteeism.
* Possible USPS facility quarantine and/or increased staff absenteeism.
Contingency Considerations:

Delay mailings

Implement additional mailings (e.g., EDDM postcard)

Bring in replacement staffing to do the mailings (Census cleared staff)

Send out emergency postcard from alternative location

Shes pep

your fulure

2029CENSUS.GOV yout Tulare
_ For Internal Use Only GEST HERE

 

DOC 0000959
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 15 of 341

2020 Census Program COVID-19 Contingency Planning —: Priority Operations

 

Update Enumerate — Scheduled to begin March 16
Concerns:

* Face-to-face interviewing is necessary

«Early timing during peak of virus

Contingency Considerations:

* Could delay operation due to small workload

Data Capture — Currently in production
Concerns:
*« Employee absenteeism
« — PDCC facility quarantine
Contingency Considerations:
« implement overtime and/or additional shifts to accelerate scanning
* Route keying work to alternative PDCC location
Additional Considerations:
* Cases still get removed from NRFU from USPS notifications.
Shape
yout fulure

2020CENSUS.GOV yout Tulare
— For Internal Use Only GEBRT HERE

 

DOC 0000960
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 16 of 341

2020 Census Program COVID-19 Contingency Planning —: Priority Operations

 

NRFU Re-interview (Ri} — Scheduled to being May 14
Concerns:

* — Only one site for RI —- NPC main campus.
Contingency Considerations:

* Delay matching work

* Implement alternatives to clerical matching (e.g., send cases to RCCs based an automated matching only}

Non-iB Clerical — Scheduled to begin March 12

Concerns:

* Cases not worked will praceed to field verification. This is NRFU work that daes not invalve face-to-face contact.
Contingency Considerations:

* Delay matching

¢  Flaat work to an alternative site

* Let cases flow ta field verificatian as necessary

* NPC is working on a contingency plan for main campus activities

Additional Considerations:

* Work can be conducted in three sites (twa stateside} Shope

your fulure

2029CENSUS.GOV HORE HERE >
“eee For Internal Use Only HERE

 

DOC 0000961
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 17 of 341

2020 Census Program COVID-19 Contingency Planning — Low Priority Operations

 

Update Leave ~ Scheduled to begin March 16

Concerns:

* Employee absenteeism

° Public face-to-face contact

Contingency Considerations:

* Make procedural change to just leave package and update address from observation

* Delay operation — could lead to additional NRFU workload

Shes pep

your fulure

2029CENSUS.GOV Sut fuk
_ For Internal Use Only BE HERE

 

DOC 0000962
Case 5:20-cv-05799-LHK Document 154-3

2020 Census Program COVID-19 Contingency Planning —

Filed 09/18/20 Page 18 of 341

any Priority Operations

 

Remote Alaska ~ Currently in production
Concerns:

* Employee absenteeism

* Public face-to-face contact
Contingency Considerations:

* Delay completion of operation

* Implement overtime to counter any absenteeism
Island Areas — Currently in production

Concerns:

* No current COVID-19 outbreaks in the Islands

2029CENSUS.GOV
For Internal Use Only

DOC 0000963

Shape
yout fulure
ART HERE >

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 19 of 341

2020 Census Program COVID-19 Contingency Planning — Low Priority Operations

 

Post Enumerator Survey Independent Listing ~ Currently in production
Concerns:

* Employee absenteeism

Contingency Considerations:

* Closeout without finishing quality control

Additional Considerations:

* Production is nearly complete and quality control is finishing soon.

Post Enumeration Survey Initial Housing Unit Follow-up, and Person Interview — Schedule to being mid-May
Concerns:

* None at this time.

Shes pep

your fulure

2029CENSUS.GOV Sut fuk
_ For Internal Use Only BE HERE

 

DOC 0000964
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 20 of 341

2028 Census Program COVID-19 Contingency Planning ~ IT Security and Support

 

Systems Readiness and Support

* Technical integrator (TI) provides 2020 technical infrastructure and ensures the 2020 Census System of
Systems integrates, scales, performs, is secure, and meets 2020 Census business objectives.

Tl is telework ready including Network Operations Center (NOC) and Security Operations Center (SOC) with
no degradation of capabilities.

Decennial Service Center (DSC) Tier 3 is telework ready.

The Census Enterprise SOC (ESOC) continues to work closely with TISOC. ESOC can be managed remotely
with the exception of the FBI tool that is only in the ESOC.

Shes pep

your fulure

2029CENSUS.GOV Sut fuk
_ For Internal Use Only BE HERE

 

DOC 0000965
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 21 of 341

2020 Census Program COVID-19 Contingency Planning ~ Census Questionnaire Assistance (CQA}

 

Census Questionnaire Assistance (CQA)
COA is telework ready and can work 100% remotely if necessary to ensure uninterrupted availability.

COA maintains 10 contact centers: Jacksonville, FL; Pueblo, CO; Irving, TX; Blythewood, SC; Tampa, FL;
Tamarac, FL; Nashville, TN; Kansas City, MO; El Paso, TX; and, New York, NY.

If any one of the 10 sites must close, the remaining contact centers are skilled and staffed to take incoming
calls.

The call routing technology enables calls to be directed to the next available agent skilled (by language) to
take the call, regardless of the location the call comes from.

Plans and procedures at the ready to handle unexpected call surges to include Interactive Voice Response
(IVR} messaging, overtime, and callback capabilities.

The CQA operational command center is located in Washington, DC and provides command and control
capabilities for the overall COA operations including quality control capabilities.

The CQA data centers are located in Highlands Ranch, CO and Sterling, VA and provide the underlying COA
technical infrastructure.

Shes pep

your fulure

2029CENSUS.GOV Sut fuk
_ For Internal Use Only BE HERE

 

DOC 0000966
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 22 of 341

2026 Census Program COVID-19 Contingency Planning ~ Major Contract Support

Decennial Device as a Service {(dDaaS} —- CDW-G

 

« Configure, provision, ship, manage, and decommission all mobile devices and provide reliable network coverage for 2020 Census
operations.

Two logistic centers (Las Vegas, NV and Chicago, IL} provision and ship devices for the 2020 Census. If one site closes, CDW will continue to
conduct operations from the alternative site.

Scheduled to complete provisioning and kitting NRFU devices by March 31 (drop-dead date is April 15). As of March 12, CDW is ahead of
their production schedule by 95,000 devices, equivalent to 10 full production days.

CDW is telework ready for Tier 3 and Workspace One support.

Production Staff have been cross trained for device provisioning. Additional “surge staff” has been cleared at each site, in the event they
are needed to supplement usual provisioning technicians.

Census Schedule A Human Resources and Recruiting, Payroll System (C-SHaRPS) - Recruiting and Assessment (R&A), Learning Management
System {LMS}, and Fingerprinting - GDIT

* Provides online job application/assessment system, and automated learning management system for Schedule A field staff for decennial
operations.

o C-Sharps R&A and LMS helpdesks are telework ready.
Collect fingerprints of selected applicants for Schedule A selectees, and fingerprints for CQA and Island Area contractor.

Fingerprint vendor appointment scheduler is online and will not be impacted. All systems team members and management are telework
ready.

Physical fingerprinting must be conducted in person. Vendor has a daily management meeting and are communicating with Site Operators.
624 fixed fingerprinting locations, with vendor able to provide additional 200 temporary “pop-up” sites in the event a site is closed.

300 mobile fingerprinting units deployed to field. ch
Stes pup
yout fulure
2020CENSUS.GOV GLARE HEE
“ For Internal Use Only STARTHERE >

 

DOC 0000967
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 23 of 341

2026 Census Program COVID-19 Contingency Planning ~ Major Contract Support

 

Field IT Deployment Contract (FiTd) - Unisys Corp

« Provide and support IT equipment in the regional census centers (RCCs} (support only), area census offices (ACOs), Island Area offices
(IAQs), paper data capture centers (PDCCs), and remote workers.

+ Field 1T Deployment (FITd} has completed IT buildout of all offices (ACOs, RCCs, PDDCs, and Island Areas) and is now in support mode.
Amazon Web Services {AWS}

« AWS provides cloud-based computer system infrastructure for 2020 Census data collection and processing operations. it provides highly
available, geographically diverse support to ensure resilient system function and accessibility.

« AWS has confirmed that services are not impacted.

2020 Enterprise Census and Survey Enabling (CEDCaP ECaSE) Platform — ImmixGroup/Pega

Design, develop, test, systems engineering, maintenance, and operational support for ISR for CQA, Operational Control System (Field OCS
and Survey OCS), and Enumeration application.

Majority of Pega contractors are based on Boston, are telework ready, and already work remotely.

Minimized travel and have determined Census “mission critical” to support travel if needed.

Onsite support was planned at CQA and DSC to help triage problems during production.
integrated Communications Contract (ICC) — Young & Rubicam (Y&R)
« Plan, design, integrate, produce, implement, moniter, and assess the integrated communications program for the 2020 Census.
« Instructed employees not to attend gatherings of more than 50 people, and to limit travel to essential travel only.
« Full-time telework in all New York and DC Offices.
* The other seven subcontractors are taking precautionary measures at their own discretion. Shape
your fulure

2020CENSUS.GOV yout Tulare
— For Internal Use Only GEBRT HERE

 

DOC 0000968
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 24 of 341

2028 Census Program COVID-19 Contingency Planning ~ Communications

 

Communicating with stakeholders

* Communications Directorate has developed a list of Internal and
on 2020 Census Operations.

External stakeholders ta notify of possible developments related to the impact of COVID-19

* Mode of communication will vary based on audience, message, and current on-ground conditions.

Messaging would include
Building closures .
Leave and telework policies ’
Travel guidance *
Healthy/safety precautions e
Operational changes, especially GQ/College enumerator
methods, NRFU, MOA, and advertising
Status of 2020 Census events
Census Headquarters building status

internal Stakeholders
All employees
Union
Contractors (all contractors including building support
services}
FPS/Office of Security
New hires in the onboarding process
Department of Commerce

2020CENSUS.GOV

External Stakeholders

Congress
Media
Other federal agencies, specifically public health agencies
State/local elected officials (governors, mayors, city council,
etc.}
Oversight (GAO/OIG)
Advisory Committees (NAC, CSAC}
Complete Count Committees
Official partners
State Data Centers
Census Information Centers
All GQ facilities, especially with regard to
colleges/universities
All higher education associations
Technology company trust and safety teams
Philanthropic organizations
Shes pep
yout fulure

START HEE
For Internal Use Only GEAR E HERE >

 

DOC 0000969
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 25 of 341

2028 Census Program COVID-19 Contingency Planning ~ Communications

 

Communicating with the public

« — The virus will cause operational changes for the census, and may necessitate changes in our planned communications approach.
Paid Media

« Evaluating whether to buy more paid media and for what time frame

« Exploring possibility of new creative, increased use of existing assets, and/or recutting existing assets with new audio
«Partnering with Team Y&R on ability to buy slots in coming weeks, given cancellations of existing ad placements.

« Will re-examine reminder ads in light of current dynamics to ensure tone of ads is sensitive.

Research

* Considering need for focus groups on any alternative messages. We have added new questions to the tracking survey on this topic.
Partnership

* Developing talking points to share with our partners.

Shes pep

your fulure

2029CENSUS.GOV yout Tulare
_ For Internal Use Only GEST HERE

 

DOC 0000970
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 26 of 341

2028 Census Program COVID-19 Contingency Planning ~ Facilities

 

Headquarters (HQ) - Suitland
Function
* Program management and control, systems management, internal and external communications
Capabilities in the event of closure
* HQ employees and contractors are telework ready
© 91% of employees are telework ready and 86% telework regularly.

* Mission-critical staff can continue to perform primary functions remotely to keep the 2020 Census and other programs on-track

Bowie Computer Center (BCC) — Bowie, MD

Function

* Tier 2 Federal Data Center that provides on premise computing infrastructure for Census Bureau operations
Capabilities in the event of closure

* BCC employees and contractors are telework ready

* BCC staff can continue to perform virtually all functions remotely to keep the 2020 Census and other programs on-track
Limitations in the event of closure

* Hardware failure is not addressable during complete closure

* New FBI monitoring needs occasional human interaction Shape
yout fulure

22 2020CENSUS.GOV yout fulwe
_— For Internal Use Only GEAR HERE

 

DOC 0000971
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 27 of 341

2028 Census Program COVID-19 Contingency Planning ~ Facilities

 

National Processing Center Main Campus — Jeffersonville, IN
Functions

* Multiple large 2020 Census operations including: Non-ID clerical, NRFU-RI, Residual Coding, Group
Quarters; Paper Data Quality, Island Areas, PES, and CPEX

Time-limited intake, sorting, scanning, image and data capture of questionnaires and field enumeration
materials

* Title 13 storage and disposition of 2020 Census materials

Capabilities in the event of closure

¢ NPC workloads for decennial programs will be delayed

¢ Additional work shifts can be implemented once facility reopens to increase capacity
Limitations in the event of closure

* Very limited telework opportunities due to warehouse/production floor environments and lack of VDI
compatible software applications (Non-ID, NRFU-RI, etc.) for decennial programs

e Uncaptured decennial workload already onsite would be stuck in a closed facility and unavailable to be
processed
Shape
yout fulure

2020CENSUS.GOV Sut fuk
— For Internal Use Only BE HERE

 

DOC 0000972
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 28 of 341

2020 Census Program COVID-19 Contingency Planning ~ Facilities

 

Paper Data Capture Center, East (PDCC-East} — Jeffersonville, IN; Paper Data Capture Center, West — Phoenix, AZ
(two facilities)

Functions

* Large 2020 Census paper data capture facilities

¢ High-volume, time-limited intake, sorting, scanning, image and data capture of 2020 Census paper questionnaires
* Title 13 storage and disposition of scanned 2020 Census Questionnaires

Capabilities in the event of closure

* Workload can be redirected and moved from one PDCC to the other or the NPC main campus If extended closure
occurs

¢ Additional work shifts can be implemented to increase throughput capacity if full-country workload shifts to a
single PDCC but timelines could be delayed

Limitations in the event of closure
PDCC-East and West employees cannot work remotely

Uncaptured Questionnaire workload already onsite would be stuck in a closed facility and unavailable to be
processed

Intake from USPS would need to be quickly redirected to alternate PDCC or the NPC main campus ch

Shope
yout fulure
2020CENSUS.GOV For Internal Use Only GARE GERE >

 

DOC 0000973
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 29 of 341

2020 Census Program COVID-19 Contingency Planning ~ Facilities

 

Regional Offices (ROs)

Functions

* Data collection, data dissemination and geographic operations for continuous surveys
Capabilities in the event of closure

* Capability to work remotely for majority of staff

* Transition restricted activities to HQ staff

Limitations in the event of closure

* No capability to work remotely for mailroom staff and restricted activities for certain positions

Regional Census Centers (RCCs)

Functions

* Oversee local data collection, data dissemination and geographic operations for 2020 Census
Capabilities in the event of closure

* Work remotely capabilities for majority of staff

* ‘Transition restricted activities to ACO in area not impacted or to HQ staff

Limitations in the event of closure

* No remote work capabilities for clearance staff and restricted activities for certain positions Shape
yout fulure

25 2020CENSUS.GOV yout fulwe
_— For Internal Use Only GEAR HERE

 

DOC 0000974
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 30 of 341

2020 Census Program COVID-19 Contingency Planning ~ Facilities

 

Area Census Offices (ACOs)

Functions

* Local support for data collection, data dissemination and geographic operations for 2020 Census
Capabilities in the event of closure

* Lead Census Field Manager/Census Field Manager remote work capabilities/remote work capabilities for
limited number of Recruiting Assistants and Mobile Questionnaire Assistant staff

* Transition restricted activities to ACO in area not impacted or to HQ staff
Limitations in the event of closure

* No remote work capabilities for Area Census Managers, Administration and IT Support staff

Shes pep

your fulure

2029CENSUS.GOV Sut fuk
_ For Internal Use Only BE HERE

 

DOC 0000975
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 31 of 341

 

From: Christopher M Denno (CENSUS/ADDC FED)
To: Steven Dillingham (CENSUS/DEPDIR FED); Ron S Jarmin (CENSUS/DEPDIR FED): Enrique Lamas

{CENSUS/DEPDIR FED): Albert E Fontenot (CENSUS/ADDC FED): James T Christy (CENSUS/LA FED): Christa D
Jones (CENSUS/DEPDIR FED); Deborah Stempowski (CENSUS/ADDC FED): Benjamin J Page (CENSUS/CFO FED):
Kevin Smith (CENSUS/CIO FED); Timothy P Olson (CENSUS/ADEO FED): Burton H Reist (CENSUS/ADCOM FED):

Ali Mohammad Ahmad (CENSUS/ADCOM FED); Michael T Thieme (CENSUS/ADDC FED): Jennifer Shopkorn

{CENSUS/ADCOM FED)
Cea: Laura K Furgione (CENSUS/CAO FED); Paul Krutsch (CENSUS/DCMD FED}
Subject: Re: Crisis Management Team Recap of High Level Operational Plans
Date: Friday, March 13, 2020 6:25:51 PM
Attachments: COVID-19 Contingency Planning Final. pdf

COVID-19 Contingency Planning Final. pptx

 

Good Evening,

Attached is a revised copy of the 2020 Census COVID-19 Contingency Planning deck that we
discussed this afternoon. This deck will be sent to DOC on Monday morning. If you have any
additional comments or input, please let me know.

Have a great weekend and remember to wash your hands!

Christopher Denno, Special Assistant
Decennial Census Programs

U.S. Census Bureau

Room 8H143| Office: 301.763.4092 | Mobile: Pil

census.gov | @censusbureay
Shape your future. START HERE > 202?0census.gov

 

 

 

 

 

From: Christopher M Denno (CENSUS/ADDC FED) <christopher.m.denno@census.gov>

Sent: Friday, March 13, 2020 1:11 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D. Jones@census.gov>; Deborah Stempowski (CENSUS/ADDC FED}
<Deborah.M.Stempowski@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>;
Kevin Smith (CENSUS/CIO FED) <kevin.b.smith@census.gov>; Steven Dillingham (CENSUS/DEPDIR
FED) <steven.dillingham@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Burton H Reist (CENSUS/ADCOM FED)
<burton.h.reist@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Michael T Thieme (CENSUS/ADDC FED)

<Michael.T. Thieme @census.gov>

Ce: Laura K Furgione (CENSUS/CAO FED) <laura.furgione@census.gov>

Subject: Re: Crisis Management Team Recap of High Level Operational Plans

Most current deck, also attached to the invite.

Christopher Denno, Special Assistant

DOC 0000976
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 32 of 341

Decennial Census Programs
U.S. Census Bureau
Room 8H143| Office: 301.763.4092| Mobile! PI

census. gov | @censusbureay
Shape your future. START HERE > 202?0census.gov

 

 

 

 

 

From: Albert E Fontenot (CENSUS/ADDC FED)

Sent: Thursday, March 12, 2020 11:22 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.SJarmin@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D. Jones@census.gov>; Deborah Stempowski (CENSUS/ADDC FED}
<Deborah.M.Stempowski@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>;
Kevin Smith (CENSUS/CIO FED) <kevin.b.smith@census.gov>; Steven Dillingham (CENSUS/DEPDIR
FED) <steven.dillingham@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Burton H Reist (CENSUS/ADCOM FED}
<burton.h.reist@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Michael T Thieme (CENSUS/ADDC FED)
<Michael.T.Thieme@census.gov>; Christopher M Denno (CENSUS/ADDC FED)
<christopher.m.denno@census.gov>

Ce: Laura K Furgione (CENSUS/CAO FED) <laura.furgione@census.gov>

Subject: Crisis Management Team Recap of High Level Operational Plans

When: Friday, March 13, 2020 1:00 PM-2:00 PM.
Where: Director's Conference Room 8HO08; ;;;;Conf Call-in Pll

 

 

 

 

DOC 0000977
March 16, 2020

Shape
your fulure

For Internal Use Only START HERE >

 

DOC 0000978
asé€ 9:20-Cv-O - Documen

9 Contineg

Overview

2020 Census Operations
IT Security and Support

Major Contract Support
Communications

Facilities

your fubure
2020CENSUS.GOV START HERE >
For Internal Use Only

 
Page 35 0

2020 Census Program COVID-19 G g - Operational

 

Operational Priority: High Operational Priority: Low

 

¢ Mobile Questionnaire Assistance (MQA) ¢ Update Leave

Service Based Enumeration / Group Quarters Remote Alaska

Enumeration
island Areas

Partnershi
P Post Enumerator Survey — Independent Listing,

Census Questionnaire Assistance (CQA) Initial Housing Unit Follow-up, and Person

interview
Early Nonresponse followup

Nonresponse followup

Operational Priority

 

Mailout

Update Enumerate

Data Capture

Nonresponse followup Re-Interview Matching

Non-ID Clerical

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0000980
asé€ 9:20-Cv-O - Documen

9 Contineg

 

Mobile Questionnaire Assistance (MQA) — Rescheduled from March 30 to mid-April

*Dates are subject to change as necessary.

Concerns:

e Exposure presumed to be high for Census Response Representatives (CRRs)

¢ Operation designed around gatherings of groups of people

Action Taken:
¢ Delayed start of operation

e CRRs are assisting partnership specialists in contacting our over 300,000 partners to keep them engaged and
informed about operational contingencies that have been put in place

Additional Considerations:

 

* Operation was not originally included as a 2020 Census operation

¢ Revisit operational timeline NLT April 7

your fubure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 
2020 Census Program COVID-19 Gg P ing gh Priority Operations

 

Group Quarters Enumeration (GQE) — College/Universities
Scheduled to begin April 2

*Dates are subject to change as necessary.

Concerns:

¢ Several Colleges/Universities have closed, prompting students to leave school.

°« Some Colleges/Universities are likely to restrict or prohibit access to Census employees
Actions Taken:

* Contacting Colleges/Universities that selected in-person or self-enumeration to opt for e-response, paper response, or
drop-off/pick-up

¢ Partnering with Department of Education to ensure accurate enumeration of College/University students

Shape
your fulure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0000982
2020 Census Program COVID-19 Gg P ing gh Priority Operations

Service Based Enumeration (SBE) & Group Quarters Enumeration (GQE)
Scheduled to begin March 30 / April 2 (respectively)

*Dates are subject to change as necessary.

Concerns:
Face-to-face contact is necessary in SBE/Targeted Non-Sheltered Outdoor Location (TNSOL)
SBE/TNSOL locations are high exposure risk and possibly unsafe to enumerators
Some GQE and SBE facilities are likely to restrict or prohibit access to Census employees
SBE respondents may be unlikely to cooperate in high-risk areas

Large groups of people are quarantined on cruise ships, newly established housing facilities that were not accounted in advanced contact

Actions Taken:

* Contacting GQs that selected self-response enumeration methods that include the in-person interview (56,713) and drop off/pick up (55,088)
approach to opt for eResponse and Paper Response

¢ Contacting SBE locations to determine status of local conditions and availability of lists

Additional Considerations:

 

* Revisit operational timeline NLT March 20
Shape
your fulure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0000983
0 Census Program COVID-19 g P ing igh Priority Operations

 

Partnership — Currently in production

Concerns:

¢ Operation is designed to interact with the public at events

¢ Public concern is rising about attending gatherings

¢ Many local and national events are being cancelled

Actions Taken:

e Partnership specialists are contacting partners to keep them appraised of any operational changes
¢ Postponing and/or cancelling events based on local conditions

¢ Conducting conferences/events virtually

Shape |
your future |

2020CENSUS.GOV TART HERE > |
For internal Use Onl START HERE > |

 
Documen 4.- leo

0 Census

operations

 

Census Questionnaire Assistance — Currently in production

Concerns:

¢ CQA facility quarantine

¢ Increased call volume due to concerns about field work / face-to-face interaction
* Employee absenteeism

Contingency Considerations:

e Call surges can be addressed through IVR, overtime, and callback capabilities

¢ Route calls to remaining call centers

¢ Delay/curtail outbound calling

Additional Considerations:

 

e Ten unique sites nationwide

¢ CQA agents cannot work remotely

2020CENSUS.GOV
For Internal Use Only

DOC 0000985

Shape
your fulure
START HERE >

 
2020 Census gram COVID-19 QO P ing gh Priority Operations

Early Nonresponse Followup — Rescheduled from April 9 to April 23

*Dates are subject to change as necessary.

Concerns:
e Early NRFU requires in-person face-to-face interviewing
¢ Early NRFU colleges/universities may close early and students may no longer be in the area
¢ Training is currently conducted in-person. Device procurement and swearing-in must be conducted in-person
Actions Taken:
Delayed start of operation
Conducting enumerator training virtually

Messaging to off-campus college students encouraging self-response and providing guidance to respond for
themselves at their school address even if they’re not there due to school closures

Focus additional communication to encourage self response
Additional Considerations:
¢ Possible infection/contamination in later weeks remains unknown. Situation could improve or worsen.
¢ Revisit operational timeline NLT April 7 Shape

your fulure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0000986
yerations

 

*Dates are subject to change as necessary.

Concerns:

e NRFU requires in-person face-to-face interviewing

° Training is currently conducted in-person. Device procurement and swearing-in must be conducted in-person

Contingency Considerations:

 

Emergency messaging to encourage self response, particular in early NRFU areas
Extend operation

Conduct enumerator training virtually

Conduct additional enumeration via administrative records

Additional Considerations:

 

¢ Possible infection/contamination level next month remains unknown. Situation could become worse or better

Shape
your fulure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0000987
2020 gram COVID-19 Cg r Gg Priority Operations

 

Mailout — Currently in Production
Concerns:
¢ Delay of mailings could impact NRFU workload.
¢ Possible R.R. Donnelley facility quarantine and/or increased staff absenteeism.
¢ Possible USPS facility quarantine and/or increased staff absenteeism.
Contingency Considerations:

Delay mailings

Accelerate mailings

Implement additional mailings (e.g., EDDM postcard)

Bring in replacement staffing to do the mailings (Census cleared staff)

Send out emergency postcard from alternative location

Shape
your fulure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 
2020 Census

 

Update Enumerate — Scheduled to begin March 16
Concerns:

° Face-to-face interviewing is necessary

* — Early timing during peak of virus

Contingency Considerations:

 

* Could delay operation due to small workload
Move workload into NRFU supplemental

Extended operation

Data Capture — Currently in production
Concerns:

* Employee absenteeism

*  PDCC facility quarantine

Contingency Considerations:

 

* Implement overtime and/or additional shifts to accelerate scanning
* Route keying work to alternative PDCC location

Additional Considerations:

 

* Cases still get removed from NRFU from USPS notifications. Shape
your fulure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0000989
K Document 154- iled

2020 Census Program COVID-19 iori perations

 

NRFU Re-interview (RI) — Scheduled to being May 14
Concerns:
* Only one site for RI —- NPC main campus.

Contingency Considerations:

 

* Delay matching work

* Implement alternatives to clerical matching (e.g., send cases to RCCs based on automated matching only}

Non-ID Clerical — Scheduled to begin March 12
Concerns:
* Cases not worked will proceed to field verification. This is NRFU work that does not involve face-to-face contact.

Contingency Considerations:

 

* Delay matching

« Float work to an alternative site

* Let cases flow to field verification as necessary

* NPC is working on a contingency plan for main campus activities

Additional Considerations:

 

¢ Work can be conducted in three sites (two stateside) Shape
your fulure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0000990
2020 Census Program COVID-19 . P ing — ..ow Priority Operations

 

Update Leave — Scheduled to begin March 16
Concerns:

* Employee absenteeism

¢ Public face-to-face contact

Action Taken:

¢ Made procedural change to leave package and update address from observation

Shape
your fulure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0000991
2020 Census P

Priorit

Operations

 

Remote Alaska — Currently in production
Concerns:

¢ Employee absenteeism

¢ Public face-to-face contact

Contingency Considerations:

 

¢ Delay completion of operation

¢ Implement overtime to counter any absenteeism

Island Areas — Currently in production

Concerns:

¢ No current COVID-19 outbreaks in the Islands

20Z0CENSUS.GOV

For Internal Use Only

DOC 0000992

Shape
your fulure
START HERE >

 
2020 Census Program COVID-19 g g — ..ow Priority Operations

 

Post Enumerator Survey Independent Listing — Currently in production
Concerns:
¢ Employee absenteeism

Contingency Considerations:

 

¢ Closeout without finishing quality control

Additional Considerations:

 

¢ Production is nearly complete and quality control is finishing soon.

Post Enumeration Survey Initial Housing Unit Follow-up, and Person Interview — Schedule to being mid-May
Concerns:

¢ None at this time.

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0000993
0 Census Program )-19 Contingency Planning —IT Security and S

 

Systems Readiness and Support

¢ Technical Integrator (Tl) provides 2020 technical infrastructure and ensures the 2020 Census System of
Systems integrates, scales, performs, is secure, and meets 2020 Census business objectives.

Tl is telework ready including Network Operations Center (NOC) and Security Operations Center (SOC) with
no degradation of capabilities.

Decennial Service Center (DSC) Tier 3 is telework ready.

The Census Enterprise SOC (ESOC) continues to work closely with TI SOC. ESOC can be managed remotely

with the exception of the FBI tool that is only in the ESOC.

2020CENSUS.GOV TART HERE >
For Internal Use On START HERE

 
ase -CV-O - Documen led age 3U OT 34

-19 Contingency Planning — Census Questionnaire Assistance ((

 

Census Questionnaire Assistance (CQA)

* CQA management is telework ready and can work 100% remotely if necessary to ensure uninterrupted
availability.

CQA maintains 10 contact centers: Jacksonville, FL; Pueblo, CO; Irving, TX; Blythewood, SC; Tampa, FL;
Tamarac, FL; Nashville, TN; Kansas City, MO; El Paso, TX; and, New York, NY.

If any one of the 10 sites must close, the remaining contact centers are skilled and staffed to take incoming
calls.

The call routing technology enables calls to be directed to the next available agent skilled (by language) to
take the call, regardless of the location the call comes from.

Plans and procedures at the ready to handle unexpected call surges to include Interactive Voice Response
(IVR) messaging, overtime, and callback capabilities.

The CQA operational command center is located in Washington, DC and provides command and control
capabilities for the overall CQA operations including quality control capabilities.

The CQA data centers are located in Highlands Ranch, CO and Sterling, VA and provide the underlying CQA

technical infrastructure.

Shape
your fubure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 
2020 Census Program Ci Contingency P G lajor Contract Support

Decennial Device as a Service (dDaaS) — CDW-G

 

¢ Configure, provision, ship, manage, and decommission all mobile devices and provide reliable network coverage for 2020 Census
operations.

Two logistic centers (Las Vegas, NV and Chicago, IL) provision and ship devices for the 2020 Census. If one site closes, CDW will continue to
conduct operations from the alternative site.

Scheduled to complete provisioning and kitting NRFU devices by March 31 (drop-dead date is April 15). As of March 12, CDW is ahead of
their production schedule by 95,000 devices, equivalent to 10 full production days.

CDW is telework ready for Tier 3 and Workspace One support.

Production Staff have been cross trained for device provisioning. Additional “surge staff” has been cleared at each site, in the event they
are needed to supplement usual provisioning technicians.

Census Schedule A Human Resources and Recruiting, Payroll System (C-SHaRPS) - Recruiting and Assessment (R&A), Learning Management
System (LMS), and Fingerprinting — GDIT

* Provides online job application/assessment system, and automated learning management system for Schedule A field staff for decennial
operations.

o C-Sharps R&A and LMS helpdesks are telework ready.
Collect fingerprints of selected applicants for Schedule A selectees, and fingerprints for CQA and Island Area contractor.

Fingerprint vendor appointment scheduler is online and will not be impacted. All systems team members and management are telework
ready.

Physical fingerprinting must be conducted in person. Vendor has a daily management meeting and are communicating with Site Operators.
624 fixed fingerprinting locations, with vendor able to provide additional 200 temporary “pop-up” sites in the event a site is closed.

bile fi inti its deployed to field.
300 mobile fingerprinting units deployed to Tie Shape

your fulure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0000996
2020 Census Program Ci Contingency P G lajor Contract Support

 

Field IT Deployment Contract (FiTd) — Unisys Corp

 

¢ Provide and support IT equipment in the regional census centers (RCCs) (support only), area census offices (ACOs), Island Area offices
(IAOs), paper data capture centers (PDCCs), and remote workers.

¢ Field IT Deployment (FiTd) has completed IT buildout of all offices (ACOs, RCCs, PDDCs, and Island Areas) and is now in support mode.
Amazon Web Services (AWS)

 

* AWS provides cloud-based computer system infrastructure for 2020 Census data collection and processing operations. It provides highly
available, geographically diverse support to ensure resilient system function and accessibility.

e AWS has confirmed that services are not impacted.
2020 Enterprise Census and Survey Enabling (CEDCaP ECaSE) Platform — ImmixGroup/Pega

Design, develop, test, systems engineering, maintenance, and operational support for ISR for CQA, Operational Control System (Field OCS
and Survey OCS), and Enumeration application.

Majority of Pega contractors are based on Boston, are telework ready, and already work remotely.

Minimized travel and have determined Census “mission critical” to support travel if needed.

Onsite support was planned at CQA and DSC to help triage problems during production.
integrated Communications Contract (ICC) — Young & Rubicam (Y&R)

 

Plan, design, integrate, produce, implement, monitor, and assess the integrated communications program for the 2020 Census.
Instructed employees not to attend gatherings of more than 50 people, and to limit travel to essential travel only.
Full-time telework in all New York and DC Offices.

The other seven subcontractors are taking precautionary measures at their own discretion. Shape

your fulure

2020CENSUS.GOV CAPT HERE >
For Internal Use Only START HERE

 

DOC 0000997
2020 Census Program C' Contingency P ing mmunications

 

Communicating with stakeholders

* Communications Directorate has developed a list of Internal and External stakeholders to notify of possible developments related to the impact of COVID-19
on 2020 Census Operations.

Mode of communication will vary based on audience, message, and current on-ground conditions.

Messaging would include External Stakeholders
Building closures ¢ Congress
Leave and telework policies * Media
Travel guidance ¢ Other federal agencies, specifically public health agencies
Healthy/safety precautions ¢  State/local elected officials (governors, mayors, city council,
Operational changes, especially GQ/College enumerator etc.)
methods, NRFU, MQA, and advertising Oversight (GAO/OIG)
Status of 2020 Census events Advisory Committees (NAC, CSAC)
Census Headquarters building status Complete Count Committees
Official partners
internal Stakeholders State Data Centers
All employees Census Information Centers
Union All GQ facilities, especially with regard to
Contractors (all contractors including building support colleges/universities
services) All higher education associations
FPS/Office of Security Technology company trust and safety teams
New hires in the onboarding process Philanthropic organizations

Department of Commerce
Shape
your fulure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0000998
2020 Census Program C' Contingency Planning — Communications

 

Communicating with the public Research

¢ The virus will cause operational changes for the census, and will ¢ Added new question to tracking survey. May employ virtual focus groups
necessitate changes in our planned communications and outreach for testing new messaging.
approach. Those changes are underway. Communication will need to be
frequent, straightforward and timely. Census Bureau is establishing two
single authoritative source pages for all external audiences and internal * Director Dillingham Statement 3/?
audiences.

Upcoming Communications

Census Bureau Extended Statement 3/?
Paid Media

GQ/College TPs (sent to DOC clearance 3/12)
* Increasing paid media in motivation phase based on tracking survey data,

evaluating additional increases and extended time frames. SWLR Statement 3/13

Tasked Y&R new creative, increased use of existing assets, and/or recutting Letter to Congress/Stakeholders w/operational updates — 3/15 draft

existing assets with new audio Targeted SMT/RMIT (states w/ school closures) — 3/16 week

Partnering with Team Y&R on ability to buy slots in coming weeks, given

a Operational Press Briefing w/ staff speakers — 3/20
cancellations of existing ad placements (NBA, MLB, etc)

a . on. ; Response Rate Map Online — 3/20
Re-examining reminder ads in light of current dynamics to ensure tone of

ads is sensitive. Update Congress/Stakeholder Letter week of 3/23

Shape
your fulure

2020CENSUS.GOV PAPE
For Internal Use Only START HERE >

 

DOC 0000999
2020 Census Program C g lanning — Facilities

 

Headquarters (HQ) - Suitland

 

Function
* Program management and control, systems management, internal and external communications
Capabilities in the event of closure
¢ HQ employees and contractors are telework ready
o 91% of employees are telework ready and 86% telework regularly.

¢ Mission-critical staff can continue to perform primary functions remotely to keep the 2020 Census and other programs on-track

Bowie Computer Center (BCC) - Bowie, MD

Function

¢ Tier 2 Federal Data Center that provides on premise computing infrastructure for Census Bureau operations
Capabilities in the event of closure

¢ BCC employees and contractors are telework ready

¢ BCC staff can continue to perform virtually all functions remotely to keep the 2020 Census and other programs on-track
Limitations in the event of closure

¢ Hardware failure is not addressable during complete closure

* New FBI monitoring needs occasional human interaction Shape
your fulure

23 2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0001000
ase -CV-O - Documen led age 30 OT 34

-19 Contingency Planning — Facilities

 

National Processing Center Main Campus — Jeffersonville, IN
Functions

¢ Multiple large 2020 Census operations including: Non-ID clerical, NRFU-RI, Residual Coding, Group
Quarters; Paper Data Quality, Island Areas, PES, and CPEX

Time-limited intake, sorting, scanning, image and data capture of questionnaires and field enumeration
materials

¢ Title 13 storage and disposition of 2020 Census materials

Capabilities in the event of closure

¢ NPC workloads for decennial programs will be delayed

¢ Additional work shifts can be implemented once facility reopens to increase capacity
Limitations in the event of closure

¢ Very limited telework opportunities due to warehouse/production floor environments and lack of VDI
compatible software applications (Non-ID, NRFU-RI, etc.) for decennial programs

e Uncaptured decennial workload already onsite would be stuck in a closed facility and unavailable to be
processed

your fubure

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 
g

2020 gram COVID ¢ Planning — Facilities

 

Paper Data Capture Center, East (PDCC-East) — Jeffersonville, IN; Paper Data Capture Center, West — Phoenix, AZ
(two facilities)

Functions

e Large 2020 Census paper data capture facilities

¢ High-volume, time-limited intake, sorting, scanning, image and data capture of 2020 Census paper questionnaires
¢ Title 13 storage and disposition of scanned 2020 Census Questionnaires

Capabilities in the event of closure

¢ Workload can be redirected and moved from one PDCC to the other or the NPC main campus if extended closure
occurs

e Additional work shifts can be implemented to increase throughput capacity if full-country workload shifts to a
single PDCC but timelines could be delayed

Limitations in the event of closure
PDCC-East and West employees cannot work remotely

Uncaptured Questionnaire workload already onsite would be stuck in a closed facility and unavailable to be
processed

Intake from USPS would need to be quickly redirected to alternate PDCC or the NPC main campus Shape
your future

2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 
2020 Census Program C GC lanning — Facilities

 

Regional Offices (ROs)

Functions

 

¢ Data collection, data dissemination and geographic operations for continuous surveys
Capabilities in the event of closure

¢ Capability to work remotely for majority of staff

* Transition restricted activities to HQ staff

Limitations in the event of closure

¢ No capability to work remotely for mailroom staff and restricted activities for certain positions

Regional Census Centers (RCCs)

 

Functions

¢ Oversee local data collection, data dissemination and geographic operations for 2020 Census
Capabilities in the event of closure

¢ Work remotely capabilities for majority of staff

¢ Transition restricted activities to ACO in area not impacted or to HQ staff

Limitations in the event of closure

¢ No remote work capabilities for clearance staff and restricted activities for certain positions Shape
your fulure

26 2020CENSUS.GOV TART HERE >
For Internal Use Only START HERE

 

DOC 0001003
0 Census P

 

Area Census Offices (ACOs)

 

Functions

¢ Local support for data collection, data dissemination and geographic operations for 2020 Census

Capabilities in the event of closure

Lead Census Field Manager/Census Field Manager remote work capabilities/remote work capabilities for
limited number of Recruiting Assistants and Mobile Questionnaire Assistant staff

Transition restricted activities to ACO in area not impacted or to HQ staff
Payroll can be certified remotely
Limitations in the event of closure

¢ No remote work capabilities for Area Census Managers, Administration and IT Support staff

Shape |

your future |

2020CENSUS.GOV TART HERE > |
For internal Use Onl START HERE > |

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 60 of 341

March 164, 2020

Shape
yout fulure
GEARE HERE >

 

DOC 0001005
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 61 of 341

2020 Census Program COVID-19 Contingency Planning

 

Overview

2020 Census Operations
IT Security and Support
Major Contract Support
Communications

Facilities

yout fulure
For Internal Use Only

 

DOC 0001006
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 62 of 341

2020 Census Program COVID-19 Contingency Pianning - Operational Prioritization

 

Operational Priority: High Operational Priority:
Mobile Questionnaire Assistance (MQA) ¢ Update Leave

Service Based Enumeration / Group Quarters Remote Alaska

Enumeration
Island Areas

Partnershi
P Post Enumerator Survey — Independent Listing,

Census Questionnaire Assistance (CQA) Initial Housing Unit Follow-up, and Person
Interview

Early Nonresponse followup
Nonresponse followup
Operational Priority: 44
* Mailout
Update Enumerate
Data Capture
Nonresponse followup Re-Interview Matching
Shape

Non-iD Clerical your fulve

2020CENSUS.GOV yout Tulare
— For Internal Use Only GEBRT HERE

 

DOC 0001007
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 63 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations

 

Mobile Questionnaire Assistance (MIQA) — Rescheduled from March 30 to mid-April

*Dates are subject to change as necessary.

Concerns:

* Exposure presumed to be high for Census Response Representatives (CRRs)
e Operation designed around gatherings of groups of people

Action Taken:

* Delayed start of operation

¢ CRRs are assisting partnership specialists in contacting our over 300,000 partners to keep them engaged and
informed about operational contingencies that have been put in place

Additional Considerations:
e Operation was not originally included as a 2020 Census operation
° Revisit operational timeline NLT April 7

Shes pep

your fulure

2029CENSUS.GOV Sut fuk
_ For Internal Use Only BE HERE

 

DOC 0001008
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 64 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations

 

Group Quarters Enumeration (GQE} — College/Universities
Scheduled to begin April 2

*Dates are subject to change as necessary.

Concerns:

* Several Colleges/Universities have closed, prompting students to leave school.

* Some Colleges/Universities are likely to restrict or prohibit access to Census employees
Actions Taken:

* Contacting Colleges/Universities that selected in-person or self-enumeration to opt for e-response, paper response, or
drop-off/pick-up

* Partnering with Department of Education to ensure accurate enumeration of College/University students

Shes pep

your fulure

2029CENSUS.GOV yout Tulare
_ For Internal Use Only GEST HERE

 

DOC 0001009
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 65 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations

 

Service Based Enumeration (SBE} & Group Quarters Enumeration (GQE}
Scheduled to begin March 30 / April 2 {respectively}

“Dates are subject to change as necessary.
Concerns:
* Face-to-face contact is necessary in SBE/Targeted Non-Sheltered Outdoor Location (TNSOL)
SBE/TNSOL locations are high exposure risk and possibly unsafe to enumerators
Some GOE and SBE facilities are likely to restrict or prohibit access to Census employees
SBE respondents may be unlikely to cooperate in high-risk areas
* Large groups of people are quarantined on cruise ships, newly established housing facilities that were not accounted in advanced contact
Actions Taken:

* Contacting GQs that selected self-response enumeration methods that include the in-person interview (56,713) and drop off/pick up (55,088)
approach to opt for eResponse and Paper Response

* Contacting SBE locations to determine status of local conditions and availability of lists
Additional Considerations:

* Revisit operational timeline NLT March 20
Shape
your fulure
2020CENSUS.GOV raat eegiee
“ For Internal Use Only BE HERE >

 

DOC 0001010
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 66 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations

 

Partnership ~ Currently in production

Concerns:

* Operation is designed to interact with the public at events

¢ Public concern is rising about attending gatherings

e Many local and national events are being cancelled

Actions Taken:

e Partnership specialists are contacting partners to keep them appraised of any operational changes
* Postponing and/or cancelling events based on local conditions

* Conducting conferences/events virtually

Shes pep

your fulure

2029CENSUS.GOV Sut fuk
_ For Internal Use Only BE HERE

 

DOC 0001011
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 67 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations

 

Census Questionnaire Assistance — Currently in production
Concerns:
* COA facility quarantine
* Increased call volume due to concerns about field work / face-to-face interaction
* Employee absenteeism
Contingency Considerations:
* Call surges can be addressed through IVR, overtime, and callback capabilities
* Route calls to remaining call centers
* Delay/curtail outbound calling
Additional Considerations:
* Ten unique sites nationwide
* CQA agents cannot work remotely
Shape
yout fulure

2020CENSUS.GOV yout Tulare
— For Internal Use Only GEBRT HERE

 

DOC 0001012
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 68 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations

 

Early Nonresponse Followup — Rescheduled from April 9 to April 23

*Dates are subject to change as necessary.
Concerns:
* Early NRFU requires in-person face-to-face interviewing
* Early NRFU colleges/universities may close early and students may no longer be in the area
* Training is currently conducted in-person. Device procurement and swearing-in must be conducted in-person
Actions Taken:

Delayed start of operation

Conducting enumerator training virtually

Messaging to off-campus college students encouraging self-response and providing guidance to respond for
themselves at their school address even if they’re not there due to school closures

Focus additional communication to encourage self response
Additional Considerations:

* Possible infection/contamination in later weeks remains unknown. Situation could improve or worsen.

* Revisit operational timeline NLT April 7 Shape
yout fulure

2020CENSUS.GOV yout Tulare
— For Internal Use Only GEBRT HERE

 

DOC 0001013
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 69 of 341

2020 Census Program COVID-19 Contingency Planning — High Priority Operations
Nonresponse Followup ~ Scheduled to begin May 13

 

*Dates are subject to change as necessary.
Concerns:

¢ NRFU requires in-person face-to-face interviewing

¢ Training is currently conducted in-person. Device procurement and swearing-in must be conducted in-person

Contingency Considerations:

Emergency messaging to encourage self response, particular in early NRFU areas
Extend operation
Conduct enumerator training virtually
Conduct additional enumeration via administrative records
Additional Considerations:
* Possible infection/contamination level next month remains unknown. Situation could become worse or better
Shape

yout fulure

2020CENSUS.GOV yout Tulare
— For Internal Use Only GEBRT HERE

 

DOC 0001014
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 70 of 341

2020 Census Program COVID-19 Contingency Planning — Priority Operations

 

Mailout — Currently in Production
Concerns:
* Delay of mailings could impact NRFU workload.
* Possible R.R. Donnelley facility quarantine and/or increased staff absenteeism.
* Possible USPS facility quarantine and/or increased staff absenteeism.
Contingency Considerations:
* Delay mailings
Accelerate mailings
Implement additional mailings (e.g., EDDM postcard)
Bring in replacement staffing to do the mailings (Census cleared staff)

Send out emergency postcard from alternative location

Shes pep

your fulure

2029CENSUS.GOV yout Tulare
_ For Internal Use Only GEST HERE

 

DOC 0001015
Case 5:20-cv-05799-LHK Document 154-3

2020 Census Program COVID-19 Contingency Planning —:

Filed 09/18/20 Page 71 of 341

Priority Operations

 

12

Update Enumerate — Scheduled to begin March 16
Concerns:

. Face-to-face interviewing is necessary

° Early timing during peak of virus

Contingency Considerations:

° = Could delay operation due to small workload

¢ Move workload into NRFU supplemental

* — Extended operation

Data Capture — Currently in production

Concerns:

¢ Employee absenteeism

¢ = PDCC facility quarantine

Contingency Considerations:

¢ implement overtime and/or additional shifts te accelerate scanning
* — Route keying werk to alternative PDCC location

Additional Considerations:

* Cases still get removed from NRFU from USPS notifications.

2029CENSUS.GOV
For Internal Use Only

DOC 0001016

Shes pep
your fulure
FLARE HERE >

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 72 of 341

2020 Census Program COVID-19 Contingency Planning —: Priority Operations

 

NRFU Re-interview (Ri} — Scheduled to being May 14
Concerns:

* — Only one site for RI —- NPC main campus.
Contingency Considerations:

* Delay matching work

* Implement alternatives to clerical matching (e.g., send cases to RCCs based an automated matching only}

Non-iB Clerical — Scheduled to begin March 12

Concerns:

* Cases not worked will praceed to field verification. This is NRFU work that daes not invalve face-to-face contact.
Contingency Considerations:

* Delay matching

¢  Flaat work to an alternative site

* Let cases flow ta field verificatian as necessary

* NPC is working on a contingency plan for main campus activities

Additional Considerations:

* Work can be conducted in three sites (twa stateside} Shope

your fulure

2029CENSUS.GOV HORE HERE >
“eee For Internal Use Only HERE

 

DOC 0001017
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 73 of 341

2020 Census Program COVID-19 Contingency Planning — Low Priority Operations

 

Update Leave ~ Scheduled to begin March 16
Concerns:

* Employee absenteeism

° Public face-to-face contact

Action Taken:

¢ Made procedural change to leave package and update address from observation

yout fulure
2020CERs
For Internal Use Only

 

DOC 0001018
Case 5:20-cv-05799-LHK Document 154-3

2020 Census Program COVID-19 Contingency Planning —

Filed 09/18/20 Page 74 of 341

any Priority Operations

 

Remote Alaska ~ Currently in production
Concerns:

* Employee absenteeism

* Public face-to-face contact
Contingency Considerations:

* Delay completion of operation

* Implement overtime to counter any absenteeism
Island Areas — Currently in production

Concerns:

* No current COVID-19 outbreaks in the Islands

2029CENSUS.GOV
For Internal Use Only

DOC 0001019

Shape
yout fulure
ART HERE >

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 75 of 341

2020 Census Program COVID-19 Contingency Planning — Low Priority Operations

 

Post Enumerator Survey Independent Listing ~ Currently in production
Concerns:

* Employee absenteeism

Contingency Considerations:

* Closeout without finishing quality control

Additional Considerations:

* Production is nearly complete and quality control is finishing soon.

Post Enumeration Survey Initial Housing Unit Follow-up, and Person Interview — Schedule to being mid-May
Concerns:

* None at this time.

Shes pep

your fulure

2029CENSUS.GOV Sut fuk
_ For Internal Use Only BE HERE

 

DOC 0001020
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 76 of 341

2028 Census Program COVID-19 Contingency Planning ~ IT Security and Support

 

Systems Readiness and Support

* Technical integrator (TI) provides 2020 technical infrastructure and ensures the 2020 Census System of
Systems integrates, scales, performs, is secure, and meets 2020 Census business objectives.

Tl is telework ready including Network Operations Center (NOC) and Security Operations Center (SOC) with
no degradation of capabilities.

Decennial Service Center (DSC) Tier 3 is telework ready.

The Census Enterprise SOC (ESOC) continues to work closely with TISOC. ESOC can be managed remotely
with the exception of the FBI tool that is only in the ESOC.

Shes pep

your fulure

2029CENSUS.GOV Sut fuk
_ For Internal Use Only BE HERE

 

DOC 0001021
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 77 of 341

2020 Census Program COVID-19 Contingency Planning ~ Census Questionnaire Assistance (CQA}

 

Census Questionnaire Assistance (CQA)

* CQA management is telework ready and can work 100% remotely if necessary to ensure uninterrupted
availability.

COA maintains 10 contact centers: Jacksonville, FL; Pueblo, CO; Irving, TX; Blythewood, SC; Tampa, FL;
Tamarac, FL; Nashville, TN; Kansas City, MO; El Paso, TX; and, New York, NY.

If any one of the 10 sites must close, the remaining contact centers are skilled and staffed to take incoming
calls.

The call routing technology enables calls to be directed to the next available agent skilled (by language) to
take the call, regardless of the location the call comes from.

Plans and procedures at the ready to handle unexpected call surges to include Interactive Voice Response
(IVR) messaging, overtime, and callback capabilities.

The CQA operational command center is located in Washington, DC and provides command and control
capabilities for the overall COA operations including quality control capabilities.

The CQA data centers are located in Highlands Ranch, CO and Sterling, VA and provide the underlying COA

technical infrastructure.
Shape
yout fulure

2020CENSUS.GOV Sut fuk
— For Internal Use Only BE HERE

 

DOC 0001022
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 78 of 341

2026 Census Program COVID-19 Contingency Planning ~ Major Contract Support

Decennial Device as a Service {(dDaaS} —- CDW-G

 

« Configure, provision, ship, manage, and decommission all mobile devices and provide reliable network coverage for 2020 Census
operations.

Two logistic centers (Las Vegas, NV and Chicago, IL} provision and ship devices for the 2020 Census. If one site closes, CDW will continue to
conduct operations from the alternative site.

Scheduled to complete provisioning and kitting NRFU devices by March 31 (drop-dead date is April 15). As of March 12, CDW is ahead of
their production schedule by 95,000 devices, equivalent to 10 full production days.

CDW is telework ready for Tier 3 and Workspace One support.

Production Staff have been cross trained for device provisioning. Additional “surge staff” has been cleared at each site, in the event they
are needed to supplement usual provisioning technicians.

Census Schedule A Human Resources and Recruiting, Payroll System (C-SHaRPS) - Recruiting and Assessment (R&A), Learning Management
System {LMS}, and Fingerprinting - GDIT

* Provides online job application/assessment system, and automated learning management system for Schedule A field staff for decennial
operations.

o C-Sharps R&A and LMS helpdesks are telework ready.
Collect fingerprints of selected applicants for Schedule A selectees, and fingerprints for CQA and Island Area contractor.

Fingerprint vendor appointment scheduler is online and will not be impacted. All systems team members and management are telework
ready.

Physical fingerprinting must be conducted in person. Vendor has a daily management meeting and are communicating with Site Operators.
624 fixed fingerprinting locations, with vendor able to provide additional 200 temporary “pop-up” sites in the event a site is closed.

300 mobile fingerprinting units deployed to field. ch
Stes pup
yout fulure
2020CENSUS.GOV GLARE HEE
“ For Internal Use Only STARTHERE >

 

DOC 0001023
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 79 of 341

2026 Census Program COVID-19 Contingency Planning ~ Major Contract Support

 

Field IT Deployment Contract (FiTd) - Unisys Corp

« Provide and support IT equipment in the regional census centers (RCCs} (support only), area census offices (ACOs), Island Area offices
(IAQs), paper data capture centers (PDCCs), and remote workers.

+ Field 1T Deployment (FITd} has completed IT buildout of all offices (ACOs, RCCs, PDDCs, and Island Areas) and is now in support mode.
Amazon Web Services {AWS}

« AWS provides cloud-based computer system infrastructure for 2020 Census data collection and processing operations. it provides highly
available, geographically diverse support to ensure resilient system function and accessibility.

« AWS has confirmed that services are not impacted.

2020 Enterprise Census and Survey Enabling (CEDCaP ECaSE) Platform — ImmixGroup/Pega

Design, develop, test, systems engineering, maintenance, and operational support for ISR for CQA, Operational Control System (Field OCS
and Survey OCS), and Enumeration application.

Majority of Pega contractors are based on Boston, are telework ready, and already work remotely.

Minimized travel and have determined Census “mission critical” to support travel if needed.

Onsite support was planned at CQA and DSC to help triage problems during production.
integrated Communications Contract (ICC) — Young & Rubicam (Y&R)
« Plan, design, integrate, produce, implement, moniter, and assess the integrated communications program for the 2020 Census.
« Instructed employees not to attend gatherings of more than 50 people, and to limit travel to essential travel only.
« Full-time telework in all New York and DC Offices.
* The other seven subcontractors are taking precautionary measures at their own discretion. Shape
your fulure

2020CENSUS.GOV yout Tulare
— For Internal Use Only GEBRT HERE

 

DOC 0001024
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 80 of 341

2028 Census Program COVID-19 Contingency Planning ~ Communications

 

Communicating with stakeholders

* Communications Directorate has developed a list of Internal and External stakeholders to notify of possible developments related to the impact of COVID-19

on 2020 Census Operations.

Mode of communication will vary based on audience, message, and current on-ground conditions.

Messaging would include
Building closures ’

Leave and telework policies *
Travel guidance e
Healthy/safety precautions .
Operational changes, especially GQ/College enumerator
methods, NRFU, MQA, and advertising

Status of 2020 Census events

Census Headquarters building status

Internal Stakeholders
All employees
Union
Contractors (all contractors including building support
services}
FPS/Office of Security
New hires in the onboarding process
Department of Commerce

2020CENSUS.GOV

External Stakeholders

Congress

Media

Other federal agencies, specifically public health agencies
State/local elected officials (governors, mayors, city council,
etc.}

Oversight (GAO/OIG)

Advisory Committees (NAC, CSAC}

Complete Count Committees

Official partners

State Data Centers

Census Information Centers

All GQ facilities, especially with regard to
colleges/universities

All higher education associations

Technology company trust and safety teams
Philanthrepic organizations

Shes pep
yout fulure
GEARE HERE >

For Internal Use Only

 

DOC 0001025
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 81 of 341

2028 Census Program COVID-19 Contingency Planning ~ Communications

 

Communicating with the public

The virus will cause operational changes for the census, and will
necessitate changes in our planned communications and outreach
approach. Those changes are underway. Communication will need to be
frequent, straightforward and timely. Census Bureau is establishing two
single authoritative source pages for all external audiences and internal
audiences.

Paid Media

increasing paid media in motivation phase based on tracking survey data,
evaluating additional increases and extended time frames.

Tasked Y&R new creative, increased use of existing assets, and/or recutting
existing assets with new audio

Partnering with Team Y&R on ability to buy slots in coming weeks, given
cancellations of existing ad placements (NBA, MLB, etc}

Re-examining reminder ads in light of current dynamics to ensure tone of
ads is sensitive.

2020CENSUS.GOV

For Internal Use Only

Research

« Added new question to tracking survey. May employ virtual focus groups
for testing new messaging.

Upcoming Communications
* Director Dillingham Statement 3/?
«Census Bureau Extended Statement 3/?
GQ/College TPs (sent to DOC clearance 3/12}
SWLR Statement 3/13
Letter to Congress/Stakeholders w/operational updates — 3/15 draft
Targeted SMT/RMT (states w/ school closures) — 3/16 week
Operational Press Briefing w/ staff speakers — 3/20
Response Rate Map Online — 3/20
Update Congress/Stakeholder Letter week of 3/23

Shes pep
yout fulure
GEARE HERE >

 

DOC 0001026
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 82 of 341

2028 Census Program COVID-19 Contingency Planning ~ Facilities

 

Headquarters (HQ) - Suitland
Function
* Program management and control, systems management, internal and external communications
Capabilities in the event of closure
* HQ employees and contractors are telework ready
© 91% of employees are telework ready and 86% telework regularly.

* Mission-critical staff can continue to perform primary functions remotely to keep the 2020 Census and other programs on-track

Bowie Computer Center (BCC) — Bowie, MD

Function

* Tier 2 Federal Data Center that provides on premise computing infrastructure for Census Bureau operations
Capabilities in the event of closure

* BCC employees and contractors are telework ready

* BCC staff can continue to perform virtually all functions remotely to keep the 2020 Census and other programs on-track
Limitations in the event of closure

* Hardware failure is not addressable during complete closure

* New FBI monitoring needs occasional human interaction Shape
yout fulure

23 2020CENSUS.GOV yout fulwe
_— For Internal Use Only GEAR HERE

 

DOC 0001027
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 83 of 341

2028 Census Program COVID-19 Contingency Planning ~ Facilities

 

National Processing Center Main Campus — Jeffersonville, IN
Functions

* Multiple large 2020 Census operations including: Non-ID clerical, NRFU-RI, Residual Coding, Group
Quarters; Paper Data Quality, Island Areas, PES, and CPEX

Time-limited intake, sorting, scanning, image and data capture of questionnaires and field enumeration
materials

* Title 13 storage and disposition of 2020 Census materials

Capabilities in the event of closure

¢ NPC workloads for decennial programs will be delayed

¢ Additional work shifts can be implemented once facility reopens to increase capacity
Limitations in the event of closure

* Very limited telework opportunities due to warehouse/production floor environments and lack of VDI
compatible software applications (Non-ID, NRFU-RI, etc.) for decennial programs

e Uncaptured decennial workload already onsite would be stuck in a closed facility and unavailable to be
processed
Shape
yout fulure

2020CENSUS.GOV Sut fuk
— For Internal Use Only BE HERE

 

DOC 0001028
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 84 of 341

2020 Census Program COVID-19 Contingency Planning ~ Facilities

 

Paper Data Capture Center, East (PDCC-East} — Jeffersonville, IN; Paper Data Capture Center, West — Phoenix, AZ
(two facilities)

Functions

* Large 2020 Census paper data capture facilities

¢ High-volume, time-limited intake, sorting, scanning, image and data capture of 2020 Census paper questionnaires
* Title 13 storage and disposition of scanned 2020 Census Questionnaires

Capabilities in the event of closure

* Workload can be redirected and moved from one PDCC to the other or the NPC main campus If extended closure
occurs

¢ Additional work shifts can be implemented to increase throughput capacity if full-country workload shifts to a
single PDCC but timelines could be delayed

Limitations in the event of closure
PDCC-East and West employees cannot work remotely

Uncaptured Questionnaire workload already onsite would be stuck in a closed facility and unavailable to be
processed

Intake from USPS would need to be quickly redirected to alternate PDCC or the NPC main campus ch

Shope
yout fulure
2020CENSUS.GOV For Internal Use Only GARE GERE >

 

DOC 0001029
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 85 of 341

2020 Census Program COVID-19 Contingency Planning ~ Facilities

 

Regional Offices (ROs)

Functions

* Data collection, data dissemination and geographic operations for continuous surveys
Capabilities in the event of closure

* Capability to work remotely for majority of staff

* Transition restricted activities to HQ staff

Limitations in the event of closure

* No capability to work remotely for mailroom staff and restricted activities for certain positions

Regional Census Centers (RCCs)

Functions

* Oversee local data collection, data dissemination and geographic operations for 2020 Census
Capabilities in the event of closure

* Work remotely capabilities for majority of staff

* ‘Transition restricted activities to ACO in area not impacted or to HQ staff

Limitations in the event of closure

* No remote work capabilities for clearance staff and restricted activities for certain positions Shape
yout fulure

26 2020CENSUS.GOV yout fulwe
_— For Internal Use Only GEAR HERE

 

DOC 0001030
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 86 of 341

2020 Census Program COVID-19 Contingency Planning ~ Facilities

 

Area Census Offices (ACOs)

Functions
* Local support for data collection, data dissemination and geographic operations for 2020 Census
Capabilities in the event of closure

Lead Census Field Manager/Census Field Manager remote work capabilities/remote work capabilities for
limited number of Recruiting Assistants and Mobile Questionnaire Assistant staff

Transition restricted activities to ACO in area not impacted or to HQ staff
Payroll can be certified remotely
Limitations in the event of closure

* No remote work capabilities for Area Census Managers, Administration and IT Support staff

Shes pep

your fulure

2029CENSUS.GOV Sut fuk
_ For Internal Use Only BE HERE

 

DOC 0001031
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 87 of 341

 

From: U.S. Census Bureau
To: Tirnothy P Olson (CENSUS/ADFO FED)
Subject: Statement on Modifying 2020 Census Operations

Date:

Sunday, March 15, 2020 5:51:43 PM

 

Jotted States Census 20°0

 

 

 

     

Census Bureau Statement on Modifying 2¢
Census Operations to Make Sure College
Students are Counted

   

 

Census Bureau also announces updates to special operations, assistance
program and early nonresponse followup

MARCH 15, 2020 — The U.S. Census Bureau continues to carefully monitor
the coronavirus (COVID-19) situation and follow the guidance of federal,
state, and local health authorities. We are adjusting some operations as
outlined below with two key principles in mind: protecting the health and
safety of our staff and the public, and fulfilling our statutory requirement to
deliver the 2020 Census counts to the President on schedule.

As of today, over 5 million have responded online to the 2020 Census.
Currently, the planned completion date for data collection for the 2020
Census is July 31, 2020, but that date can and will be adjusted if necessary as
the situation dictates in order to achieve a complete and accurate count.

It has never been easier to respond on your own, whether online, over
the phone or by mail—all without having to meet a census taker.

 

We are adjusting operations to make sure college students are counted.

@ College students living in on-campus housing are counted through their

DOC 0001032
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 88 of 341

university as part of our Group Quarters operation, which counts all
students living in university-owned housing. In addition to college
dormitories, the Group Quarters operation also includes places like
nursing homes, group homes, halfway houses and prisons.

@ During our recent 2020 Census Group Quarters Advance Contact
operation, we contacted administrators of college/university student
housing to get their input on the enumeration methods that will
allow students to participate in the 2020 Census.

@ The majority, about 47 percent, chose the eResponse methodology and
about 7 percent chose paper listings, both of which provide the Census
Bureau directory information (electronically or via paper records) about
each student. About 35 percent, however, chose drop-off/pick-up,
which allows students to self-respond using an Individual Census
Questionnaire (or ICQ). We are contacting those schools to ask whether
they would like to change that preference in light of the emerging
Situation.

e |n general, students in colleges and universities temporarily closed due
to COVID-19 will still be counted as part of this process. Even if they are
home on Census Day, April 1, they should be counted according to the
residence criteria that states they should be counted where they live
and sleep most of the time. We are asking schools to contact their
students and remind them to respond.

@ Per the Census Bureau’s residence criteria, students living away from
home at school should be counted at school in most cases, even if they
are temporarily elsewhere due to the COVID-19 pandemic.

We are working with group quarters administrators to ensure we count
their residents.

@ The 2020 Census is designed to offer multiple ways to respond. We’re
encouraging administrators of group housing to choose a way to count
their residents that requires less in-person contact.

e For the Group Quarters operation, which counts people in nursing
homes, college dorms, prisons, and other institutional living facilities,
we offer a myriad of ways to respond, such as via eResponse, paper
listing, or self-enumeration by the facility.

DOC 0001033
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 89 of 341

@ We’re contacting all group quarters administrators that have requested
an in-person visit and asking them to consider an eResponse or offering
to drop off and later pick up paper forms to minimize in-person contact

with our census staff.
We are working with service providers to determine the best way forward.

e We are working with service providers at emergency and transitional
shelters, soup kitchens, and regularly scheduled mobile food vans to
adapt plans to count the populations they serve.

@ The plan has been to interview each person served a meal or staying at
the facility at a date and time the service providers choose between

March 30 and April 1.

@ We are now contacting the service providers to determine whether
they will be open between March 30 and April 1 and whether they
would be able to provide a paper listing of census response data for
each person served or staying at the facility instead.

We are delaying the start of our Mobile Questionnaire Assistance
program.

@ We plan to offer assistance with responding to the 2020 Census at
events and locations where people naturally gather as part of
our Mobile Questionnaire Assistance.

@ We now plan to offer this assistance fully across the country on April
13, delaying from the previously planned start of March 30.

 

We are delaying our Early Nonresponse Followup operation.

@ in this operation, census takers begin following up with households that
haven’t responded yet around some colleges and universities. By
starting early, we can count households in areas with off-campus
housing before the end of the spring semester when students may
leave for another residence. We’re delaying the start of this effort from

April 9 to April 23.

The Census Bureau is also making changes to its paid media campaign,
earned media efforts, and partnership outreach efforts to adapt to changing

DOC 0001034
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 90 of 341

conditions while continuing to promote self-response. The key message right
now for anyone with questions about how COVID-19 will affect the 2020
Census: It has never been easier to respond on your own, whether online,
over the shone, or by mail—all without having to meet a census taker.

We will continue to monitor the situation, take appropriate steps in

consultation with public health authorities, and provide ongoing updates.

 

Stay connected with us!
Join the conversation on social media.

 

facebook twitter linkedin youtube instagram

     

 

 

 

 

 

 

SUBSCRIBER SERVICES:
Subscriber Settings | Remove me from All Subscriptions | Help

 

This isan officdad emad from fhe Li & Census Bursau. P you have any questions or comments, pleame contact im
into //www_ census gov/about/contact-us html

DOC 0001035
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 91 of 341

 

 

 

 

From: Virginia Hyer (CENSUS/PIO FED)

To: Timothy P Olson (CENSUS/ADFO FED)

Ce: Christine E Taylor (CENSUS/PIO FED); Lisa J Cochrane (CENSUS/PIO FED); PI]  @bew-global.com
Subject: Re: Media Tour

Date: Tuesday, March 17, 2020 6:26:41 AM

Attachments: EvergreenMessaqing.docx

March 17 TPs SMT _RMT.docx

 

Good morning,

 

 

DP

 

Thanks,

Virginia Hyer, Chief, Public Relations Branch
Public Information Office

U.S. Census Bureau

O: 301.763.5407 | Mi PII

 

 

From: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>

Sent: Tuesday, March 17, 2020 6:18 AM

To: Virginia Hyer (CENSUS/PIO FED) <virginia.hyer@census.gov>

Ce: Christine E Taylor (CENSUS/PIO FED) <christine.e.taylor@census.gov>; Lisa J Cochrane

(CENSUS/PIO FED) <Lisa.J.Cochrane@census.gov> PIl (@ bew-global.com
Pil -

Subject: Re: Media Tour

 

 

 

DP

 

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
Washington DC

a. i (mobile)
301-763-2072

On Mar 16, 2020, at 8:28 PM, Virginia Hyer (CENSUS/PIO FED)
<virginia. hyer@census.gov> wrote:

Hi Tim,

 

DP

 

 

 

Dial-In

° Pil

 

 

 

 

DOC 0001036
 

Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 92 of 341

@ Do not use speaker or headphones. Instead talk on the phone like you normally would.
@ Please go toa place in your home where your cell signal is strong.

Staffing

@ Lisa and Strauss Media will be on the line.
@ A Strauss media operator will let you know who you'll be speaking to.
@ Lisa will be able to skype you with any cues.

Contact information

 

 

 

 

 

 

 

@® Lisa PM

e Lauren: 2

® Virginia: Pil
Thanks,

Virginia Hyer, Chief, Public Relations Branch
Public Information Office
U.S. Census Bureau

O: 301.763.5407 | Mi Pll

Lente terete terete !

Census gov | @uscensusbureau

DOC 0001037
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 93 of 341

From: Timothy.P.Olson@census.gov

To: [il Tmoty Sion

Subject: Fwd: Media Tour

Date: Tuesday, March 17, 2020 6:36:05 AM
Attachments: EvergreenMessaqing.docx

ATTOOOO1. htm

March 17 TPs SMT _RMT.docx
ATTO0002. htm

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau

“SOTLTE3-2072

Begin forwarded message:

From: "Virginia Hyer (CENSUS/PIO FED)" <virginia.hyer@census.gov>

Date: March 17, 2020 at 6:26:40 AM EDT

To: "Timothy P Olson (CENSUS/ADFO FED)" <Timothy.P.Olson@census.gov>
Ce: "Christine E Taylor (CENSUS/PIO FED)” <christine.e.taylor@census.gov>,
"Lisa J Cochrane (CENSUS/PIO FED)" <Lisa.J.Cochrane@census.gov>,
"lauren.williams@bcw-global.com" <lauren.williams@bew-global.com>
Subject: Re: Media Tour

Good morning,

Attached are the talking points. The March 17 are the ones we should focus on

today. The evergreen messaging goes into additional points like DP

DP | tesserae teeeetetenineereeeeed
Thanks,

Virginia Hyer, Chief, Public Relations Branch

Public Information Office

U.S. Census Bureau

Census. gov | @uscensusbureau

 

From: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>

Sent: Tuesday, March 17, 2020 6:18 AM

To: Virginia Hyer (CENSUS/PIO FED) <virginia.hyer@census.gov>

Ce: Christine E Taylor (CENSUS/PIO FED) <christine.e.taylor@census.gav>; Lisa J
Cochrane (CENSUS/PIO FED) <Lisa.J.Cochrane@census.gov>; lauren.williams@bew-
global.com <lauren.williams@bcw-global.com>

Subject: Re: Media Tour

DOC 0001064
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 94 of 341

Hey, have the talking points been sent? I’m worried I missed them in my inbox.

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau

Pil mobile)

301-763-2072

On Mar 16, 2020, at 8:28 PM, Virginia Hyer (CENSUS/PIO FED)
<virginia. hyer@census.gov> wrote:

Hi Tim,

Instead of going into a building for a hard-line telephone, we've confirmed that the
use of a cell phone works. Here's some instructions for tomorrow. Please call Lisa
Cochrane or Lauren Williams if you have any technical issues.

  

® Do not use speaker or headphones. Instead talk on the phone like you
normally would.

@ Please go to a place in your home where your cell signal is strong.
Staffing

® Lisa and Strauss Media will be on the line.
@ A Strauss media operator will let you know who you'll be speaking to.
@ Lisa will be able to skype you with any cues.

Contact information

 

Talking points

@ Apologize for the delay, | should be able to send something to you this
evening. These are in final exec. clearance.

Thanks,

Virginia Hyer, Chief, Public Relations Branch
Public Information Office

U.S. Census Bureau

O: 301.763.5407 | Mii ee Pl 4

census. gov | @uscensusbureau

DOC 0001065
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 95 of 341

From: Timothy P Olson (CENSUS/ADFO FED)
To: Timothy Olson

Subject: Fwd: Media Tour

Date: Tuesday, March 17, 2020 6:36:05 AM
Attachments: EvergreenMessaqing.docx

ATTOOOO1. htm

March 17 TPs SMT _RMT.docx
ATTO0002. htm

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau

301-763-2072

Begin forwarded message:

From: "Virginia Hyer (CENSUS/PIO FED)" <virginia.hyer@census.gov>

Date: March 17, 2020 at 6:26:40 AM EDT

To: "Timothy P Olson (CENSUS/ADFO FED)" <Timothy.P.Olson@census.gov>
Ce: "Christine E Taylor (CENSUS/PIO FED)” <christine.e.taylor@census.gov>,
"Lisa J Cochrane (CENSUS/PIO FED)" <Lisa.J.Cochrane@census.gov>,
"lauren.williams@bcw-global.com" <lauren.williams@bew-global.com>
Subject: Re: Media Tour

Good morning,

Attached are the talking points. The March 17 are the ones we should _focus.on___.
today. The evergreen messaging goes into additional points like DP

DP

 

Thanks,

Virginia Hyer, Chief, Public Relations Branch
Public Information Office

U.S.Census Bureau

0: 301.763.5407| Mi PIL

Census. gov | @uscensusbureau

 

From: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>

Sent: Tuesday, March 17, 2020 6:18 AM

To: Virginia Hyer (CENSUS/PIO FED) <virginia.hyer@census.gov>

Ce: Christine E Taylor (CENSUS/PIO FED) <christine.e.taylor@census.gav>; Lisa J
Cochrane (CENSUS/PIO FED) <Lisa.J.Cochrane@census.gov>; lauren.williams@bew-
global.com <lauren.williams@bcw-global.com>

Subject: Re: Media Tour

DOC 0001092
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 96 of 341

Hey, have the talking points been sent? I’m worried I missed them in my inbox.

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
Washington DC

Pil (mobile)

301-763-2072

On Mar 16, 2020, at 8:28 PM, Virginia Hyer (CENSUS/PIO FED)
<virginia. hyer@census.gov> wrote:

Hi Tim,

Instead of going into a building for a hard-line telephone, we've confirmed that the
use of a cell phone works. Here's some instructions for tomorrow. Please call Lisa
Cochrane or Lauren Williams if you have any technical issues.

 

 

i verbal passcode’ Pll
® Do not use speaker or headphones. Instead talk on the phone like you

 

 

 

normally would.
@ Please go to a place in your home where your cell signal is strong.

Staffing

® Lisa and Strauss Media will be on the line.
@ A Strauss media operator will let you know who you'll be speaking to.
@ Lisa will be able to skype you with any cues.

Contact information

 

Talking points

@ Apologize for the delay, | should be able to send something to you this
evening. These are in final exec. clearance.

Thanks,

Virginia Hyer, Chief, Public Relations Branch
Public Information Office

U.S. Census Bureau

census. gov | @uscensusbureau

DOC 0001093
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 97 of 341

 

 

From: James T Christy (CENSUS/LA FED)

To: Timothy P Olson (CENSUS/ADFO FED)

Subject: Fw: See attachment : Briefing on FLD Data Operations Suspension
Date: Wednesday, March 18, 2020 2:14:56 PM

Attachments: 2020 Census ~ Impacts of COVID19 03182020 1050am.docx

FY|

James Christy

U.S. Census Bureau
LA 818.267.1700 HQ 301.763.6228 Celt Pll
census.gov Connect with us on Social Media

Shape Your Future | Start Here 2020census.gov

 

 

 

 

 

 

From: James T Christy (CENSUS/LA FED} <James.T.Christy@census.gov>

Sent: Wednesday, March 18, 2020 1:00 PM

To: Jeff T Behler (CENSUS/NY FED) <jeff.t.behler@2020census.gov>; Fernando E Armstrong
(CENSUS/PH FED) <fernando.e.armstrong@2020census.gov>; Marilyn A Sanders (CENSUS/CG FED)
<Marilyn.A.Sanders@2020census.gov>; George Grandy Jr(CENSUS/AT FED}
<george.grandy.jr@2020census.gov>; Cathy Lynn Lacy (CENSUS/DN FED)
<cathy.lynn.lacy@2020census.gov>; Julie A Lam (CENSUS/LA FED) <julie.a.lam@2020census.gov>
Cc: Dale C Kelly (CENSUS/FLD FED) <Dale.C.Kelly@census.gov>; John R Magruder (CENSUS/FLD FED)
<John.R.Magruder@census.gov>; Megan Catherine Kindelan (CENSUS/FLD FED)
<megan.c.kindelan@census.gov>

Subject: Fw: See attachment : Briefing on FLD Data Operations Suspension

 

 

 

James Christy

U.S. Census Bureau
LA 818.267.1700 HQ 301.763.6228 Cell Pll
census.gov Connect with us on Social Mexner

Shape Your Future | Start Here 2020census.gov

 

 

 

 

DOC 0001120

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 98 of 341

 

From: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>

Sent: Wednesday, March 18, 2020 11:29 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Michael T Thieme
(CENSUS/ADDC FED) <Michael.T. Thieme @census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>; James B Treat (CENSUS/DEPDIR FED)
<James.B.Treat@census.gov>; Deirdre Bishop (CENSUS/GEO FED)
<Deirdre.Dalpiaz.Bishop@census.gov>; Patrick J Cantwell (CENSUS/DSSD FED)
<Patrick.J.Cantwell@census.gov>; Phani-Kumar Atri Kalluri (CENSUS/ADDC FED} <Phani-
Kumar.Atri.Kalluri@census.gov>; Barbara M LoPresti (CENSUS/CIO FED)
<Barbara.M.LoPresti@census.gov>; Donna M Daily (CENSUS/ACSO FED)
<Donna.M.Daily@census.gov>; Luis J Cano (CENSUS/DCEO FED) <luis.j.cano@census.gov>; Jennifer
W Reichert (CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Darlene M Ursitti (CENSUS/ADDC FED}
<Darlene.M.Ursitti@census.gov>; Christopher M Denno (CENSUS/ADDC FED)
<christopher.m.denno@census.gov>; James L Dinwiddie (CENSUS/ADDC FED)
<James.L.Dinwiddie@census.gov>; Suzanne Fratino (CENSUS/DCMD FED)
<Suzanne.Fratino@census.gov>; Ann M Tozzi (CENSUS/ADDC FED) <Ann.M.Tozzi@census.gov>
Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Dale C Kelly (CENSUS/FLD FED)
<Dale.C.Kelly@census.gov>; John R Magruder (CENSUS/FLD FED) <John.R.Magruder@census.gov>;
Benjamin Taylor (CENSUS/ADDC FED) <benjamin.k.taylor@census.gov>; Vincent T Mule Jr
(CENSUS/DSSD FED) <Vincent.T.MuleJr@census.gov>; Michael Bentley (CENSUS/DSSD FED)
<Michael.Bentley@census.gov>; Deborah A Fenstermaker (CENSUS/DSSD FED)
<Deborah.A.Fenstermaker@census.gov>; Joan Marie Hill (CENSUS/DSSD FED)
<Joan.Marie.Hill@census.gov>; Timathy L Kennel (CENSUS/DSSD FED)
<Timothy.L.Kennel@census.gov>; Thuy Trang Ta Nguyen (CENSUS/DSSD FED)

<Thuy. Trang. Ta.Nguyen@census.gov>; FLD ADCs <fld.adcs@census.gov>; Jay M Occhiogrosso
(CENSUS/FLD FED) <Jay.M.Occhiogrosso@census.gov>; John T Baker II (CENSUS/FLD FED)
<John.T.Baker.l]!@census.gov>; Megan Catherine Kindelan (CENSUS/FLD FED)
<megan.c.kindelan@census.gov>; Willette Allen (CENSUS/FLD FED) <Willette.Allen@census.gov>;
Sneha Thakor Desai (CENSUS/FLD FED} <Sneha.Thakor.Desai@census.gov>; Karen C Field
(CENSUS/FLD FED} <Karen.C.Field@census.gov>; Kimberly L Canada (CENSUS/FLD FED)
<Kimberly.L.Canada@census.gov>; Crystal L Miller (CENSUS/FLD FED)
<Crystal.L.Miller@census.gov>; Amy L Fischer (CENSUS/FLD FED) <Amy.L.Fischer@census.gov>
Subject: See attachment : Briefing on FLD Data Operations Suspension

A constantly changing draft document is attached. We will use it as the basis for our
discussion.

Deborah Stempowski, PMP
Assistant Director for Decennial Programs, Operations and Schedule Management
U.S. Census Bureau

deborah.m.stempowski@census.gov
Shape Your Future | Start Here 2020census.gov

DOC 0001121
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 99 of 341

 

From: Albert E Fontenot (CENSUS/ADDC FED)

Sent: Wednesday, March 18, 2020 10:47 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Michael T Thieme (CENSUS/ADDC
FED) <Michael.T. Thieme @census.gov>; Kathleen M Styles (CENSUS/ADDC FED}
<kathleen.m.styles@census.gov>; James B Treat (CENSUS/DEPDIR FED)
<James.B.Treat@census.gov>; Deirdre Bishop (CENSUS/GEO FED)
<Deirdre.Dalpiaz.Bishop@census.gov>; Patrick J Cantwell (CENSUS/DSSD FED)
<Patrick.J.Cantwell@census.gov>; Phani-Kumar Atri Kalluri (CENSUS/ADDC FED) <Phani-
Kumar.Atri.Kalluri@census.gov>; Barbara M LoPresti (CENSUS/CIO FED)
<Barbara.M.LoPresti@census.gov>; Donna M Daily (CENSUS/ACSO FED)
<Donna.M.Daily@census.gov>; Luis | Cano (CENSUS/DCEO FED} <luis.j.cano@census.gov>; Jennifer
W Reichert (CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Darlene M Ursitti (CENSUS/ADDC FED)
<Darlene.M.Ursitti@census.gov>; Christopher M Denno (CENSUS/ADDC FED)
<christopher.m.denno@census.gov>; James L Dinwiddie (CENSUS/ADDC FED)
<James.L.Dinwiddie@census.gov>; Suzanne Fratino (CENSUS/DCMD FED)
<Suzanne.Fratino@census.gov>; Ann M Tozzi (CENSUS/ADDC FED) <Ann.M.T0zzi@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Dale C Kelly (CENSUS/FLD FED)
<Dale.C.Kelly@census.gov>; John R Magruder (CENSUS/FLD FED) <John.R.Magruder@census.gov>;
Benjamin Taylor (CENSUS/ADDC FED) <benjamin.k.taylor@census.gov>; Vincent T Mule Jr
(CENSUS/DSSD FED) <Vincent.T.Mule.Jr@census.gov>; Michael Bentley (CENSUS/DSSD FED)
<Michael.Bentley@census.gov>; Deborah A Fenstermaker (CENSUS/DSSD FED)
<Deborah.A.Fenstermaker@census.gov>; Joan Marie Hill (CENSUS/DSSD FED)
<Joan.Marie.Hill@census.gov>; Timothy L Kennel (CENSUS/DSSD FED)
<Timothy.L.Kennel@census.gov>; Thuy Trang Ta Nguyen (CENSUS/DSSD FED)

<Thuy. Trang. Ta.Nguyen@census.gov>; FLD ADCs <fld.adcs@census.gov>; Jay M Occhiogrosso
(CENSUS/FLD FED) <Jay.M.Occhiogrosso@census.gov>; John T Baker II (CENSUS/FLD FED)
<John.T.Baker.l]@census.gov>; Megan Catherine Kindelan (CENSUS/FLD FED)
<megan.c.kindelan@census.gov>; Willette Allen (CENSUS/FLD FED) <Willette.Allen@census.gov>;
Sneha Thakor Desai (CENSUS/FLD FED} <Sneha.Thakor.Desai@census.gov>; Karen C Field
(CENSUS/FLD FED) <Karen.C.Field@census.gov>; Kimberly L Canada (CENSUS/FLD FED)
<Kimberly.L.Canada@census.gov>; Crystal L Miller (CENSUS/FLD FED)
<Crystal.L.Miller@census.gov>; Amy L Fischer (CENSUS/FLD FED) <Amy.L.Fischer@census.gov>
Subject: Briefing on FLD Data Operations Suspension

When: Wednesday, March 18, 2020 11:30-12:00.

Where:' Pll

 

 

Invite any of your key staff as necessary

DOC 0001122
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 100 of 341

From: 2020 Census Crisis Management Support Team
To: Albert E Fontenot (CENSUS/ADDC FED): Ali Mohammad Ahmad (CENSUS/ADCOM FED): Timothy P Olson

{CENSUS/ADFO FED), Kevin Smith (CENSUS/CIO FED); Michael T Thieme (CENSUS/ADDC FED); Deborah
Stempowski (CENSUS/ADDC FED): Stephen L. Buckner (CENSUS/ADCOM FED): James T Christy (CENSUS/LA
FED); Greqg D Bailey (CENSUS/CIO FED); Luis J Cano (CENSUS/DCEO FED): Jennifer W Reichert

{CENSUS/DCMD FED)
Ca: Kathleen M Styles (CENSUS/ADDC FED): Phani-Kumar Atri Kalluri (CENSUS/ADDC FED): Everett G Whiteley

(CENSUS/BUD FED): Benjamin 3 Page (CENSUS/CFO FED): Christa D Jones (CENSUS/DEPDIR FED): Laura K
Furgione (CENSUS/CAO FED): Jennifer Shopkorn (CENSUS/ADCOM FED): Burton H Reist (CENSUS/ADCOM FED);
Deidre C Hicks (CENSUS/DCMD FED); Paul Krutsch (CENSUS/DCMD FED}

Subject: Documents for 3/20 3:30p 2020 Crisis Management Team Meeting
Date: Friday, March 20, 2020 9:14:57 AM
Attachments: 2020 Census - Impacts of COVIDI9 03202020 830am.pdf

03200730 Census Response to DOC - COVID-19 Reporting.odf
COVID-19 FLD and NPC Announcements. pdf

 

Please find the following three documents attached for the 2020 Crisis Management Team

 

meeting this afternoon at 3:30pm. The teleconference number is 1 Pil

 

e 2020 Census: Roadmap on the Impact and Implications of a Temporary Suspension of
Field Data Collection Operations and Other Activities.

e The two press releases re: Field operations and NPC.

@ CAO's COVID-19 Census Incident Reporting Information Sheet (3/20, 7:30am EDT).

These, along with the updated Common Operating Picture (COP) will be added to the meeting
invite this afternoon.

lf you have any questions, please contact me or Paul Krutsch.

Thank you,
Nathaniel

 

Nathaniel Miller, PMP

Decennial Program Management Office

2020 Census Crisis Management Support Team Coordinator
U.S. Census Bureau

O: 301-763-9058 | Mi PIL} 2H470F
2020.census.crisis management. support. team@census. gov
census gov | @uscensusbureau

Shape your future. START HERE >2020census.gov

DOC 0001128
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 101 of 341

Controlled Unclassified Information

CENSUS INCIDENT REPORTING INFORMATION SHEET
March 20, 2020
0730 EDT

FROM: Laura Furgione
laura .furgione@census.gov

 

TO: DOC EOC

RE: Commerce Leadership Brief: Bureau Reporting of COVID-19 Related
Impacts and Activities — New, Updated, or Pending Items in Red Font

BACKGROUND:

The Office of Security (OSY) maintains the 24/7 Emergency Operations Center for the
Department of Commerce. The goal of the EOC is to provide around the clock situational
awareness as well as a coordination function for the Department as a whole.

The EOC is located at the Herbert C. Hoover Building (HCHB) in room 1066 and can be reached
24/7 at 202-482-5100 or eoc@doc.gov.

COVID 19 RELATED REPORTING:

In order to provide DOC leadership with a common operational picture of COVID-19 related
impact and activities, the EOC will be consolidating a report comprised of information from the
bureaus. The information should be reported by bureaus in the following categories/criteria:

e Personnel: Report the number of individuals assigned to your bureau that are on
telework, Administrative Leave, Sick Leave and quarantined as a result of COVID 19;
identify the geographic location as well.

o Remote Access for Thursday, March 19
» 16,435 Users with Remote Access Sessions
» 8,200 Census VPN sessions
» 5,369 CAPI VPN sessions
» 2,866 VDI sessions

 

» 6,735 peak concurrent users with Remote Access
=» Peak Network Bandwidth (46% of total) (4.6G/10G)
» Average Bandwidth (25% of total) (2.5G/10G)

 

 

Office Name/Position Location Additional Comments
Census Field Supervisor Denison, IA __| CFS employee/trainee is currently in
(CFS) — confirmed positive isolation at the University of Nebraska

Medical Center as of March 12. Trained
with two Census Field Managers and

 

 

 

 

 

Controlled Unclassified Information

DOC 0001137
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 102 of 341

Controlled Unclassified Information

 

seven other trainees March 9-11 ata
library. Local health department was
notified and the office is following their
guidance. At this point they were told to
wait for a call back for additional
information.

 

National Processing Center
(NPC) — presumptive
positive

Jeffersonville,
IN

Temporary federal employee informed
NPC on March 17. No mission impact or
impact to infrastructure or facilities.

 

Dallas RCC- two
presumptive positives

Dallas, TX

Three temporary federal employees are
presumed positive for the COVID-19,
GSA is cleaning the facility and
teleworkers will continue working from
home, non-teleworkers will go home.

e Case 1- March 14

e Case 2 — March 16

# (Case 3 ~ March 18 tested negative.

The building is planned to reopen on
Monday, March 23, although additional
cases are potentially pending.

 

Conroe Area Census Office
(ACO) — presumptive
positive

Conroe, TX

Temporary federal employee presumed
positive on March 18.

 

Suttland Federal Center —
presumptive positive

Suitland, MD

Federal employee in the process of testing
on March 19. In the process of
determining next steps. GSA was given a
courtesy notification.

 

Tacoma ACO, Clerk —
being tested

Tacoma, WA

Clerk at Tacoma ACO notified supervisor
March 15, of the positive test by a family
member. Employee also being tested.
Last day at work was March 14. Staff
have been asked to self-quarantine for
possible remote exposure.

 

 

SFC — Contractors

 

Suitland, MD

 

MetroStar (MSS) employee who is NOT
on the Center for Enterprise
Dissemination. Services and Consumer
Innovation (CEDSCI) contract has tested
positive for the COVID-19. That
employee has been in contact with senior
MSS staff who are on the CEDSCI
contract and were in SFC March 9-12.
Approximately 40 Census staff who may
have been exposed have been asked to
self-quarantine.

 

Controlled Unclassified Information

DOC 0001138

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 103 of 341

Controlled Unclassified Information

 

NPC Jeffersonville, | One employee who also worked for

IN Humana was told by Humana HR on
March 12, not a public health authority, to
self-quarantine because she worked on the
same floor as a COVID + colleague.

 

Suitland Federal Center - Suitland, MD | Employee came in contact with non-

Accounting Census employee who has tested positive
on March 10. He is on self-quarantine. It
was reported to the Nurse's Office.

 

The Hagerstown ACO — Hagerstown, | March 15 relative/roommate has tested
Clerk MD positive with COVID19. As per guidance,
Clerk has gone home to Self-Quarantine.
Contacted the Maryland State Health
Department. Guidance is as follows:

® No action based on the “contact of
a contact” that is asymptomatic.
No one in office should be tested unless
and until they experience symptoms.

 

Los Angeles Regional Los Angeles, °

The LA RCC property manager
Census Center (RCC) CA

notified the tenants that an
individual has tested presumptive
positive for the novel coronavirus
(COVID-19) and had visited the
building’s 35" and 36" floor on
March 6. Our RCC is located on
the 30™ floor. In compliance with
their Influenza Pandemic Response
Plan, they are in the process of
closing and evacuating the
impacted floor location(s) as well
as additional floors they occupy,
and will then perform cleaning in
compliance with pandemic
cleaning protocols. Due to the low
risk, employees have been notified
and are allowed to take sick leave
if they do not feel comfortable
staying in the building.

 

 

 

 

 

Decennial Mission:
© 2020 Decennial Specific High Impacts
= Until April 1, the National Processing Center and the Paper Data Capture
Center East will transition to the minimum number of on-site staff
necessary to continue operations. Operations at the Tucson and Phoenix
NPC facilities continue with enhanced social distancing.

Controlled Unclassified Information

DOC 0001139
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 104 of 341

Controlled Unclassified Information

= Closure of Kansas City (KC) and New York City (NYC) Census
Questionnaire Assistance Call Centers. We have ten third party contract
Call Centers provided by a third party vendor, MAXIMUS, and they
support up to 26 languages.

e KC -— Confirmed positive case of a contractor. The facility hosts
600 contractors and is conducting an orderly shutdown. They will
be closed for cleaning until further notice and contractors. The
confirmed case was last in the building on March 13. One of our
employees observed the operation on March 15 and 16 and has
been advised to self-quarantine.

* NYC - Call Center in Times Square plans to close March 27 and
hosts 177 contractors. Primary access to the facility requires
workers to commute via the NYC Subway.

# At the request of the Governor the Commonwealth of Puerto Rico, and in
compliance with her Executive Order, we are suspending operations in
Puerto Rico for the next fourteen days, with a plan to resume on March 30.

# 2020 Census field operations will be suspended until April 1. We are
taking this step to help protect the health and safety of the American
public, Census Bureau employees, and everyone going through the hiring
process for temporary census taker positions.

» We will continue to evaluate all 2020 Census operations.

e Mission Impacts: Report any event or situation that degrades or alters your ability to
perform your Primary Mission Essential Functions, Mission Essential Functions,
Essential Support Activities and/or Command and Control.

oO

The 29 Federal Statistical Research Data Centers have been closed until further
notice, effective March 16. The 800 researchers working on approximately 360
FSRDC research projects use restricted-access micro-data from the Census
Bureau (50%), National Center for Health Statistics (48%), and the Agency for
Healthcare Research and Quality, Bureau of Labor Statistics, and Bureau of
Economic Analysis. The FSRDC closure will cause work on all projects to cease.
Much of the Census Center for Behavioral Science Methods work involves
contact with human research participants. Suspending all face-to-face research
activities with members of the public. Although technically possible to conduct
such research through remote means (e.g. Skype) there are some logistical issues
to work out regarding informed consent forms and remuneration.

e Infrastructure/Facilities Impacts: Report any degradations and/or impacts to facilities (Le.
closures), Information Systems, aircraft, ships, and other critical infrastructure.

C

SFC operating on limited staffing and services —- 130 and 115 employees and
contractors, respectively, accessed the building on March 19.

Developed POCs for all sites to ensure proper delivery of mail and other services
as well as limited visitor access. This includes SFC, NPC, 6 Regional Offices, 6
Regional Census Centers, and 248 Area Census Offices.

Controlled Unclassified Information

DOC 0001140
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 105 of 341

Controlled Unclassified Information

e Preparation Activities: List any on-going activities your Bureau is conducting to prepare
for COVID-19. How is the Census Bureau preparing for the effects of COVID-19?

o Convened an internal task force to examine all policy related issues affecting
employee activities including telework, travel, and public events. Laura Furgione,
Chief Administrative Officer, is leading the task force.

o Developed an internal web page to reference all emails and broadcasts as well as
SFC building services and closures.

co The Suitland Federal Center and other field offices have employed extra cleaning
and disinfecting.

co All directorates are practicing Max Telework.

o Collaborating with CDC COVID-19 Community Intervention team to discuss
how to ensure outreach worker safety and mitigate disruption of 2020 Census
outreach plans. Other 2020 Decennial specifics reported directly to the Secretary
and Deputy Secretary.

Travel, Training, and Conferences

co Any travel will be considered on a case-by-case basis. Managers and supervisors
should determine if travel activities can be accomplished remotely or postponed.

o Currently, all non-decennial travel, conferences and visitors have been deferred,
remoted or canceled.

o Asking all vendors to move to virtual training sessions for the foreseeable future.

e Response Activities: Report any on-going activities that have been requested and under
your authorities in support of COVID-19.

o Economic Development Administration requested modeling regarding the
potential economic effects of the virus. Created a working group to examine all
possibilities of measuring the economic and demographic impact.

o Federal Emergency Management Agency (FEMA), National Business Emergency
Operations Center (NBEOC) requested Census participate on a conference call on

 

March 13 to DP

 

o FEMA Modeling Data Working Group meeting March 18 to discuss what
agencies can provide to assist in Coronavirus was cancelled. Will provide
answers in writing.

o Responded to Small Business Administration request for Census economic data

regarding, DP

 

 

 

e Un-met Needs: Report any needs or guidance you require to take care of your personnel
and/or to perform your mission.

o Weare seeking clarity on pay and attendance policies for staff affected by

for very short periods of time (less than 60 days). | DP

 

 

Controlled Unclassified Information

DOC 0001141
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 106 of 341

Controlled Unclassified Information

 

DP

 

 

 

o Due to 2020 Decennial Census operations, requesting prioritized cleaning for the
Suitland Federal Center if an individual with a confirmed case of COVID-19 has
been in a GSA-controlled facility.

If you have questions about what information you are to report, please contact Nicholas Schnare,

Assistant Director, Office of Security at 202-482-8333 or nschnarel @doc.gov. Additionally you

Sa MEAT ee AN et

may contact the EOC at 202-482-5100 or eoc@doc.gov.

Controlled Unclassified Information

DOC 0001142
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 107 of 341

FOR IMMEDIATE RELEASE: WEDNESDAY, MARCH 18, 2020

U.S. Census Bureau Director Steven
Dillingham on Operational Updates

March 18, 2020
Release Number CB20-RTQ.08

MARCH 18, 2020 — Less than one week ago, the 2020 Census fully kicked off, and invitations
continue to arrive in mailboxes across the nation. As of this morning, more than eleven
million households have responded. America is stepping up to shape our future and ensure
families and communities are counted.

coronavirus, 2020 Census field operations will be suspended for two weeks until April 1, 2020.
The Census Bureau is taking this step to help protect the health and safety of the American
public, Census Bureau employees, and everyone going through the hiring process for temporary
census taker positions.

During this pause in field operations, the Census Bureau will continue to evaluate all 2020
Census operations. Should any additional adjustments need to be made, the Census Bureau will
communicate these changes broadly and promptly.

In late May, census takers around the nation will begin visiting households that have not yet
responded to the 2020 Census to help complete the count. As we continue to monitor

the evolving COVID-19 outbreak, we will adjust census taker and survey operations as necessary
in order to follow the guidance of federal, state and local health authorities.

The public is strongly encouraged to respond to the 2020 Census online using a desktop
computer, laptop, smartphone, or tablet, and can also respond by phone or mail. Everyone should
respond to the 2020 Census as soon as they receive their invitation — and when they’re finished,
they can make sure their friends, families and social networks know about the importance of
responding.

It has never been easier to respond to the census, and the 2020 Census will count everyone
accurately. We recognize that many people plan to access the 2020 Census through other
response modes, such as phone or paper, which is why the 2020 Census has such a nimble
design.

On March 15, 2020, the Census Bureau announced several adaptations to our group quarters
operations to accommodate recent scheduling changes on college campuses as leadership takes
action to keep students and faculty safe.

 

DOC 0001143
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 108 of 341

For all other Census Bureau household and economic surveys separate from the 2020 Decennial
Census, Bureau personnel will begin using phone calls instead of in-person visits. In the limited
number of instances where an in-person visit is necessary, we are working closely with public
health authorities to ensure each visit is accomplished safely.

Once again, we encourage everyone to respond online today at 2020Census.gov. With the
flexibility and support of the American people, we will achieve a complete and accurate count
which helps guide funding decisions for things like hospitals, roads and emergency services.
Respondents can also respond by calling the number provided in their invitation or by mail once
they have received a paper form.

DOC 0001144
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 109 of 341

FOR IMMEDIATE RELEASE: WEDNESDAY, MARCH 18, 2020

Census Bureau Statement on Facility in
Jeffersonville, Indiana

March 18, 2020
Release Number CB20-RTQIO

MARCH 18, 2020 — Earlier today, the U.S. Census Bureau announced a two-week suspension
of 2020 Census field operations to help protect the American public and our employees from the
coronavirus outbreak.

 

Today, the Census Bureau is also making temporary adjustments to operations at two Census
Bureau facilities in Jeffersonville, Indiana: the National Processing Center and Paper Data
Capture Center East. For the next two weeks, until April 1, these two facilities will transition to
the minimum number of on-site staff necessary to continue operations.

These temporary adjustments will help protect the health and safety of our employees in
Jeffersonville as they continue to process 2020 Census responses from all around the country.

The Census Bureau continues to evaluate all 2020 Census operations and is incorporating
guidance from federal, state and local health authorities. Should any additional adjustments need
to be made, the Census Bureau will communicate these changes broadly and promptly.

As of this morning, more than eleven million households have responded. America is stepping
up to shape our future and ensure families and communities are counted.

Once again, the American public is strongly encouraged to respond online to the 2020 Census at
2020Census.gov. Households can also respond by calling the phone number provided in their
invitation or by mail once they receive a paper form. With the flexibility and support of the
American people, we will achieve a complete and accurate 2020 Census count. It has never been
easier to respond to the census and the 2020 Census will count everyone accurately.

DOC 0001145
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 110 of 341

DOC 0001146
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 111 of 341

From: Timothy P Olson (CENSUS/ADFO FED)

To: Timothy Olson

Subject: Fwd: Documents for 3/20 3:30p 2020 Crisis Management Team Meeting
Date: Friday, March 20, 2020 9:18:13 AM

Attachments: 2020 Census ~ Impacts of COVID19 03202020 830am.pdf

 

ATTOOOO1. htm

03200730 Census Response to DOC - COVID-19 Reporting .pdf
ATTO0002. htm,

COVID-19 FLD and NPC Announcements.pdf
ATTOOOO3.htm

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau

301-763-2072

Begin forwarded message:

From: 2020 Census Crisis Management Support Team
<2020.census.crisis.management.support.team@census.g0v>

Date: March 20, 2020 at 9:14:57 AM EDT

To: "Albert E Fontenot (CENSUS/ADDC FED)"
<Albert.E.Fontenot@census.gov>, "Ali Mohammad Ahmad (CENSUS/ADCOM
FED)" <ali.m.ahmad@census.gov>, "Timothy P Olson (CENSUS/ADFO FED)"
<Timothy.P.Olson@census.gov>, "Kevin Smith (CENSUS/CIO FED)"
<kevin.b.smith@census.gov>, "Michael T Thieme (CENSUS/ADDC FED)"
<Michael.T. Thieme@census.gov>, "Deborah Stempowski (CENSUS/ADDC
FED)" <Deborah.M.Stempowski@census.gov>, "Stephen L Buckner
(CENSUS/ADCOM FED)" <Stephen.L.Buckner@census.gov>, "James T Christy
(CENSUS/LA FED)" <James.T.Christy@census.gov>, "Gregg D Bailey
(CENSUS/CIO FED)" <gregg.d.bailey@census.gov>, "Luis J Cano
(CENSUS/DCEO FED)" <luis.j.cano@census.gov>, "Jennifer W Reichert
(CENSUS/DCMD FED)" <Jennifer.W.Reichert@census.gov>

Ce: "Kathleen M Styles (CENSUS/ADDC FED)"
<kathleen.m.styles@census.gov>, "Phani-Kumar Atri Kalluri (CENSUS/ADDC
FED)" <Phani-Kumar.Atri.Kalluri@census.gov>, "Everett G Whiteley
(CENSUS/BUD FED)" <Everett.G.Whiteley@census.gov>, "Benjamin J Page
(CENSUS/CFO FED)" <benjamin.j.page@census.gov>, "Christa D Jones
(CENSUS/DEPDIR FED)" <Christa.D.Jones@census.gov>, "Laura K Furgione
(CENSUS/CAO FED)" <laura.furgione@census.gov>, "Jennifer Shopkom
(CENSUS/ADCOM FED)" <jennifer.shopkorn@census.gov>, "Burton H Reist
(CENSUS/ADCOM FED)" <burton.h.reist@census.gov>, "Deidre C Hicks
(CENSUS/DCMD FED)" <Deidre.C.Hicks@census.gov>, "Paul Krutsch
(CENSUS/DCMD FED)" <paul.krutsch@census.gov>

Subject: Documents for 3/20 3:30p 2020 Crisis Management Team Meeting

DOC 0001147
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 112 of 341

Please find the following three documents attached for the 2020 Crisis
Management Team meeting this afternoon at 3:30pm. The teleconference

 

number is! PIl

 

@ 2020 Census: Roadmap on the Impact and Implications of a Temporary
Suspension of Field Data Collection Operations and Other Activities.

e The two press releases re: Field operations and NPC.

® CAO's COVID-19 Census Incident Reporting Information Sheet (3/20,
7:30am EDT).

These, along with the updated Common Operating Picture (COP) will be added to
the meeting invite this afternoon.

If you have any questions, please contact me or Paul Krutsch.

Thank you,
Nathaniel

 

Nathaniel Miller, PMP

Decennial Program Management Office

2020 Census Crisis Management Support Team Coordinator
U.S. Census Bureau

2020. census.crisis. management.support.team @census. gov
census.goy | @uscensushureay

Shape your future. START HERE >2020census.gov

DOC 0001148
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 113 of 341

March 20, 2020 8:30am

2020 Census: Roadmap on the Impact and Implications of a Temporary Suspension of Field
Data Collection Operations and Other Activities
The Impact of COVID-19

As the impact of the COVID-19 pandemic continues and further federal, state, and local government
guidance is issued pertaining to steps to contain the spread of the virus, the Department of Commerce
and the Census Bureau are implementing adjustments to the 2020 Census. This document outlines
decisions and outstanding questions associated with operational impacts of a temporary stoppage of
2020 Census field data collection and other associated activities. Effective immediately, the Census
Bureau will take steps toward implementation of a two-week work stoppage. As we progress through
the two week time period, we will closely monitor the status of the COVID-19 pandemic and reach a
determination if an additional two-week delay is necessary.

Protecting the population and protecting our staff, as well as ensuring a high quality census, have driven
the actions as outlined below. The two week time frame will be used to investigate and prepare for
operational changes such as conducting remote training that would reduce the need for large
concentrations of people in a confined area.

Facilities/infrastructure:

Regional Census Center (RCC) and Area Census Office (ACO):
RCC — remains open
e Max telework for eligible staff.
e Staff may use leave if not at work.
@ Work at Home (WAH) staff (Regional Techs, Partnership) continue to work remotely.
e Travel severely limited.

ACO — remains open

e Managers report and incorporate social distancing.

e Census Field Managers (CFMs) (and others as available} telework.

e Office Operations Supervisors (OOSs) and clerks do not report (will receive pay — working on
details).

e Recruiting Assistants continue to work remotely.

e Census Field Supervisors (CFSs) and Enumerators do not work (will receive pay — working on
details).

Pre-decisional — Internal Use Only

DOC 0001149
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 114 of 341

National Processing Center and Paper Data Capture Center-East:

# The National Processing Center will close for a period of two weeks, until 4/1/20.

e The Paper Data Capture Center - East (PDCCE) facility will close for a period of two weeks,
urvtll 4/1/20.

e NPC transitioned to limited operations at both Jeffersonville facilities for a period of two weeks
consistent with other decennial field activities.

e Management staff at the PDDCE facility will receive mail deliveries and take the necessary steps
to get mail receipts through the sorting process.

e Cleaning and sanitization of the facilities will occur.

e No Decennial Service Center Support for reports of Lost, Missing, or Stolen devices.

Paper Data Capture Center-West:
e Work continues as planned.
e Incorporating social distancing strategies.

Census Questionnaire Assistance Centers:
e Work continues as planned.

Self-Response: March 12, 2020 — July 31, 2020

e Online response to the 2020 Census will continue, as planned.

e All mailings will continue, as scheduled.

e Telephone response, via Census Questionnaire Assistance (CQA) Centers, will continue, as
planned.

e Data capture of 2020 Census paper responses will continue. Pace may slow resulting from
diminished capacity with PDCCE closed.

e Self-Response will be extended to August 14, 2020 to coincide with the end of field data
collection.

Field Data Collection Currently Underway:

e Remote Alaska: January 21, 2020 — April 30, 2020

o Enumeration in the Remote Alaska Villages will continue, to the extent that villages
will support work continuing.

o Data collection is approximately 65% complete.

© Only one Region and one ACO are impacted.

© Decisions on completing the Remote Alaska enumerations will be at the discretion of
the Los Angeles Regional Census Center.

o Should a two-week extension to the Remote Alaska enumeration be needed, no
significant impact is expected.

Pre-decisional — Internal Use Only

DOC 0001150
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 115 of 341

e Update Enumerate: March 16, 2020 — April 30, 2020

A two-week work stoppage implemented on March 18.

New operational end date: May 14, 2020.

Work is concentrated in some areas of Alaska and remote areas of Maine. All tribes
previously in the Update Enumerate workload have change to self-response
enumeration.

There are villages in South East Alaska that are under quarantine. Five ACOs contain
Update Enumerate workload.

As needed, the data collection time frame can be extended without significant impact.
Unlike other operations where non-responding addresses are incorporated into the
Nonresponse Followup, the Update Enumerate workload must be completed through
the planned in-person enumeration.

e Update Leave: March 15, 2020 — April 17, 2020

oO

Oo 0 0

oO

A two-week work stoppage has been implemented in Puerto Rico, effective March 16,
2020.

A two-week work stoppage implemented stateside on March 18.

New operational end date: May 1, 2020.

The Update Leave workload is in 169 of the 248 Area Census Offices.

Approximately 12% of the workload (blocks) is complete.

Work completed to date has not involved knocking on doors. Questionnaire packages
have been dropped off with updating of addresses by observation.

in advance of a resumption of work, we must revisit whether or not to knock on doors.
This work stoppage results in UL addresses (those not already visited) not receiving their
invitation to respond.

Messaging associated with the work stoppage could include information about the delay
in people receiving their invitation to respond/questionnaire and direct them to Non-ID
response online or via Census Questionnaire Assistance.

As planned, nonresponding address in the Update Leave workload will be incorporated
in the Nonresponse Followup workload.

e Transitory Location Advance Contact: February 24, 2020 — March 21, 2020

oO
oO

Oo

The operation will conclude on March 18, 2020.

Work is approximately 99% complete.

ACO Staff will complete as much work as possible on March 17 and March 18. Any
Transitory Locations that have not been contacted will be included in the workload for
the Enumeration of Transitory Locations.

Pre-decisional — Internal Use Only

DOC 0001151
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 116 of 341

e island Area Enumeration: March 1, 2020 — May 31, 2020
Two-week work stoppage in Guam. Military enumeration in Guam was completed.
Two-week work stoppage in the Commonwealth of the Northern Marianas.
o New operational end date: June 14, 2020.
o U.S. Virgin Islands (USVI).
# USVI is using the List/Enumerate methodology.
=» Enumeration work suspended. Address listing work continues.
# Return visits will be completed at a later date for completion of enumerations.
o Work continues, as planned, in American Samoa.

Field Data Collection Operations Not Yet in the Field:

e Group Quarters Enumeration (GQE):

o Implement a two week delay to field data collection.

o New operational timing: April 16, 2020 - lune 19, 2020.

© Original Timing: April 2, 2020 —June 5, 2020.

o implement an immediate pause in the Census Field Supervisor (CFS) Assistant training
that began March 17, 2020.
Delay the start of enumerator training.
ACO Staff will notify GQE staff and identify/secure new training locations. A
conversation is needed with the RCCs to discuss the specific tasks that the skeleton staff
in the ACOs will complete. They may or may not work on identifying and securing new
training locations.

e Service Based Enumeration (SBE)/Targeted Non-Sheltered Outdoor Locations (TNSOLs):
© tmplement a one-month delay in field data collection.
o New operational timing: April 29, 2020 - May 1, 2020.
Original Timing: March 30, 2020 — April 1, 2020.
The SBE/TNSOL operation is unlike other field data collection operations. It involves
sending groups of enumerators to shelters and areas with concentrations of persons
experiencing homelessness.

 

 

 

 

 

 

 

 

 

° DP
DP i The reference data printed on the ICQ
~ is April 1, 2020.1 DP
DP
DP | ACPIDP jaw. (needto
verify)

o The month delay for this operation could introduce data quality and/or coverage issues
due to changes in how and where people experiencing homelessness make use of SBE
locations in early April vs. early May.

Pre-decisional — Internal Use Only

DOC 0001152
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 117 of 341

e Enumeration at Transitory Locations (ETL):

Oo

o

implement a two week delay to field data collection.

New operational timing: April 23, 2020 -May 18, 2020.

Original Timing: April 9, 2020 — May 4, 2020.

CFS training scheduled to begin on March 23, 2020 will be moved to April 6, 2020.
ACO staff will notify ETL staff and identify/secure new training locations.

e Early Nonresponse Followup (NRFU):

Oo

o
o
o

implement an additional two week delay to field data collection.

New operational timing: May 7, 2020 - August 14, 2020.

Original Timing: April 9, 2020 — July 31, 2020.

Operational start has already been delayed by two weeks from April 9, 2020 to April 23,
2020 as a result of colleges and universities extending spring breaks, moving to online
classes, or decisions to suspend the balance of the spring semester.

Some college/university students will remain in their off-campus college housing.

if college students living off-campus do not self-respond and are no longer in their off-
campus housing at the time a NRFU enumerator visits, data may be obtained from a
building manager, a proxy, use of administrative records, or, if all else fails, be subject to
count imputation.

Self-Response Quality Assurance (SRQA) will identify addresses to include in the NRFU
workload. Original plans were to include some addresses in the Early NRFU workload.
With a two-week or a delay beyond two weeks, SRQA recollect cases will accumulate
until the start of NRFU without significant detriment to the SROA operation.

e Nonresponse Followup:

oO

oO

Oo Oo

implement a two week delay to field data collection.

New operational Timing: May 27, 2020 ~ August 14, 2020.

Original Timing: May 13, 2020 — July 31, 2020.

A significant concern is the ability to fingerprint and process the volume of staff needed
for NRFU. Some vendors are pushing to close fingerprint locations.

CDWG6G will support continued deployment of devices.

e Mobile Questionnaire Assistance (MQA):

oO

oO 0 90 9

Revisit a further delay to the start of MQA in two weeks, including whether or not to
implement a soft launch.

New operational timing: April 13, 2020 ~ August 14, 2020.

Original Timing: March 30, 2020 — July 31, 2020.

Operational start has already been delayed from March 30, 2020 to April 13, 2020.
Many questions remain regarding the value of MQA. It is unknown whether gatherings
of people will occur given pandemic concerns.

Pre-decisional — Internal Use Only

DOC 0001153
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 118 of 341

COVID-19 Pay for DAPPS Field Employees:
This includes:

e Area Census Office staff including OOSs and Clerks.
e Field workers including CFSs, RAs, and Enumerators.

This staff does not earn leave. In the event staff are directed to stop work activities as a result of COVID-
19, employees may be able to receive pay in lieu of work. There may be further guidance on
implementing COVID-19 pay in situations involving quarantine or medically-directed isolation. Ifa
decision is made to pay staff, the rate of pay is based on their hourly rate in DAPPS. We will use the
following assumptions:

e Enumerators — 19 hours/week or 4 hours/day.

e Census Field Supervisors— 19 hours/week or 4 hours/day.

e Clerks — 40 hours/week or 7.5 hours/day.

*® Office Operations Supervisors — 40 hours/week or 8 hours/day.
e Recruiting Assistants — 30 hours/week or 6 hours/day.

We will only pay the regular hourly rate. We will not pay overtime hours — meaning the claim cannot
exceed 40 hours per week, nor will we pay other premium pay - Night Differential or Sunday Premium.
We also will not pay miscellaneous expenses — such as mileage, per diem, doctor’s bills, insurance co-
pays or other expenses.

Capacity to Expand Field Data Collection Staff:
e Field can add additional staff to compensate for time lost in enumeration operations.
e We have a robust pool of applicants and in most areas, we have sufficient staff identified to
over hire for the enumerator and CFS positions.
e There are two key limitations:
© First, there are a fixed number of devices. Currently, our pool of available iPhones is
415,677.
o Second, the hiring process requires 60 days for an applicant to complete the full
process. We have been successful in shortening this process in some instances.

e The Department of Commerce has submitted a request to allow the Census Bureau to
implement a direct-hire authority to dramatically shrink the 60-day timeframe — essentially
allowing us to hire people on the spot.

e Depending on the distribution of additional work, we would need to add management and
support infrastructure. If areas are saturated with work, we can move these support activities
to an adjacent ACO.

e Push staffing authorization out to the maximum number of devices available.

e Pursue avenues to secure up to an additional 75,000 devices.

Pre-decisional — Internal Use Only

DOC 0001154
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 119 of 341

Additional Concerns and Unresolved Items:

 

 

 

 

Pre-decisional — Internal Use Only

DOC 0001155
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 120 of 341

 

 

 

Pre-decisional — Internal Use Only

DOC 0001156

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 121 of 341

Controlled Unclassified Information

CENSUS INCIDENT REPORTING INFORMATION SHEET
March 20, 2020
0730 EDT

FROM: Laura Furgione
laura. furgione@census.gov
office 301-763-0264 cell Pll

 

TO: DOC EOC

RE: Commerce Leadership Brief: Bureau Reporting of COVID-19 Related
Impacts and Activities — New, Updated, or Pending Items in Red Font

BACKGROUND:

The Office of Security (OSY) maintains the 24/7 Emergency Operations Center for the
Department of Commerce. The goal of the EOC is to provide around the clock situational
awareness as well as a coordination function for the Department as a whole.

The EOC is located at the Herbert C. Hoover Building (HCHB) in room 1066 and can be reached
24/7 at 202-482-5100 or eoc@doc.gov.

COVID 19 RELATED REPORTING:

In order to provide DOC leadership with a common operational picture of COVID-19 related
impact and activities, the EOC will be consolidating a report comprised of information from the
bureaus. The information should be reported by bureaus in the following categories/criteria:

e Personnel: Report the number of individuals assigned to your bureau that are on
telework, Administrative Leave, Sick Leave and quarantined as a result of COVID 19;
identify the geographic location as well.

o Remote Access for Thursday, March 19
» 16,435 Users with Remote Access Sessions
» 8,200 Census VPN sessions
» 5,369 CAPI VPN sessions
» 2,866 VDI sessions

 

» 6,735 peak concurrent users with Remote Access
=» Peak Network Bandwidth (46% of total) (4.6G/10G)
» Average Bandwidth (25% of total) (2.5G/10G)

 

 

Office Name/Position Location Additional Comments
Census Field Supervisor Denison, IA __| CFS employee/trainee is currently in
(CFS) — confirmed positive isolation at the University of Nebraska

Medical Center as of March 12. Trained
with two Census Field Managers and

 

 

 

 

 

Controlled Unclassified Information

DOC 0001157
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 122 of 341

Controlled Unclassified Information

 

seven other trainees March 9-11 ata
library. Local health department was
notified and the office is following their
guidance. At this point they were told to
wait for a call back for additional
information.

 

National Processing Center
(NPC) — presumptive
positive

Jeffersonville,
IN

Temporary federal employee informed
NPC on March 17. No mission impact or
impact to infrastructure or facilities.

 

Dallas RCC- two
presumptive positives

Dallas, TX

Three temporary federal employees are
presumed positive for the COVID-19,
GSA is cleaning the facility and
teleworkers will continue working from
home, non-teleworkers will go home.

e Case 1- March 14

e Case 2 — March 16

# (Case 3 ~ March 18 tested negative.

The building is planned to reopen on
Monday, March 23, although additional
cases are potentially pending.

 

Conroe Area Census Office
(ACO) — presumptive
positive

Conroe, TX

Temporary federal employee presumed
positive on March 18.

 

Suttland Federal Center —
presumptive positive

Suitland, MD

Federal employee in the process of testing
on March 19. In the process of
determining next steps. GSA was given a
courtesy notification.

 

Tacoma ACO, Clerk —
being tested

Tacoma, WA

Clerk at Tacoma ACO notified supervisor
March 15, of the positive test by a family
member. Employee also being tested.
Last day at work was March 14. Staff
have been asked to self-quarantine for
possible remote exposure.

 

 

SFC — Contractors

 

Suitland, MD

 

MetroStar (MSS) employee who is NOT
on the Center for Enterprise
Dissemination. Services and Consumer
Innovation (CEDSCI) contract has tested
positive for the COVID-19. That
employee has been in contact with senior
MSS staff who are on the CEDSCI
contract and were in SFC March 9-12.
Approximately 40 Census staff who may
have been exposed have been asked to
self-quarantine.

 

Controlled Unclassified Information

DOC 0001158

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 123 of 341

Controlled Unclassified Information

 

NPC Jeffersonville, | One employee who also worked for

IN Humana was told by Humana HR on
March 12, not a public health authority, to
self-quarantine because she worked on the
same floor as a COVID + colleague.

 

Suitland Federal Center - Suitland, MD | Employee came in contact with non-

Accounting Census employee who has tested positive
on March 10. He is on self-quarantine. It
was reported to the Nurse's Office.

 

The Hagerstown ACO — Hagerstown, | March 15 relative/roommate has tested
Clerk MD positive with COVID19. As per guidance,
Clerk has gone home to Self-Quarantine.
Contacted the Maryland State Health
Department. Guidance is as follows:

® No action based on the “contact of
a contact” that is asymptomatic.
No one in office should be tested unless
and until they experience symptoms.

 

Los Angeles Regional Los Angeles, °

The LA RCC property manager
Census Center (RCC) CA

notified the tenants that an
individual has tested presumptive
positive for the novel coronavirus
(COVID-19) and had visited the
building’s 35" and 36" floor on
March 6. Our RCC is located on
the 30™ floor. In compliance with
their Influenza Pandemic Response
Plan, they are in the process of
closing and evacuating the
impacted floor location(s) as well
as additional floors they occupy,
and will then perform cleaning in
compliance with pandemic
cleaning protocols. Due to the low
risk, employees have been notified
and are allowed to take sick leave
if they do not feel comfortable
staying in the building.

 

 

 

 

 

Decennial Mission:
© 2020 Decennial Specific High Impacts
= Until April 1, the National Processing Center and the Paper Data Capture
Center East will transition to the minimum number of on-site staff
necessary to continue operations. Operations at the Tucson and Phoenix
NPC facilities continue with enhanced social distancing.

Controlled Unclassified Information

DOC 0001159
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 124 of 341

Controlled Unclassified Information

= Closure of Kansas City (KC) and New York City (NYC) Census
Questionnaire Assistance Call Centers. We have ten third party contract
Call Centers provided by a third party vendor, MAXIMUS, and they
support up to 26 languages.

e KC -— Confirmed positive case of a contractor. The facility hosts
600 contractors and is conducting an orderly shutdown. They will
be closed for cleaning until further notice and contractors. The
confirmed case was last in the building on March 13. One of our
employees observed the operation on March 15 and 16 and has
been advised to self-quarantine.

* NYC - Call Center in Times Square plans to close March 27 and
hosts 177 contractors. Primary access to the facility requires
workers to commute via the NYC Subway.

# At the request of the Governor the Commonwealth of Puerto Rico, and in
compliance with her Executive Order, we are suspending operations in
Puerto Rico for the next fourteen days, with a plan to resume on March 30.

# 2020 Census field operations will be suspended until April 1. We are
taking this step to help protect the health and safety of the American
public, Census Bureau employees, and everyone going through the hiring
process for temporary census taker positions.

» We will continue to evaluate all 2020 Census operations.

e Mission Impacts: Report any event or situation that degrades or alters your ability to
perform your Primary Mission Essential Functions, Mission Essential Functions,
Essential Support Activities and/or Command and Control.

oO

The 29 Federal Statistical Research Data Centers have been closed until further
notice, effective March 16. The 800 researchers working on approximately 360
FSRDC research projects use restricted-access micro-data from the Census
Bureau (50%), National Center for Health Statistics (48%), and the Agency for
Healthcare Research and Quality, Bureau of Labor Statistics, and Bureau of
Economic Analysis. The FSRDC closure will cause work on all projects to cease.
Much of the Census Center for Behavioral Science Methods work involves
contact with human research participants. Suspending all face-to-face research
activities with members of the public. Although technically possible to conduct
such research through remote means (e.g. Skype) there are some logistical issues
to work out regarding informed consent forms and remuneration.

e Infrastructure/Facilities Impacts: Report any degradations and/or impacts to facilities (Le.
closures), Information Systems, aircraft, ships, and other critical infrastructure.

C

SFC operating on limited staffing and services —- 130 and 115 employees and
contractors, respectively, accessed the building on March 19.

Developed POCs for all sites to ensure proper delivery of mail and other services
as well as limited visitor access. This includes SFC, NPC, 6 Regional Offices, 6
Regional Census Centers, and 248 Area Census Offices.

Controlled Unclassified Information

DOC 0001160
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 125 of 341

Controlled Unclassified Information

e Preparation Activities: List any on-going activities your Bureau is conducting to prepare
for COVID-19. How is the Census Bureau preparing for the effects of COVID-19?

o Convened an internal task force to examine all policy related issues affecting
employee activities including telework, travel, and public events. Laura Furgione,
Chief Administrative Officer, is leading the task force.

o Developed an internal web page to reference all emails and broadcasts as well as
SFC building services and closures.

co The Suitland Federal Center and other field offices have employed extra cleaning
and disinfecting.

co All directorates are practicing Max Telework.

o Collaborating with CDC COVID-19 Community Intervention team to discuss
how to ensure outreach worker safety and mitigate disruption of 2020 Census
outreach plans. Other 2020 Decennial specifics reported directly to the Secretary
and Deputy Secretary.

Travel, Training, and Conferences

co Any travel will be considered on a case-by-case basis. Managers and supervisors
should determine if travel activities can be accomplished remotely or postponed.

o Currently, all non-decennial travel, conferences and visitors have been deferred,
remoted or canceled.

o Asking all vendors to move to virtual training sessions for the foreseeable future.

e Response Activities: Report any on-going activities that have been requested and under
your authorities in support of COVID-19.

o Economic Development Administration requested modeling regarding the
potential economic effects of the virus. Created a working group to examine all
possibilities of measuring the economic and demographic impact.

o Federal Emergency Management Agency (FEMA), National Business Emergency

 

Operations Center (NBEOC) requested Census participate on a conference call on |
March 13 toi DP

 

o FEMA Modeling Data Working Group meeting March 18 to discuss what
agencies can provide to assist in Coronavirus was cancelled. Will provide
answers in writing.

o Responded to Small Business Administration request for Census economic data
regarding! DP

 

 

e Un-met Needs: Report any needs or guidance you require to take care of your personnel
and/or to perform your mission.

o Weare seeking clarity on pay and attendance policies for staff affected by
COVID-19. Most Decennial Census workers are not eligible for leave and work
for very short periods of time (less than 60 days). DP

 

 

 

 

Controlled Unclassified Information

DOC 0001161
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 126 of 341

Controlled Unclassified Information

 

DP

 

 

o Due to 2020 Decennial Census operations, requesting prioritized cleaning for the
Suitland Federal Center if an individual with a confirmed case of COVID-19 has
been in a GSA-controlled facility.

If you have questions about what information you are to report, please contact Nicholas Schnare,

Assistant Director, Office of Security at 202-482-8333 or nschnarel @doc.gov. Additionally you

Sa MEAT ee AN et

may contact the EOC at 202-482-5100 or eoc@doc.gov.

Controlled Unclassified Information

DOC 0001162
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 127 of 341

FOR IMMEDIATE RELEASE: WEDNESDAY, MARCH 18, 2020

U.S. Census Bureau Director Steven
Dillingham on Operational Updates

March 18, 2020
Release Number CB20-RTQ.08

MARCH 18, 2020 — Less than one week ago, the 2020 Census fully kicked off, and invitations
continue to arrive in mailboxes across the nation. As of this morning, more than eleven
million households have responded. America is stepping up to shape our future and ensure
families and communities are counted.

coronavirus, 2020 Census field operations will be suspended for two weeks until April 1, 2020.
The Census Bureau is taking this step to help protect the health and safety of the American
public, Census Bureau employees, and everyone going through the hiring process for temporary
census taker positions.

During this pause in field operations, the Census Bureau will continue to evaluate all 2020
Census operations. Should any additional adjustments need to be made, the Census Bureau will
communicate these changes broadly and promptly.

In late May, census takers around the nation will begin visiting households that have not yet
responded to the 2020 Census to help complete the count. As we continue to monitor

the evolving COVID-19 outbreak, we will adjust census taker and survey operations as necessary
in order to follow the guidance of federal, state and local health authorities.

The public is strongly encouraged to respond to the 2020 Census online using a desktop
computer, laptop, smartphone, or tablet, and can also respond by phone or mail. Everyone should
respond to the 2020 Census as soon as they receive their invitation — and when they’re finished,
they can make sure their friends, families and social networks know about the importance of
responding.

It has never been easier to respond to the census, and the 2020 Census will count everyone
accurately. We recognize that many people plan to access the 2020 Census through other
response modes, such as phone or paper, which is why the 2020 Census has such a nimble
design.

On March 15, 2020, the Census Bureau announced several adaptations to our group quarters
operations to accommodate recent scheduling changes on college campuses as leadership takes
action to keep students and faculty safe.

 

DOC 0001163
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 128 of 341

For all other Census Bureau household and economic surveys separate from the 2020 Decennial
Census, Bureau personnel will begin using phone calls instead of in-person visits. In the limited
number of instances where an in-person visit is necessary, we are working closely with public
health authorities to ensure each visit is accomplished safely.

Once again, we encourage everyone to respond online today at 2020Census.gov. With the
flexibility and support of the American people, we will achieve a complete and accurate count
which helps guide funding decisions for things like hospitals, roads and emergency services.
Respondents can also respond by calling the number provided in their invitation or by mail once
they have received a paper form.

DOC 0001164
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 129 of 341

FOR IMMEDIATE RELEASE: WEDNESDAY, MARCH 18, 2020

Census Bureau Statement on Facility in
Jeffersonville, Indiana

March 18, 2020
Release Number CB20-RTQIO

MARCH 18, 2020 — Earlier today, the U.S. Census Bureau announced a two-week suspension
of 2020 Census field operations to help protect the American public and our employees from the
coronavirus outbreak.

 

Today, the Census Bureau is also making temporary adjustments to operations at two Census
Bureau facilities in Jeffersonville, Indiana: the National Processing Center and Paper Data
Capture Center East. For the next two weeks, until April 1, these two facilities will transition to
the minimum number of on-site staff necessary to continue operations.

These temporary adjustments will help protect the health and safety of our employees in
Jeffersonville as they continue to process 2020 Census responses from all around the country.

The Census Bureau continues to evaluate all 2020 Census operations and is incorporating
guidance from federal, state and local health authorities. Should any additional adjustments need
to be made, the Census Bureau will communicate these changes broadly and promptly.

As of this morning, more than eleven million households have responded. America is stepping
up to shape our future and ensure families and communities are counted.

Once again, the American public is strongly encouraged to respond online to the 2020 Census at
2020Census.gov. Households can also respond by calling the phone number provided in their
invitation or by mail once they receive a paper form. With the flexibility and support of the
American people, we will achieve a complete and accurate 2020 Census count. It has never been
easier to respond to the census and the 2020 Census will count everyone accurately.

DOC 0001165
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 130 of 341

DOC 0001166
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 131 of 341

From: Timothy.P.Olson@census.gov

To: Timothy Olson

Subject: Fwd: Documents for 3/20 3:30p 2020 Crisis Management Team Meeting
Date: Friday, March 20, 2020 9:18:11 AM

Attachments: 2020 Census ~ Impacts of COVID19 03202020 830am.pdf

 

ATTOOOO1. htm

03200730 Census Response to DOC - COVID-19 Reporting .pdf
ATTO0002. htm,

COVID-19 FLD and NPC Announcements.pdf
ATTOOOO3.htm

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau

ashington DC

 

 

 

Pil mobile)

 

O1-763-2072

Begin forwarded message:

From: 2020 Census Crisis Management Support Team
<2020.census.crisis.management.support.team@census.g0v>

Date: March 20, 2020 at 9:14:57 AM EDT

To: "Albert E Fontenot (CENSUS/ADDC FED)"
<Albert.E.Fontenot@census.gov>, "Ali Mohammad Ahmad (CENSUS/ADCOM
FED)" <ali.m.ahmad@census.gov>, "Timothy P Olson (CENSUS/ADFO FED)"
<Timothy.P.Olson@census.gov>, "Kevin Smith (CENSUS/CIO FED)"
<kevin.b.smith@census.gov>, "Michael T Thieme (CENSUS/ADDC FED)"
<Michael.T. Thieme@census.gov>, "Deborah Stempowski (CENSUS/ADDC
FED)" <Deborah.M.Stempowski@census.gov>, "Stephen L Buckner
(CENSUS/ADCOM FED)" <Stephen.L.Buckner@census.gov>, "James T Christy
(CENSUS/LA FED)" <James.T.Christy@census.gov>, "Gregg D Bailey
(CENSUS/CIO FED)" <gregg.d.bailey@census.gov>, "Luis J Cano
(CENSUS/DCEO FED)" <luis.j.cano@census.gov>, "Jennifer W Reichert
(CENSUS/DCMD FED)" <Jennifer.W.Reichert@census.gov>

Ce: "Kathleen M Styles (CENSUS/ADDC FED)"
<kathleen.m.styles@census.gov>, "Phani-Kumar Atri Kalluri (CENSUS/ADDC
FED)" <Phani-Kumar.Atri.Kalluri@census.gov>, "Everett G Whiteley
(CENSUS/BUD FED)" <Everett.G.Whiteley@census.gov>, "Benjamin J Page
(CENSUS/CFO FED)" <benjamin.j.page@census.gov>, "Christa D Jones
(CENSUS/DEPDIR FED)" <Christa.D.Jones@census.gov>, "Laura K Furgione
(CENSUS/CAO FED)" <laura.furgione@census.gov>, "Jennifer Shopkom
(CENSUS/ADCOM FED)" <jennifer.shopkorn@census.gov>, "Burton H Reist
(CENSUS/ADCOM FED)" <burton.h.reist@census.gov>, "Deidre C Hicks
(CENSUS/DCMD FED)" <Deidre.C.Hicks@census.gov>, "Paul Krutsch
(CENSUS/DCMD FED)" <paul.krutsch@census.gov>

Subject: Documents for 3/20 3:30p 2020 Crisis Management Team Meeting

DOC 0001167
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 132 of 341

Please find the following three documents attached for the 2020 Crisis
Management Team meeting this afternoon at 3:30pm. The teleconference

 

number is} Pil

@ 2020 Census: Roadmap on the Impact and Implications of a Temporary
Suspension of Field Data Collection Operations and Other Activities.

e The two press releases re: Field operations and NPC.

® CAO's COVID-19 Census Incident Reporting Information Sheet (3/20,
7:30am EDT).

These, along with the updated Common Operating Picture (COP) will be added to
the meeting invite this afternoon.

If you have any questions, please contact me or Paul Krutsch.

Thank you,
Nathaniel

 

Nathaniel Miller, PMP

Decennial Program Management Office

2020 Census Crisis Management Support Team Coordinator
U.S, Census Bureau nnn nieces: -

O: 301-763-9058 | M: PI 2H470F

2020. census.crisis. management.support.team @census. gov

 

census.goy | @uscensushureay

Shape your future. START HERE >2020census.gov

DOC 0001168
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 133 of 341

March 20, 2020 8:30am

2020 Census: Roadmap on the Impact and Implications of a Temporary Suspension of Field
Data Collection Operations and Other Activities
The Impact of COVID-19

As the impact of the COVID-19 pandemic continues and further federal, state, and local government
guidance is issued pertaining to steps to contain the spread of the virus, the Department of Commerce
and the Census Bureau are implementing adjustments to the 2020 Census. This document outlines
decisions and outstanding questions associated with operational impacts of a temporary stoppage of
2020 Census field data collection and other associated activities. Effective immediately, the Census
Bureau will take steps toward implementation of a two-week work stoppage. As we progress through
the two week time period, we will closely monitor the status of the COVID-19 pandemic and reach a
determination if an additional two-week delay is necessary.

Protecting the population and protecting our staff, as well as ensuring a high quality census, have driven
the actions as outlined below. The two week time frame will be used to investigate and prepare for
operational changes such as conducting remote training that would reduce the need for large
concentrations of people in a confined area.

Facilities/infrastructure:

Regional Census Center (RCC) and Area Census Office (ACO):
RCC — remains open
e Max telework for eligible staff.
e Staff may use leave if not at work.
@ Work at Home (WAH) staff (Regional Techs, Partnership) continue to work remotely.
e Travel severely limited.

ACO — remains open

e Managers report and incorporate social distancing.

e Census Field Managers (CFMs) (and others as available} telework.

e Office Operations Supervisors (OOSs) and clerks do not report (will receive pay — working on
details).

e Recruiting Assistants continue to work remotely.

e Census Field Supervisors (CFSs) and Enumerators do not work (will receive pay — working on
details).

Pre-decisional — Internal Use Only

DOC 0001169
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 134 of 341

National Processing Center and Paper Data Capture Center-East:

# The National Processing Center will close for a period of two weeks, until 4/1/20.

e The Paper Data Capture Center - East (PDCCE) facility will close for a period of two weeks,
urvtll 4/1/20.

e NPC transitioned to limited operations at both Jeffersonville facilities for a period of two weeks
consistent with other decennial field activities.

e Management staff at the PDDCE facility will receive mail deliveries and take the necessary steps
to get mail receipts through the sorting process.

e Cleaning and sanitization of the facilities will occur.

e No Decennial Service Center Support for reports of Lost, Missing, or Stolen devices.

Paper Data Capture Center-West:
e Work continues as planned.
e Incorporating social distancing strategies.

Census Questionnaire Assistance Centers:
e Work continues as planned.

Self-Response: March 12, 2020 — July 31, 2020

e Online response to the 2020 Census will continue, as planned.

e All mailings will continue, as scheduled.

e Telephone response, via Census Questionnaire Assistance (CQA) Centers, will continue, as
planned.

e Data capture of 2020 Census paper responses will continue. Pace may slow resulting from
diminished capacity with PDCCE closed.

e Self-Response will be extended to August 14, 2020 to coincide with the end of field data
collection.

Field Data Collection Currently Underway:

e Remote Alaska: January 21, 2020 — April 30, 2020

o Enumeration in the Remote Alaska Villages will continue, to the extent that villages
will support work continuing.

o Data collection is approximately 65% complete.

© Only one Region and one ACO are impacted.

© Decisions on completing the Remote Alaska enumerations will be at the discretion of
the Los Angeles Regional Census Center.

o Should a two-week extension to the Remote Alaska enumeration be needed, no
significant impact is expected.

Pre-decisional — Internal Use Only

DOC 0001170
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 135 of 341

e Update Enumerate: March 16, 2020 — April 30, 2020

A two-week work stoppage implemented on March 18.

New operational end date: May 14, 2020.

Work is concentrated in some areas of Alaska and remote areas of Maine. All tribes
previously in the Update Enumerate workload have change to self-response
enumeration.

There are villages in South East Alaska that are under quarantine. Five ACOs contain
Update Enumerate workload.

As needed, the data collection time frame can be extended without significant impact.
Unlike other operations where non-responding addresses are incorporated into the
Nonresponse Followup, the Update Enumerate workload must be completed through
the planned in-person enumeration.

e Update Leave: March 15, 2020 — April 17, 2020

oO

Oo 0 0

oO

A two-week work stoppage has been implemented in Puerto Rico, effective March 16,
2020.

A two-week work stoppage implemented stateside on March 18.

New operational end date: May 1, 2020.

The Update Leave workload is in 169 of the 248 Area Census Offices.

Approximately 12% of the workload (blocks) is complete.

Work completed to date has not involved knocking on doors. Questionnaire packages
have been dropped off with updating of addresses by observation.

in advance of a resumption of work, we must revisit whether or not to knock on doors.
This work stoppage results in UL addresses (those not already visited) not receiving their
invitation to respond.

Messaging associated with the work stoppage could include information about the delay
in people receiving their invitation to respond/questionnaire and direct them to Non-ID
response online or via Census Questionnaire Assistance.

As planned, nonresponding address in the Update Leave workload will be incorporated
in the Nonresponse Followup workload.

e Transitory Location Advance Contact: February 24, 2020 — March 21, 2020

oO
oO

Oo

The operation will conclude on March 18, 2020.

Work is approximately 99% complete.

ACO Staff will complete as much work as possible on March 17 and March 18. Any
Transitory Locations that have not been contacted will be included in the workload for
the Enumeration of Transitory Locations.

Pre-decisional — Internal Use Only

DOC 0001171
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 136 of 341

island Area Enumeration: March 1, 2020 — May 31, 2020

Two-week work stoppage in Guam. Military enumeration in Guam was completed.
Two-week work stoppage in the Commonwealth of the Northern Marianas.
New operational end date: June 14, 2020.
U.S. Virgin islands (USVI).

# USVI is using the List/Enumerate methodology.

=» Enumeration work suspended. Address listing work continues.

# Return visits will be completed at a later date for completion of enumerations.
Work continues, as planned, in American Samoa.

Field Data Collection Operations Not Yet in the Field:

Group Quarters Enumeration (GQE):

oO

a
oO
oO

implement a two week delay to field data collection.

New operational timing: April 16, 2020 - June 19, 2020.

Original Timing: April 2, 2020 —June 5, 2020.

implement an immediate pause in the Census Field Supervisor (CFS) Assistant training
that began March 17, 2020.

Delay the start of enumerator training.

ACO Staff will notify GQE staff and identify/secure new training locations. A
conversation is needed with the RCCs to discuss the specific tasks that the skeleton staff
in the ACOs will complete. They may or may not work on identifying and securing new
training locations.

Service Based Enumeration (SBE)/Targeted Non-Sheltered Outdoor Locations (TNSOLs):

Qo

implement a one-month delay in field data collection.

New operational timing: April 29, 2020 -- May 1, 2020.

Original Timing: March 30, 2020 — April 1, 2020.

The SBE/TNSOL operation is unlike other field data collection operations. It involves
sending groups of enumerators to shelters and areas with concentrations of persons
experiencing homelessness.

Any shift in timing requires a decision on “Reference Date.” Should the language used
be: Today, tonight, yesterday, or “As of April 1”? The reference data printed on the ICQ
is April 1, 2020. However, this may pose a recall challenge for persons experiencing
homelessness. If a reference date other than April 1 is used, this would be the only
census operation that does not use April 1. Use of April 1 may be the law. (need to
verify)

The month delay for this operation could introduce data quality and/or coverage issues
due to changes in how and where people experiencing homelessness make use of SBE
locations in early April vs. early May.

Pre-decisional — Internal Use Only

DOC 0001172
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 137 of 341

e Enumeration at Transitory Locations (ETL):

Oo

o

implement a two week delay to field data collection.

New operational timing: April 23, 2020 -May 18, 2020.

Original Timing: April 9, 2020 — May 4, 2020.

CFS training scheduled to begin on March 23, 2020 will be moved to April 6, 2020.
ACO staff will notify ETL staff and identify/secure new training locations.

e Early Nonresponse Followup (NRFU):

Oo

o
o
o

implement an additional two week delay to field data collection.

New operational timing: May 7, 2020 - August 14, 2020.

Original Timing: April 9, 2020 — July 31, 2020.

Operational start has already been delayed by two weeks from April 9, 2020 to April 23,
2020 as a result of colleges and universities extending spring breaks, moving to online
classes, or decisions to suspend the balance of the spring semester.

Some college/university students will remain in their off-campus college housing.

if college students living off-campus do not self-respond and are no longer in their off-
campus housing at the time a NRFU enumerator visits, data may be obtained from a
building manager, a proxy, use of administrative records, or, if all else fails, be subject to
count imputation.

Self-Response Quality Assurance (SRQA) will identify addresses to include in the NRFU
workload. Original plans were to include some addresses in the Early NRFU workload.
With a two-week or a delay beyond two weeks, SRQA recollect cases will accumulate
until the start of NRFU without significant detriment to the SROA operation.

e Nonresponse Followup:

oO

oO

Oo Oo

implement a two week delay to field data collection.

New operational Timing: May 27, 2020 ~ August 14, 2020.

Original Timing: May 13, 2020 — July 31, 2020.

A significant concern is the ability to fingerprint and process the volume of staff needed
for NRFU. Some vendors are pushing to close fingerprint locations.

CDWG6G will support continued deployment of devices.

e Mobile Questionnaire Assistance (MQA):

oO

oO 0 90 9

Revisit a further delay to the start of MQA in two weeks, including whether or not to
implement a soft launch.

New operational timing: April 13, 2020 ~ August 14, 2020.

Original Timing: March 30, 2020 — July 31, 2020.

Operational start has already been delayed from March 30, 2020 to April 13, 2020.
Many questions remain regarding the value of MQA. It is unknown whether gatherings
of people will occur given pandemic concerns.

Pre-decisional — Internal Use Only

DOC 0001173
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 138 of 341

COVID-19 Pay for DAPPS Field Employees:
This includes:

e Area Census Office staff including OOSs and Clerks.
e Field workers including CFSs, RAs, and Enumerators.

This staff does not earn leave. In the event staff are directed to stop work activities as a result of COVID-
19, employees may be able to receive pay in lieu of work. There may be further guidance on
implementing COVID-19 pay in situations involving quarantine or medically-directed isolation. Ifa
decision is made to pay staff, the rate of pay is based on their hourly rate in DAPPS. We will use the
following assumptions:

e Enumerators — 19 hours/week or 4 hours/day.

e Census Field Supervisors— 19 hours/week or 4 hours/day.

e Clerks — 40 hours/week or 7.5 hours/day.

*® Office Operations Supervisors — 40 hours/week or 8 hours/day.
e Recruiting Assistants — 30 hours/week or 6 hours/day.

We will only pay the regular hourly rate. We will not pay overtime hours — meaning the claim cannot
exceed 40 hours per week, nor will we pay other premium pay - Night Differential or Sunday Premium.
We also will not pay miscellaneous expenses — such as mileage, per diem, doctor’s bills, insurance co-
pays or other expenses.

Capacity to Expand Field Data Collection Staff:
e Field can add additional staff to compensate for time lost in enumeration operations.
e We have a robust pool of applicants and in most areas, we have sufficient staff identified to
over hire for the enumerator and CFS positions.
e There are two key limitations:
© First, there are a fixed number of devices. Currently, our pool of available iPhones is
415,677.
o Second, the hiring process requires 60 days for an applicant to complete the full
process. We have been successful in shortening this process in some instances.

e The Department of Commerce has submitted a request to allow the Census Bureau to
implement a direct-hire authority to dramatically shrink the 60-day timeframe — essentially
allowing us to hire people on the spot.

e Depending on the distribution of additional work, we would need to add management and
support infrastructure. If areas are saturated with work, we can move these support activities
to an adjacent ACO.

e Push staffing authorization out to the maximum number of devices available.

e Pursue avenues to secure up to an additional 75,000 devices.

Pre-decisional — Internal Use Only

DOC 0001174
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 139 of 341

Additional Concerns and Unresolved Items:

Deadline for Delivery of Apportionment Counts: With an unforgiving deadline of
December 31, 2020 for delivery of the apportionment counts, how and where can a two
week (or longer) delay be accounted for? The burden of a shortened window between the
completion of field data collection and delivery of apportionment counts must be shared.

o Was the target delivery date December 31, 2020 or were we planning on an earlier
delivery, as in the 2010 Census (December 21, 2010)?

o How will geographic and CUF processing absorb fieldwork delays without increasing
data quality risk caused by reduced time for Geographic Processing, POP data
review, and GEO/DITD correction time?

o Should fieldwork delays have commensurate processing delays in order to help
ensure final 2020 Census data quality?

o Relief from the December 31, 2020 deadline to deliver apportionment counts would
require Congressional action.

o Requesting relief from the December 31, 2020 is risky. It may invite scrutiny on Title
13. A discussion with Christa Jones should be had before taking any steps toward
requesting relief.

Geographic Data Processing: In addition to understanding the implications to a two-week
extension to field data collection on activities required to support delivery of apportionment
count (which includes all of the operations listed above, as well as Non ID processing,
processing associated with Domestic Violence Shelters, Maritime Enumeration, etc), we
need to identify the implications to Geographic Data Processing for programs such as BAS,
BVP, etc.

Data Review

IT considerations: The shift in the schedule will impact some systems.

o The Unified Tracking System (UTS) has dates hard-coded; these would require
revision.

© Goals, as documented in the UTS reports, would need to be updated to coincide
with the new dates.

© Consideration to changing the dates for the NRFU phase transitions is needed.

o Need to touch base with system owners to determine if dates are hard-coded,
beyond those instances outlined above. And, to ascertain if there are additional
concerns about changing operational dates.

Payment/Retention of Field Staff during the work stoppage

o Will the delay in operations impact our responsibilities related to Affordable Care

Act coverage?
Military Enumeration
COA Outbound Calling
Facilities and Leasing: Do leases for spaces such as Area Census Offices, Regional Census
Centers, Paper Data Capture Centers, etc. need to be extended? Can they be extended?
Impacts to Contracts such as the Technical Integrator Contract, Decennial Device as a
Service, COA etc.

Pre-decisional — Internal Use Only

DOC 0001175
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 140 of 341

e Paid Advertising Campaign: Are changes needed to messaging and/or the timing of
messaging related under a two-week delay?

o Team Young and Rubicam (TYR) and the Communications Directorate are working
on messaging and securing trusted voices to deliver messaging about the
importance of self-response in our current environment with a focus in the
messaging about self-response reducing the need to knock on doors.

e Mailing Strategy: With the temporary closure of Paper Data Capture Center — East
combined with falling short of expected response, we may find ourselves with an insufficient
volume of questionnaire packages for mailing four. Options, such as not mailing another
questionnaire to addresses in the Internet Choice Panel, should be discussed.

e Post Enumeration Survey Field Data Collection Operations

independent Listing: Completion imminent

initial Housing Unit Followup: May 6, 2020 —June 12, 2020

Person Interview: June 17, 2020 — September 11, 2020

Person Followup: February 3, 2021 — March 19, 2021

Final Housing Unit Followup: May 19, 2021 — June 11, 2021

e Post Enumeration Survey Matching Operations

Oo 0 0 0 0

Pre-decisional — Internal Use Only

DOC 0001176
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 141 of 341

Controlled Unclassified Information

CENSUS INCIDENT REPORTING INFORMATION SHEET

 

March 20, 2020
0730 EDT
FROM: Laura Furgione
laura.furgione@census.gov
office 301-763-0264 cell) PIL
TO: DOC EOC
RE: Commerce Leadership Brief: Bureau Reporting of COVID-19 Related

Impacts and Activities — New, Updated, or Pending Items in Red Font

BACKGROUND:

The Office of Security (OSY) maintains the 24/7 Emergency Operations Center for the
Department of Commerce. The goal of the EOC is to provide around the clock situational
awareness as well as a coordination function for the Department as a whole.

The EOC is located at the Herbert C. Hoover Building (HCHB) in room 1066 and can be reached
24/7 at 202-482-5100 or eoc@doc.gov.

COVID 19 RELATED REPORTING:

In order to provide DOC leadership with a common operational picture of COVID-19 related
impact and activities, the EOC will be consolidating a report comprised of information from the
bureaus. The information should be reported by bureaus in the following categories/criteria:

e Personnel: Report the number of individuals assigned to your bureau that are on
telework, Administrative Leave, Sick Leave and quarantined as a result of COVID 19;
identify the geographic location as well.

o Remote Access for Thursday, March 19
» 16,435 Users with Remote Access Sessions
» 8,200 Census VPN sessions
» 5,369 CAPI VPN sessions
» 2,866 VDI sessions

 

» 6,735 peak concurrent users with Remote Access
=» Peak Network Bandwidth (46% of total) (4.6G/10G)
» Average Bandwidth (25% of total) (2.5G/10G)

 

 

Office Name/Position Location Additional Comments
Census Field Supervisor Denison, IA __| CFS employee/trainee is currently in
(CFS) — confirmed positive isolation at the University of Nebraska

Medical Center as of March 12. Trained
with two Census Field Managers and

 

 

 

 

 

Controlled Unclassified Information

DOC 0001177
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 142 of 341

Controlled Unclassified Information

 

seven other trainees March 9-11 ata
library. Local health department was
notified and the office is following their
guidance. At this point they were told to
wait for a call back for additional
information.

 

National Processing Center
(NPC) — presumptive
positive

Jeffersonville,
IN

Temporary federal employee informed
NPC on March 17. No mission impact or
impact to infrastructure or facilities.

 

Dallas RCC- two
presumptive positives

Dallas, TX

Three temporary federal employees are
presumed positive for the COVID-19,
GSA is cleaning the facility and
teleworkers will continue working from
home, non-teleworkers will go home.

e Case 1- March 14

e Case 2 — March 16

# (Case 3 ~ March 18 tested negative.

The building is planned to reopen on
Monday, March 23, although additional
cases are potentially pending.

 

Conroe Area Census Office
(ACO) — presumptive
positive

Conroe, TX

Temporary federal employee presumed
positive on March 18.

 

Suttland Federal Center —
presumptive positive

Suitland, MD

Federal employee in the process of testing
on March 19. In the process of
determining next steps. GSA was given a
courtesy notification.

 

Tacoma ACO, Clerk —
being tested

Tacoma, WA

Clerk at Tacoma ACO notified supervisor
March 15, of the positive test by a family
member. Employee also being tested.
Last day at work was March 14. Staff
have been asked to self-quarantine for
possible remote exposure.

 

 

SFC — Contractors

 

Suitland, MD

 

MetroStar (MSS) employee who is NOT
on the Center for Enterprise
Dissemination. Services and Consumer
Innovation (CEDSCI) contract has tested
positive for the COVID-19. That
employee has been in contact with senior
MSS staff who are on the CEDSCI
contract and were in SFC March 9-12.
Approximately 40 Census staff who may
have been exposed have been asked to
self-quarantine.

 

Controlled Unclassified Information

DOC 0001178

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 143 of 341

Controlled Unclassified Information

 

NPC Jeffersonville, | One employee who also worked for

IN Humana was told by Humana HR on
March 12, not a public health authority, to
self-quarantine because she worked on the
same floor as a COVID + colleague.

 

Suitland Federal Center - Suitland, MD | Employee came in contact with non-

Accounting Census employee who has tested positive
on March 10. He is on self-quarantine. It
was reported to the Nurse's Office.

 

The Hagerstown ACO — Hagerstown, | March 15 relative/roommate has tested
Clerk MD positive with COVID19. As per guidance,
Clerk has gone home to Self-Quarantine.
Contacted the Maryland State Health
Department. Guidance is as follows:

® No action based on the “contact of
a contact” that is asymptomatic.
No one in office should be tested unless
and until they experience symptoms.

 

Los Angeles Regional Los Angeles, °

The LA RCC property manager
Census Center (RCC) CA

notified the tenants that an
individual has tested presumptive
positive for the novel coronavirus
(COVID-19) and had visited the
building’s 35" and 36" floor on
March 6. Our RCC is located on
the 30™ floor. In compliance with
their Influenza Pandemic Response
Plan, they are in the process of
closing and evacuating the
impacted floor location(s) as well
as additional floors they occupy,
and will then perform cleaning in
compliance with pandemic
cleaning protocols. Due to the low
risk, employees have been notified
and are allowed to take sick leave
if they do not feel comfortable
staying in the building.

 

 

 

 

 

Decennial Mission:
© 2020 Decennial Specific High Impacts
= Until April 1, the National Processing Center and the Paper Data Capture
Center East will transition to the minimum number of on-site staff
necessary to continue operations. Operations at the Tucson and Phoenix
NPC facilities continue with enhanced social distancing.

Controlled Unclassified Information

DOC 0001179
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 144 of 341

Controlled Unclassified Information

= Closure of Kansas City (KC) and New York City (NYC) Census
Questionnaire Assistance Call Centers. We have ten third party contract
Call Centers provided by a third party vendor, MAXIMUS, and they
support up to 26 languages.

e KC -— Confirmed positive case of a contractor. The facility hosts
600 contractors and is conducting an orderly shutdown. They will
be closed for cleaning until further notice and contractors. The
confirmed case was last in the building on March 13. One of our
employees observed the operation on March 15 and 16 and has
been advised to self-quarantine.

* NYC - Call Center in Times Square plans to close March 27 and
hosts 177 contractors. Primary access to the facility requires
workers to commute via the NYC Subway.

# At the request of the Governor the Commonwealth of Puerto Rico, and in
compliance with her Executive Order, we are suspending operations in
Puerto Rico for the next fourteen days, with a plan to resume on March 30.

# 2020 Census field operations will be suspended until April 1. We are
taking this step to help protect the health and safety of the American
public, Census Bureau employees, and everyone going through the hiring
process for temporary census taker positions.

» We will continue to evaluate all 2020 Census operations.

e Mission Impacts: Report any event or situation that degrades or alters your ability to
perform your Primary Mission Essential Functions, Mission Essential Functions,
Essential Support Activities and/or Command and Control.

oO

The 29 Federal Statistical Research Data Centers have been closed until further
notice, effective March 16. The 800 researchers working on approximately 360
FSRDC research projects use restricted-access micro-data from the Census
Bureau (50%), National Center for Health Statistics (48%), and the Agency for
Healthcare Research and Quality, Bureau of Labor Statistics, and Bureau of
Economic Analysis. The FSRDC closure will cause work on all projects to cease.
Much of the Census Center for Behavioral Science Methods work involves
contact with human research participants. Suspending all face-to-face research
activities with members of the public. Although technically possible to conduct
such research through remote means (e.g. Skype) there are some logistical issues
to work out regarding informed consent forms and remuneration.

e Infrastructure/Facilities Impacts: Report any degradations and/or impacts to facilities (Le.
closures), Information Systems, aircraft, ships, and other critical infrastructure.

C

SFC operating on limited staffing and services —- 130 and 115 employees and
contractors, respectively, accessed the building on March 19.

Developed POCs for all sites to ensure proper delivery of mail and other services
as well as limited visitor access. This includes SFC, NPC, 6 Regional Offices, 6
Regional Census Centers, and 248 Area Census Offices.

Controlled Unclassified Information

DOC 0001180
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 145 of 341

Controlled Unclassified Information

e Preparation Activities: List any on-going activities your Bureau is conducting to prepare
for COVID-19. How is the Census Bureau preparing for the effects of COVID-19?

o Convened an internal task force to examine all policy related issues affecting
employee activities including telework, travel, and public events. Laura Furgione,
Chief Administrative Officer, is leading the task force.

o Developed an internal web page to reference all emails and broadcasts as well as
SFC building services and closures.

co The Suitland Federal Center and other field offices have employed extra cleaning
and disinfecting.

co All directorates are practicing Max Telework.

o Collaborating with CDC COVID-19 Community Intervention team to discuss
how to ensure outreach worker safety and mitigate disruption of 2020 Census
outreach plans. Other 2020 Decennial specifics reported directly to the Secretary
and Deputy Secretary.

Travel, Training, and Conferences

co Any travel will be considered on a case-by-case basis. Managers and supervisors
should determine if travel activities can be accomplished remotely or postponed.

o Currently, all non-decennial travel, conferences and visitors have been deferred,
remoted or canceled.

o Asking all vendors to move to virtual training sessions for the foreseeable future.

e Response Activities: Report any on-going activities that have been requested and under
your authorities in support of COVID-19.

o Economic Development Administration requested modeling regarding the
potential economic effects of the virus. Created a working group to examine all
possibilities of measuring the economic and demographic impact.

o Federal Emergency Management Agency (FEMA), National Business Emergency
Operations Center (NBEOC) requested Census participate on a conference call on
March 13 to! DP

o FEMA Modeling Data Working Group meeting March 18 to discuss what
agencies can provide to assist in Coronavirus was cancelled. Will provide
answers in writing.

o Responded to Small Business Administration request for Census economic data
regarding DP

 

 

 

 

e Un-met Needs: Report any needs or guidance you require to take care of your personnel
and/or to perform your mission.

o Weare seeking clarity on pay and attendance policies for staff affected by
COVID-19. Most Decennial Census workers are not eligible for leave and work
for very short periods of time (less than 60 days). DP

 

 

 

 

Controlled Unclassified Information

DOC 0001181
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 146 of 341

Controlled Unclassified Information

 

DP

 

 

 

o Due to 2020 Decennial Census operations, requesting prioritized cleaning for the
Suitland Federal Center if an individual with a confirmed case of COVID-19 has
been in a GSA-controlled facility.

If you have questions about what information you are to report, please contact Nicholas Schnare,

Assistant Director, Office of Security at 202-482-8333 or nschnarel @doc.gov. Additionally you

Sa MEAT ee AN et

may contact the EOC at 202-482-5100 or eoc@doc.gov.

Controlled Unclassified Information

DOC 0001182
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 147 of 341

FOR IMMEDIATE RELEASE: WEDNESDAY, MARCH 18, 2020

U.S. Census Bureau Director Steven
Dillingham on Operational Updates

March 18, 2020
Release Number CB20-RTQ.08

MARCH 18, 2020 — Less than one week ago, the 2020 Census fully kicked off, and invitations
continue to arrive in mailboxes across the nation. As of this morning, more than eleven
million households have responded. America is stepping up to shape our future and ensure
families and communities are counted.

coronavirus, 2020 Census field operations will be suspended for two weeks until April 1, 2020.
The Census Bureau is taking this step to help protect the health and safety of the American
public, Census Bureau employees, and everyone going through the hiring process for temporary
census taker positions.

During this pause in field operations, the Census Bureau will continue to evaluate all 2020
Census operations. Should any additional adjustments need to be made, the Census Bureau will
communicate these changes broadly and promptly.

In late May, census takers around the nation will begin visiting households that have not yet
responded to the 2020 Census to help complete the count. As we continue to monitor

the evolving COVID-19 outbreak, we will adjust census taker and survey operations as necessary
in order to follow the guidance of federal, state and local health authorities.

The public is strongly encouraged to respond to the 2020 Census online using a desktop
computer, laptop, smartphone, or tablet, and can also respond by phone or mail. Everyone should
respond to the 2020 Census as soon as they receive their invitation — and when they’re finished,
they can make sure their friends, families and social networks know about the importance of
responding.

It has never been easier to respond to the census, and the 2020 Census will count everyone
accurately. We recognize that many people plan to access the 2020 Census through other
response modes, such as phone or paper, which is why the 2020 Census has such a nimble
design.

On March 15, 2020, the Census Bureau announced several adaptations to our group quarters
operations to accommodate recent scheduling changes on college campuses as leadership takes
action to keep students and faculty safe.

 

DOC 0001183
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 148 of 341

For all other Census Bureau household and economic surveys separate from the 2020 Decennial
Census, Bureau personnel will begin using phone calls instead of in-person visits. In the limited
number of instances where an in-person visit is necessary, we are working closely with public
health authorities to ensure each visit is accomplished safely.

Once again, we encourage everyone to respond online today at 2020Census.gov. With the
flexibility and support of the American people, we will achieve a complete and accurate count
which helps guide funding decisions for things like hospitals, roads and emergency services.
Respondents can also respond by calling the number provided in their invitation or by mail once
they have received a paper form.

DOC 0001184
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 149 of 341

FOR IMMEDIATE RELEASE: WEDNESDAY, MARCH 18, 2020

Census Bureau Statement on Facility in
Jeffersonville, Indiana

March 18, 2020
Release Number CB20-RTQIO

MARCH 18, 2020 — Earlier today, the U.S. Census Bureau announced a two-week suspension
of 2020 Census field operations to help protect the American public and our employees from the
coronavirus outbreak.

 

Today, the Census Bureau is also making temporary adjustments to operations at two Census
Bureau facilities in Jeffersonville, Indiana: the National Processing Center and Paper Data
Capture Center East. For the next two weeks, until April 1, these two facilities will transition to
the minimum number of on-site staff necessary to continue operations.

These temporary adjustments will help protect the health and safety of our employees in
Jeffersonville as they continue to process 2020 Census responses from all around the country.

The Census Bureau continues to evaluate all 2020 Census operations and is incorporating
guidance from federal, state and local health authorities. Should any additional adjustments need
to be made, the Census Bureau will communicate these changes broadly and promptly.

As of this morning, more than eleven million households have responded. America is stepping
up to shape our future and ensure families and communities are counted.

Once again, the American public is strongly encouraged to respond online to the 2020 Census at
2020Census.gov. Households can also respond by calling the phone number provided in their
invitation or by mail once they receive a paper form. With the flexibility and support of the
American people, we will achieve a complete and accurate 2020 Census count. It has never been
easier to respond to the census and the 2020 Census will count everyone accurately.

DOC 0001185
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 150 of 341

DOC 0001186
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 151 of 341

From: Enrique Lamas (CENSUS/DEPDIR FED)

To: Ron S Jarmin (CENSUS/DEPDIR FED); Christa D Jones (CENSUS/DEPDIR FED}
Subject: Fw: Impacts and possible schedule changes to accommodate delays in P.L.
Date: Friday, March 20, 2020 9:47:20 AM

Attachments: Implications of schedule delays on PL.docx

 

 

together yesterday. Deb, Tori, James and | will have a discussion at 11:30.! DP

 

 

DP

 

Enrique Lamas

Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

 

From: James Whitehorne (CENSUS/ADDC FED) <James. Whitehorne@census.gov>

Sent: Friday, March 20, 2020 9:36 AM

To: Victoria Velkoff (CENSUS/ADDP FED) <Victoria.A.Velkoff@census.gov>; Enrique Lamas
(CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Deborah Stempowski (CENSUS/ADDC FED)
<Deborah.M.Stempowski@census.gov>

Cc: Kathleen M Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>

Subject: |mpacts and possible schedule changes to accommodate delays in P.L.

Attached is the impact document | was able to put together.
Best Regards
James

RRR KKK KEKE EERE EK

James Whitehorne, Chief
Redistricting & Voting Rights Data Office/ADDC/HQ
U.S. Census Bureau

O: 301-763-4039 | Mi Pil |

census.eoyv | census.gov/rdo | @uscensusbureay
Shape your future. START HERE > 2020census.gov

 

From: Victoria Velkoff (CENSUS/ADDP FED) <Victoria.A.Velkoff@census.gov>

Sent: Friday, March 20, 2020 9:26 AM

To: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James Whitehorne (CENSUS/ADDC
FED) <James.Whitehorne@census.gov>

Subject: Re: Meeting

DOC 0001187
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 152 of 341

Yes | have one. | will set it up

Victoria Velkoff, PhD

Associate Director for Demographic Programs

U.S. Census Bureau

0: 301-763-1372

Shape your future. START HERE >2020census.gov

census coy | luscensusbureay

 

From: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>

Sent: Friday, March 20, 2020 9:25 AM

To: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Victoria
Velkoff (CENSUS/ADDP FED) <Victoria.A.Velkoff@census.gov>; James Whitehorne (CENSUS/ADDC
FED) <James.Whitehorne@census.gov>

Subject: Re: Meeting

Do you have a conference line we could use? If not, | will get one.

Enrique Lamas
Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

From: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>
Sent: Friday, March 20, 2020 9:01 AM

To: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Victoria Velkoff
(CENSUS/ADDP FED) <Victoria.A. Velkoff@census.gov>; James Whitehorne (CENSUS/ADDC FED)
<James.Whitehorne@census.gov>

Subject: Re: Meeting

 

 

 

11:30 works. Some other work was being done on DP and that group is

 

getting back together at 10am. | think this will marry up with that.

Deborah Stempowski, PMP

Assistant Director for Decennial Programs, Operations and Schedule Management
U.S. Census Bureau

Office 301.763.1417

DOC 0001188
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 153 of 341

deborah.m.stempowski@census.gov
Shape Your Future | Start Here 2020census.gov

 

From: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>

Sent: Friday, March 20, 2020 9:00 AM

To: Victoria Velkoff (CENSUS/ADDP FED) <Victoria.A.Velkoff@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James Whitehorne (CENSUS/ADDC
FED) <lames.Whitehorne@census.gov>

Subject: Re: Meeting

| would prefer we talk in the morning. If Deb can do 11:30, lets talk then. Hold 11:30 until
Deb lets us know.

Enrique Lamas
Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

From: Victoria Velkoff (CENSUS/ADDP FED) <Victoria.A.Velkoff@census.gov>

Sent: Friday, March 20, 2020 8:51 AM

To: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Deborah Stempowski
{CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James Whitehorne (CENSUS/ADDC
FED) <iJames.Whitehorne@census.gov>

Subject: Re: Meeting

lcan meet at 11:30 or at 3.

Victoria Velkoff, PhD

Associate Director for Demographic Programs

U.S. Census Bureau

0: 301-763-1372

Shape your future. START HERE >2020census.gov

census soy | @uscensusbureau

 

 

From: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>
Sent: Friday, March 20, 2020 8:41 AM

DOC 0001189
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 154 of 341

To: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James
Whitehorne (CENSUS/ADDC FED) <James.Whitehorne@census.gov>; Victoria Velkoff (CENSUS/ADDP
FED) <Victoria.A.Velkoff@census.gov>

Subject: Meeting

What time would be good to get a meeting about Ron's request? What works for after 10:00
today?

Enrique Lamas

Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

DOC 0001190
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 155 of 341

From: Gorey, Lauren (Federal

To: Wilbur Ross

Ca: Walsh, Michael (Federal); Rockas, James (Federal)
Subject: To Clear: Census Operations Tables

Date: Saturday, March 21, 2020 11:19:32 AM
Attachments: 2020 census operational adjustments-new. pdf

 

2020 census operational adjustments-long version new. pdf

 

 

Secretary Ross,

 

 

 

Thank you,
Lauren

DOC 0001193

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 156 of 341

From: B Nathaniel Miller (CENSUS/DCMD FED)
To: Albert E Fontenot (CENSUS/ADDC FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED); Deborah Stempowski

{CENSUS/ADDC FED); Greag D Bailey (CENSUS/CIO FED); James T Christy (CENSUS/LA FED); Jennifer W
Reichert (CENSUS/DCMD FED); Kevin Smith (CENSUS/CIO FED); Luis J Cano (CENSUS/DCEO FED); Michael T
Thieme (CENSUS/ADDC FED); Stephen L Buckner (CENSUS/ADCOM FED); Timothy P Olson (CENSUS/ADFO
FED); Everett G Whiteley (CENSUS/BUD FED); Benjamin J Page (CENSUS/CFO FED): Christa D Jones
({CENSUS/DEPDIR FED); Jennifer Shopkorn (CENSUS/ADCOM FED); Phani-Kumar Atri Kalluri (CENSUS/ADDC

FED); Burton H Reist (CENSUS/ADCOM FED): Laura K Furgione (CENSUS/CAO FED)

ca: Paul Krutsch (CENSUS/DCMD FED): Deidre ¢ Hicks (CENSUS/DCMD FED): 2020 CMST; 2020 Census Crisis
Management Support Team

Subject: 2020 CMT - Roadmap/Impacts 03202020 430pm

Date: Saturday, March 21, 2020 8:04:03 AM

Attachments: 2020 Census - Impacts of COVIDI9 03202020 430pm_.pdf

 

Good morning,

Here's the Roadmap on the Impact and Implications document as of 3/20/2020 4:30pm.

 

Nathaniel Miller, PMP

Decennial Program Management Office

2020 Census Crisis Management Support Team Coordinator
U.S.Census Bureau .

O: 301-763-9058 | Mi Pll 2HA7OF

2020. census.crisis. management.support.team@census. gov

cerusgoy | @uscensusbureay

 

Shape your future. START HERE > 2020census.gov

DOC 0001198
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 157 of 341

From: James B Treat (CENSUS/DEPDIR FED)
To: Ron $ Jarmin (CENSUS/DEPDIR FED)
Ca: Albert E Fontenot (CENSUS/ADDC FED): Deborah Stempowski (CENSUS/ADDC FED}; Jacqueline Moore Eanes

(CENSUS/DCMB FED); Enrique Lamas (CENSUS/DEPDIR FED); Jennifer W Reichert (CENSUS/DCMD FED):
Maryann M Chapin (CENSUS/ABDC FED): Ali Mohammad Ahmad (CENSUS/ADCOM FED

Subject: Re: Schedule Impacts of the two week delay
Date: Monday, March 23, 2020 9:56:08 AM

 

 

 

DP

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

Ron S$ Jarmin, PhD., Deputy Director

DOC 0001209

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 158 of 341

U.S. Census Bureau

census.goy | @uscensusbureau
Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED) <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Schedule Impacts of the two week delay

Ron - per your request here is an update on the schedule.

 

 

DP

 

The currently schedule without the delay with the field data collection operations in the
schedule we have the following:

1. Deliver Apportionment Counts to the President on December 28, 2020
2. Public Release on December 31, 2020
3. Release the P.L. 94-171 Products by March 31, 2021

 

 

 

DOC 0001210

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 159 of 341

 

 

DP

 

If you want to talk I am available for a conference call and/or you can call me at
716.283.7837.

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

DOC 0001211

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 160 of 341

 

From: Albert E Fontenot (CENSUS/ADDC FED)
To: James B Treat (CENSUS/DEPDIR FED); Ron S Jarmin (CENSUS/DEPDIR FED
Ca: Deborah Stempowski (CENSUS/ADDC FED): Jacqueline Moore Eanes (CENSUS/DCMD FED): Enrique Lamas

 

 

(CENSUS/DEPDIR FED}; Jennifer W. Reichert CENSUS/DCMD FED) Maryann M Chapin (CENSUS/ADDC FED); Ali
Moharmmad Ahmad (CENSUS/ADCOM FED

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

 

Date: Monday, March 23, 2020 10:01:34 AM

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Celli Pl

albert.e fontenot@census.gov

CeNSUS.goV
Connect with us on Social Media

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B.Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

DOC 0001212

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 161 of 341

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED) <James.B. Treat@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

Thanks Jim.

DP

 

 

Ron S Jarmin, PhD., Deputy Director
U.S.Census Bureau
o: 301-763-1858 | mi____ PM

cersus.goy | @uscensusbureau
Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)

DOC 0001213

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 162 of 341

<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Schedule Impacts of the two week delay

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

DOC 0001214

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 163 of 341

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

CeNsus.gov
Connect with us on Social Media

DOC 0001215
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 164 of 341

 

 

From: James B Treat (CENSUS/DEPDIR FED)
To: Albert E Fontenot (CENSUS/ADDC FED); Ron S Jarmin (CENSUS/DEPDIR FED
Ca: Deborah Stempowski (CENSUS/ADDC FED): Jacqueline Moore Eanes (CENSUS/DCMD FED): Enrique Lamas

 

 

(CENSUS/DEPDIR FED}; Jennifer W. Reichert CENSUS/DCMD FED) Maryann M Chapin (CENSUS/ADDC FED); Ali
Moharmmad Ahmad (CENSUS/ADCOM FED

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

Date: Monday, March 23, 2020 10:05:32 AM

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B.Treat@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique Lamas
(CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

DP

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs
United States Department of Commerce

DOC 0001216

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 165 of 341

Bureau of the Census
Office 8H 122
Office 301-763-466

BOSE Mo =

Cell} PI

albert.e. fontenot@census.gov

CeNSUS.goV
Connect with us on Social Media

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

CeNsus.gov
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
Sent: Monday, March 23, 2020 9:45 AM

DOC 0001217
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 166 of 341

To: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

Thanks Jim. | want to push for an answer to the following question: DP

 

 

 

DP

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau
0: 301-763-1858 | mii PM

census.soy | @uscensusbureay
Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED) <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gav>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Schedule Impacts of the two week delay

Ron - per your request here is an update on the schedule.

 

 

 

DOC 0001218

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 167 of 341

 

 

 

If you want to talk I am available for a conference call and/or you can call me at

Pll

Leese eee eerie ines _

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

DOC 0001219

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 168 of 341

From: B Nathaniel Miller (CENSUS/DCMD FED)
To: Albert E Fontenot (CENSUS/ADDC FED); Timothy P Olson (CENSUS/ADFO FED}: Ali Mohammad Ahmad

{CENSUS/ADCOM FED); Kevin Smith (CENSUS/CIO FED); Deborah Stempowski (CENSUS/ADDC FED); Michael T

Thieme (CENSUS/ADDC FED); James T Christy (CENSUS/LA FED); Stephen L Buckner (CENSUS/ADCOM FED):
Grega D Bailey (CENSUS/CIO FED): Jennifer W Reichert (CENSUS/DCMD FED); Luis J Cano (CENSUS/DCEO FED)

Cea Paul Krutsch (CENSUS/DCMD FED}; Jennifer Shopkorn (CENSUS/ADCOM FED)
Subject: Common Operating Picture (COP) - 2020 CMT 3/20 Meeting

Date: Monday, March 23, 2020 10:19:10 AM

Attachments: COVID-19 COP 03202020 500pm. pdf

 

Please find attached the updated Common Operating Picture (COP) from the 2020 CMT
meeting last Friday, 3/20.

Thanks,
Nathaniel

 

Nathaniel Miller, PMP

Decennial Program Management Office

2020 Census Crisis Management Support Team Coordinator
U.S. Census Bureau

2020. census.crisis. management.support.team@census. gov
census goy | Muscensusbureau

Shape your future. START HERE > 2020census.gov

DOC 0001220
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 169 of 341

From: Enrique Lamas (CENSUS/DEPDIR FED)

To: Albert E Fontenot (CENSUS/ADDC FED); James B Treat (CENSUS/DEPDIR FED}: Ron S Jarmin (CENSUS/DEPDIR
FED)

Ce: Deborah Stempowski (CENSUS/ADDC FED): Jacqueline Moore Eanes (CENSUS/DCMD FED): Jennifer W Reichert

(CENSUS/DCMD FED); Maryann M Chapin (CENSUS/ADDC FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED);
Victoria Velkoff (CENSUS/ADDP FED); Christa D Jones (CENSUS/DEPDIR FED)
Subject: Re: Schedule Impacts of the two week delay

Date: Monday, March 23, 2020 10:34:13 AM

 

 

DP

 

 

These thoughts are at a very high level. | DP
| DP

 

 

 

 

My going in thought is that if ' DP 5,

DP

 

 

Enrique Lamas
Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811]

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fantenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B.Treat@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED} <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas
(CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

DOC 0001222

 
Case 5:20-cv-05799-LHK Document 154-3

Subject: Re: Schedule Impacts of the two week delay

Filed 09/18/20 Page 170 of 341

 

 

DP

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

albert.e,fontenot@census. gov

census.gov
Connect with us on Social Media

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes

(CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gav>; Enrique Lamas (CENSUS/DEPDIR FED)

<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)

<ali.m.ahmad@census.gov>
Subject: Re: Schedule Impacts of the two week delay

 

 

 

thanks - jim

James B. Treat

DOC 0001223

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 171 of 341

Senior Advisor for Decennial Affairs
Office of the Director
U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

CeNSUS.goV
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

Thanks Jim. | want to push for an answer to the following question: DP

 

DP

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau

Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B.Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)

DOC 0001224

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 172 of 341

<ali.m.ahmad@census.gov>
Subject: Schedule Impacts of the two week delay

Ron - per your request here is an update on the schedule.

 

 

 

 

If you want to talk I am available for a conference call and/or you can call me at

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

DOC 0001225
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 173 of 341

census.gov
Connect with us on Social Media

DOC 0001226
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 174 of 341

From: Enrique Lamas (CENSUS/DEPDIR FED)

To: Albert E Fontenot (CENSUS/ADDC FED); James B Treat (CENSUS/DEPDIR FED}: Ron S Jarmin (CENSUS/DEPDIR
FED)

Ce: Deborah Stempowski (CENSUS/ADDC FED): Jacqueline Moore Eanes (CENSUS/DCMD FED): Jennifer W Reichert

(CENSUS/DCMD FED); Maryann M Chapin (CENSUS/ADDC FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED);
Victoria Velkoff (CENSUS/ADDP FED); Christa D Jones (CENSUS/DEPDIR FED)
Subject: Re: Schedule Impacts of the two week delay

Date: Monday, March 23, 2020 10:34:14 AM

 

 

 

 

Enrique Lamas
Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811]

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fantenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B.Treat@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED} <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas
(CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

DOC 0001227

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 175 of 341

Subject: Re: Schedule Impacts of the two week delay

 

 

DP

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

albert.e,fontenot@census. gov

census.gov
Connect with us on Social Media

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gav>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

thanks - jim

James B. Treat

DOC 0001228

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 176 of 341

Senior Advisor for Decennial Affairs
Office of the Director
U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

CeNSUS.goV
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau
0: 301-763-1858 | m: Pll

 

 

 

 

Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B.Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline Moore Eanes
(CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)

DOC 0001229

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 177 of 341

<ali.m.ahmad@census.gov>
Subject: Schedule Impacts of the two week delay

Ron - per your request here is an update on the schedule.

We have done an assessment of the two delay in the schedule. Given the amount of time we
had it is not as complete as | would have liked.

The currently schedule without the delay with the field data collection operations in the
schedule we have the following:

1. Deliver Apportionment Counts to the President on December 28, 2020
2. Public Release on December 31, 2020
3. Release the P.L. 94-171 Products by March 31, 2021

With the shift of field data collection operations (mostly NRFU) by two weeks, if we did
nothing to crash the schedule, the new dates would be:

1. Deliver Apportionment Counts to the President on January 11, 2021
2. Public Release on January 11, 2021
3. Release the P.L. 94-171 Products by April 6, 2021

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

DOC 0001230

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 178 of 341

census.gov
Connect with us on Social Media

DOC 0001231
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 179 of 341

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED
To: Enrique Lamas (CENSUS/DEPDIR FED}
Ca: Albert E Fontenot (CENSUS/ADDC FED
Subject: Re: Schedule Impacts of the two week delay
Date: Monday, March 23, 2020 10:41:00 AM

 

 

 

DP

 

On Mar 23, 2020, at 10:34 AM, Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov> wrote:

 

 

 

 

 

Enrique Lamas
Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

DOC 0001232
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 180 of 341

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED) <James.B.Treat@census.gov>; Ron $ Jarmin
(CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>;
Jacqueline Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>; Jennifer W
Reichert (CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

DP

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Cell 224-422-7372

albert.e fontenot@census.gov

census.gov
Connect with us on Sacial Media

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

DOC 0001233
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 181 of 341

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

 

 

Ron $ Jarmin, PhD., Deputy Director

U.S. Census Bureau

0: 301-763-1858 | m: 301-980-8140

cansus.goy | @huscensusbureau

Shape your future. START HERE > 2020census.gov

 

DOC 0001234
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 182 of 341

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Schedule Impacts of the two week delay

 

 

 

DOC 0001235

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 183 of 341

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

DOC 0001236
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 184 of 341

 

 

From: Enrique Lamas (CENSUS/PEPDIR FED)
To: Ali Mohammad Ahmad (CENSUS/ADCOM FED
Ca: Albert E Fontenot (CENSUS/ADDC FED
Subject: Re: Schedule Impacts of the two week delay
Date: Monday, March 23, 2020 10:43:43 AM

DP

 

Enrique Lamas
Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811]

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Sent: Monday, March 23, 2020 10:40 AM

To: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>
Subject: Re: Schedule Impacts of the two week delay

 

DP

 

On Mar 23, 2020, at 10:34 AM, Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov> wrote:

 

 

 

 

DOC 0001237
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 185 of 341

 

 

 

Enrique Lamas
Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED) <James.B.Treat@census.gov>; Ron $ Jarmin
(CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>;
Jacqueline Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>; Jennifer W
Reichert (CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

DP

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Cell 224-422-7372

albert.e fontenot@census.gov

census.gov
Connect with us on Sacial Media

DOC 0001238

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 186 of 341

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

DOC 0001239
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 187 of 341

 

 

 

 

Ron § Jarmin, PhD., Deputy Director
U.S. Census Bureau

0: 301-763-1858 | m: 301-980-8140
cansusgoy | @huscensusburesu

Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Schedule Impacts of the two week delay

 

 

DP

 

 

 

 

DP

 

 

 

DOC 0001240
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 188 of 341

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

DOC 0001241

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 189 of 341

 

 

From: James T Christy (CENSUS/LA FED)

To: Timothy P Olson (CENSUS/ADFO FED)

Subject: Fw: Temporary Work Stoppage Roadmap 3/23/20 9:15am
Date: Monday, March 23, 2020 11:12:57 AM

Attachments: 2020 Census ~ Impacts of COVID19 03232020 915am.docx
FY|

James Christy

U.S. Census Bureau
LA 818.267.1700 HQ 301.763.6228 Cell 818.268.4395
census.gov Connect with us on Secial Media

Shape Your Future | Start Here 2020census.gov

 

From: Maryann M Chapin (CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>

Sent: Monday, March 23, 2020 9:17 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Dale C Kelly (CENSUS/FLD FED) <Dale.C.Kelly@census.gov>; John R
Magruder (CENSUS/FLD FED) <John.R.Magruder@census.gov>; Jennifer W Reichert (CENSUS/DCMD
FED) <Jennifer.W.Reichert@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>; Erika H Becker Medina (CENSUS/ADDC FED}
<Erika.H.Becker.Medina@census.gov>

Subject: Re: Temporary Work Stoppage Roadmap 3/23/20 9:15am

An updated version is attached with some clarifications about the USVIs (as | understand
them).

Maryann M. Chapin
Decennial Census Programs Directorate
U.S. Census Bureau

census gov | @uscensusbureau

Shape your future. START HERE > 202?0census.gov

 

From: Maryann M Chapin (CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>

Sent: Monday, March 23, 2020 8:52 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James T Christy (CENSUS/LA FED)

DOC 0001242
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 190 of 341

<James.T.Christy@census.gov>; Dale C Kelly (CENSUS/FLD FED) <Dale.C.Kelly@census.gov>; John R
Magruder (CENSUS/FLD FED) <John.R.Magruder@census.gov>; Jennifer W Reichert (CENSUS/DCMD
FED) <Jennifer.W.Reichert@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>

Subject: Re: Temporary Work Stoppage Roadmap 3/23/20 8:45am

Just received word that the U.S. Virgin Island Offices are closed.

Updated document attached.

Maryann M. Chapin
Decennial Census Programs Directorate
U.S. Census Bureau

O: 301.763.3933 | Mi

census gov | Quscensushureay

  

Shape your future. START HERE > 202?0census.gov

 

From: Maryann M Chapin (CENSUS/ADDC FED)

Sent: Monday, March 23, 2020 8:45 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Dale C Kelly (CENSUS/FLD FED) <Dale.C.Kelly@census.gov>; John R
Magruder (CENSUS/FLD FED) <John.R.Magruder@census.gov>; Jennifer W Reichert (CENSUS/DCMD
FED) <Jennifer.W.Reichert@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>

Subject: Temporary Work Stoppage Roadmap 3/23/20 8:30am

Good Morning,

Attached is an updated Temporary Work Stoppage Roadmap document. The new content
this morning is a table (see page 2) that shows RCCs and ACOs impacted. For the RCCs, |
included a line for each RCC with a status. For the ACOs, | will include an entry when an ACO
is "closed" or | can show other information (depending on what you would like shared). | am
sending this version to a limited distribution, for review and concurrence prior to a wider
distribution.

Thanks,

DOC 0001243
Case 5:20-cv-05799-LHK Document 154-3

Maryann M. Chapin

Decennial Census Programs Directorate
U.S. Census Bureau

O: 301.763.3933 | Mii Pil

census goy | Muscensusbureau

Shape your future. START HERE > 2020census.gov

DOC 0001244

Filed 09/18/20 Page 191 of 341
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 192 of 341

From: Deborah Stempowski (CENSUS/ADDC FED)
To: Enrique Lamas (CENSUS/DEPDIR FED}
Ca Albert E Fontenot (CENSUS/ADDC FED): James B Treat (CENSUS/DEPDIR FED): Ron S Jarmin (CENSUS/DEPDIR

FED); Jacqueline Moore Eanes (CENSUS/DCMD FED): Jennifer \W Reichert (CENSUS/DCMD FED): Maryann M
Chapin (CENSUS/ADDC FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED); Victoria Velkoff (CENSUS/ADDP
FED); Christa D Jones (CENSUS/DEPDIR FED)

Subject: Re: Schedule Impacts of the two week delay

Date: Monday, March 23, 2020 11:23:50 AM

 

 

 

 

Deb Stempowski

Assistant Director for Decennial Programs, Operations and Schedule Management
phone 301-763-1417
email deborah.m.stempowski@census.gov

Sent from my iPhone

On 23 Mar 2020, at 10:34 AM, Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique. Lamas@census.gov> wrote:

 

 

 

DOC 0001255

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 193 of 341

 

 

 

Enrique Lamas
Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B.Treat@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>;
Jacqueline Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W
Reichert (CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week celay

 

 

DP

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Offices 3012 763.A6A8.....,

albert.e fontenot@census. gov

census.gov
Connect with us on Sacial Media

DOC 0001256

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 194 of 341

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED) <James.B.Treat@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

DP

 

DOC 0001257

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 195 of 341

 

 

DP

 

 

Ron S Jarmin, PhD., Deputy Director

U.S. Census Bureau

o: 301-763-1858 | m: 301-980-8140

census.coy | @uscensusburesc

Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gav>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Schedule Impacts of the two week delay

 

 

 

DOC 0001258

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 196 of 341

 

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Sacial Media

DOC 0001259
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 197 of 341

From: Deborah Stempowski (CENSUS/ADDC FED)
To: Enrique Lamas (CENSUS/DEPDIR FED}
Ca Albert E Fontenot (CENSUS/ADDC FED): James B Treat (CENSUS/DEPDIR FED): Ron S Jarmin (CENSUS/DEPDIR

FED); Jacqueline Moore Eanes (CENSUS/DCMD FED): Jennifer \W Reichert (CENSUS/DCMD FED): Maryann M
Chapin (CENSUS/ADDC FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED); Victoria Velkoff (CENSUS/ADDP
FED); Christa D Jones (CENSUS/DEPDIR FED)

Subject: Re: Schedule Impacts of the two week delay

Date: Monday, March 23, 2020 11:23:50 AM

 

 

 

 

Deb Stempowski

Assistant Director for Decennial Programs, Operations and Schedule Management
phone 301-763-1417
email deborah.m.stempowski@census.gov

Sent from my iPhone

On 23 Mar 2020, at 10:34 AM, Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique. Lamas@census.gov> wrote:

 

 

 

 

DOC 0001260
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 198 of 341

 

 

 

Enrique Lamas

Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B.Treat@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>;
Jacqueline Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W
Reichert (CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week celay

 

DP

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

nie EL fe cree 4
i

albert.e fontenot@census. gov

census.gov
Connect with us on Sacial Media

DOC 0001261

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 199 of 341

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED) <James.B.Treat@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

DP

 

 

 

DOC 0001262
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 200 of 341

 

DP

 

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau

0: 301-763-1858 | mi PM}

ecensus.coy | @huscensusburesu
Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gav>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Schedule Impacts of the two week delay

Ron - per your request here is an update on the schedule.

We have done an assessment of the two delay in the schedule. Given the amount
of time we had it is not as complete as | would have liked.

The currently schedule without the delay with the field data collection operations
in the schedule we have the following:

1. Deliver Apportionment Counts to the President on December 28, 2020
2. Public Release on December 31, 2020
3. Release the P.L. 94-171 Products by March 31, 2021

With the shift of field data collection operations (mostly NRFU) by two weeks, if
we did nothing to crash the schedule, the new dates would be:

1. Deliver Apportionment Counts to the President on January 11, 2021

2. Public Release on January 11, 2021
3. Release the P.L. 94-171 Products by April 6, 2021

DOC 0001263
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 201 of 341

 

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Sacial Media

DOC 0001264
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 202 of 341

From: Ron $ Jarmin (CENSUS/DEPDIR FED)
To: Deborah Stempowski (CENSUS/ADDC FED}: Enrique Lamas (CENSUS/DEPDIR FED)
Ca Albert E Fontenot (CENSUS/ADDC FED): James B Treat (CENSUS/DEPDIR FED): Jacqueline Moore Eanes

({CENSUS/DCMBD FED); Jennifer W Reichert (CENSUS/DCMD FED): Maryann M Chapin (CENSUS/ADDC FED); Ali
Moharmmead Ahmad (CENSUS/ADCOM FED): Victoria Velkoff (CENSUS/ADDP FED): Christa D Jones

{CENSUS/DEPDIR FED)
Subject: Re: Schedule Impacts of the two week delay
Date: Monday, March 23, 2020 11:31:31 AM

 

 

 

DP

 

 

Ron S Jarmin, PhD., Deputy Director
U.S.Census Bureau -
0: 301-763-1858 | mj PIl i

SSRSUs Soy | Suscensushuresy

Shape your future. START HERE > 2020census.gov

 

From: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>
Sent: Monday, March 23, 2020 11:23 AM

To: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; James B Treat
(CENSUS/DEPDIR FED) <James.B.Treat@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Jacqueline Moore Eanes (CENSUS/DCMD FED)
<Jacqueline.Moore.Eanes@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Victoria Velkoff (CENSUS/ADDP FED) <Victoria.A.Velkoff@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED) <Christa.D. Jones@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

Deb Stempowski

Assistant Director for Decennial Programs, Operations and Schedule Management
phone 301-763-1417

email deborah.m.stempowski@census.gov

Sent from my iPhone

DOC 0001265

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 203 of 341

On 23 Mar 2020, at 10:34 AM, Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov> wrote:

 

 

 

 

Enrique Lamas

Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED) <James.B.Treat@census.gov>; Ron $ Jarmin
(CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>;
Jacqueline Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>; Jennifer W
Reichert (CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin

DOC 0001266
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 204 of 341

(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
{CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Subject: Re: Schedule Impacts of the two week delay

 

 

DP

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

 

albert.e. fontenot@census. gov

census.gov
Connect with us on Social Media

 

From: James B Treat (CENSUS/DEPDIR FED) <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

thanks - jim

DOC 0001267

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 205 of 341

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED) <James.B.Treat@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

 

Ron S Jarmin, PhD., Deputy Director

U.S. Census Bureau

o: 301-763-1858 | m: 301-980-8140

census.coy | @uscensusburesc

Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gav>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin

DOC 0001268
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 206 of 341

(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
{CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Subject: Schedule Impacts of the two week delay

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

DOC 0001269

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 207 of 341

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Sacial Media

DOC 0001270
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 208 of 341

From: Ron $ Jarmin (CENSUS/DEPDIR FED)
To: Deborah Stempowski (CENSUS/ADDC FED}: Enrique Lamas (CENSUS/DEPDIR FED)
Ca Albert E Fontenot (CENSUS/ADDC FED): James B Treat (CENSUS/DEPDIR FED): Jacqueline Moore Eanes

({CENSUS/DCMBD FED); Jennifer W Reichert (CENSUS/DCMD FED): Maryann M Chapin (CENSUS/ADDC FED); Ali
Moharmmead Ahmad (CENSUS/ADCOM FED): Victoria Velkoff (CENSUS/ADDP FED): Christa D Jones

 

 

{CENSUS/DEPDIR FED)
Subject: Re: Schedule Impacts of the two week delay
Date: Monday, March 23, 2020 11:31:31 AM

 

 

 

DP

 

 

Ron S Jarmin, PhD., Deputy Director
U.S.Census Bureau m
0: 301-763-1858 | mis PH
gansus.coy | Susconsushuresu

Shape your future. START HERE > 2020census.gov

 

From: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>
Sent: Monday, March 23, 2020 11:23 AM

To: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; James B Treat
(CENSUS/DEPDIR FED) <James.B.Treat@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Jacqueline Moore Eanes (CENSUS/DCMD FED)
<Jacqueline.Moore.Eanes@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Victoria Velkoff (CENSUS/ADDP FED) <Victoria.A.Velkoff@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED) <Christa.D. Jones@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

Deb Stempowski

Assistant Director for Decennial Programs, Operations and Schedule Management
phone 301-763-1417

email deborah.m.stempowski@census.gov

Sent from my iPhone

DOC 0001271

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 209 of 341

On 23 Mar 2020, at 10:34 AM, Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov> wrote:

 

 

 

 

Enrique Lamas

Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED) <James.B.Treat@census.gov>; Ron $ Jarmin
(CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>;
Jacqueline Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>; Jennifer W
Reichert (CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin

DOC 0001272
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 210 of 341

(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
{CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Subject: Re: Schedule Impacts of the two week delay

DP

 

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs
United States Department of Commerce

Bureau of the Census
Office 8H 122

 

albert.e. fontenot@census. gov

census.gov
Connect with us on Social Media

 

From: James B Treat (CENSUS/DEPDIR FED) <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

thanks - jim

DOC 0001273
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 211 of 341

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED) <James.B.Treat@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau
o: 301-763-1858 | mi Pil

ecensus.coy | @huscensusburesu
Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gav>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin

DOC 0001274
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 212 of 341

(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
{CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Subject: Schedule Impacts of the two week delay

Ron - per your request here is an update on the schedule.

We have done an assessment of the two delay in the schedule. Given the amount
of time we had it is not as complete as | would have liked.

The currently schedule without the delay with the field data collection operations
in the schedule we have the following:

1. Deliver Apportionment Counts to the President on December 28, 2020
2. Public Release on December 31, 2020
3. Release the P.L. 94-171 Products by March 31, 2021

With the shift of field data collection operations (mostly NRFU) by two weeks, if
we did nothing to crash the schedule, the new dates would be:

1. Deliver Apportionment Counts to the President on January 11, 2021
2. Public Release on January 11, 2021
3. Release the P.L. 94-171 Products by April 6, 2021

 

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

DOC 0001275
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 213 of 341

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Sacial Media

DOC 0001276
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 214 of 341

From: James B Treat (CENSUS/DEPDIR FED)
To: Enrique Lamas (CENSUS/DEPDIR FED}
Ca: Albert E Fontenot (CENSUS/ADDC FED): Ron S Jarmin (CENSUS/DEPDIR FED): Deborah Stempowski

(CENSUS/ADDC FED); Jacqueline Moore Eanes (CENSUS/DCMD FED); Jennifer W Reichert (CENSUS/DCMD FED}:
Maryann M Chapin (CENSUS/ABDC FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED): Victoria Velkoff
{CENSUS/ADDP FED); Christa D Jones (CENSUS/DEPDIR FED}

Subject: Re: Schedule Impacts of the two week delay

Date: Monday, March 23, 2020 11:36:53 AM

 

I agree with Enrique

Sent from my iPhone

On Mar 23, 2020, at 10:34 AM, Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique. Lamas@census.gov> wrote:

 

 

 

 

Enrique Lamas

Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

DOC 0001277
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 215 of 341

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>;
Jacqueline Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W
Reichert (CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

DP

 

 

0A AY

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

albert.e. fontenot@census gov

census.gov
Connect with us on Social Media

 

From: James B Treat (CENSUS/DEPDIR FED) <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas {CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad

DOC 0001278
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 216 of 341

{CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Subject: Re: Schedule Impacts of the two week delay

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Sacial Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B.Treat@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gav>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
{CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau

ES NSUS SOY | gscensusbursay

DOC 0001279

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 217 of 341

Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED) <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Schedule Impacts of the two week delay

Ron - per your request here is an update on the schedule.

 

 

 

 

DOC 0001280
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 218 of 341

If you want to talk I am available for a conference call and/or you can call me at

Pil

thanks - jim

 

 

 

 

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

DOC 0001281
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 219 of 341

From: James B Treat (CENSUS/DEPDIR FED)
To: Enrique Lamas (CENSUS/DEPDIR FED}
Ca: Albert E Fontenot (CENSUS/ADDC FED): Ron S Jarmin (CENSUS/DEPDIR FED): Deborah Stempowski

(CENSUS/ADDC FED); Jacqueline Moore Eanes (CENSUS/DCMD FED); Jennifer W Reichert (CENSUS/DCMD FED}:
Maryann M Chapin (CENSUS/ABDC FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED): Victoria Velkoff
{CENSUS/ADDP FED); Christa D Jones (CENSUS/DEPDIR FED}

Subject: Re: Schedule Impacts of the two week delay

Date: Monday, March 23, 2020 11:36:53 AM

 

 

 

DP

 

 

Sent from my iPhone

On Mar 23, 2020, at 10:34 AM, Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique. Lamas@census.gov> wrote:

 

 

 

 

Enrique Lamas

Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

DOC 0001282
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 220 of 341

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>;
Jacqueline Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W
Reichert (CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

DP

 

 

 

0A AY

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census
Office 8H 122

albert.e. fontenot@census gov

census.gov
Connect with us on Social Media

 

From: James B Treat (CENSUS/DEPDIR FED) <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas {CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad

DOC 0001283
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 221 of 341

{CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Sacial Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B.Treat@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gav>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
{CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau

0: 301-763-1858 | mi PII

ES NSUS SOY | gscensusbursay

DOC 0001284
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 222 of 341

Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED) <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Schedule Impacts of the two week delay

Ron - per your request here is an update on the schedule.

We have done an assessment of the two delay in the schedule. Given the amount
of time we had it is not as complete as | would have liked.

The currently schedule without the delay with the field data collection operations
in the schedule we have the following:

1. Deliver Apportionment Counts to the President on December 28, 2020
2. Public Release on December 31, 2020
3. Release the P.L. 94-171 Products by March 31, 2021

With the shift of field data collection operations (mostly NRFU) by two weeks, if
we did nothing to crash the schedule, the new dates would be:

1. Deliver Apportionment Counts to the President on January 11, 2021
2. Public Release on January 11, 2021
3. Release the P.L. 94-171 Products by April 6, 2021

 

 

 

 

DOC 0001285
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 223 of 341

If you want to talk I am available for a conference call and/or you can call me at

Pil

 

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

DOC 0001286
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 224 of 341

From: Enrique Lamas (CENSUS/DEPDIR FED)
To: Ron S Jarmin (CENSUS/DEPDIR FED); Deborah Stermpowski (CENSUS/ADDC FED)
Ca Albert E Fontenot (CENSUS/ADDC FED): James B Treat (CENSUS/DEPDIR FED): Jacqueline Moore Eanes

({CENSUS/DCMBD FED); Jennifer W Reichert (CENSUS/DCMD FED): Maryann M Chapin (CENSUS/ADDC FED); Ali
Moharmmead Ahmad (CENSUS/ADCOM FED): Victoria Velkoff (CENSUS/ADDP FED): Christa D Jones

{CENSUS/DEPDIR FED)
Subject: Re: Schedule Impacts of the two week delay
Date: Monday, March 23, 2020 11:39:37 AM

 

 

 

DP

 

Enrique Lamas

Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 11:31 AM

To: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; James B Treat
(CENSUS/DEPDIR FED) <James.B.Treat@census.gov>; Jacqueline Moore Eanes (CENSUS/DCMD FED)
<Jacqueline.Moore.Eanes@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Victoria Velkoff (CENSUS/ADDP FED} <Victoria.A.Velkoff@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED} <Christa.D. Jones@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau
0: 301-763-1858 | m: 301-980-8140

Shape your future. START HERE > 2020census.gav

DOC 0001287

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 225 of 341

 

From: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>
Sent: Monday, March 23, 2020 11:23 AM

To: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; James B Treat
(CENSUS/DEPDIR FED) <James.B.Treat@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Jacqueline Moore Eanes (CENSUS/DCMD FED)
<Jacqueline.Moore.Eanes@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Victoria Velkoff (CENSUS/ADDP FED} <Victoria.A.Velkoff@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

Deb Stempowski

Assistant Director for Decennial Programs, Operations and Schedule Management
phone 301-763-1417

email deborah.m.stempowski@census.gov

Sent from my iPhone

On 23 Mar 2020, at 10:34 AM, Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov> wrote:

 

 

 

DOC 0001288

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 226 of 341

 

 

 

Enrique Lamas

Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>;
Jacqueline Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W
Reichert (CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

DP

 

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Cell 224-422-7372

DOC 0001289
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 227 of 341

albert.e. fontenot@census gov

census.gov
Connect with us on Social Media

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gav>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
{CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

 

Office 301.763.3609 Pll
james.b.treat@census.gov

 

 

 

census.gov
Connect with us on Sacial Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B.Treat@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gav>; Jacqueline

DOC 0001290

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 228 of 341

Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau

0: 301-763-1858 | m: 301-980-8140
gensus.coy | @uscensushbureau

Shape your future. START HERE > 2020census.gov

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Schedule Impacts of the two week delay

 

DOC 0001291

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 229 of 341

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

 

 

 

Office 301.763.3609 Pil
james.b.treat@census.gov

 

census.gov
Connect with us on Social Media

DOC 0001292

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 230 of 341

From: Enrique Lamas (CENSUS/DEPDIR FED)
To: Ron S Jarmin (CENSUS/DEPDIR FED); Deborah Stermpowski (CENSUS/ADDC FED)
Ca Albert E Fontenot (CENSUS/ADDC FED): James B Treat (CENSUS/DEPDIR FED): Jacqueline Moore Eanes

({CENSUS/DCMBD FED); Jennifer W Reichert (CENSUS/DCMD FED): Maryann M Chapin (CENSUS/ADDC FED); Ali
Moharmmead Ahmad (CENSUS/ADCOM FED): Victoria Velkoff (CENSUS/ADDP FED): Christa D Jones

{CENSUS/DEPDIR FED)
Subject: Re: Schedule Impacts of the two week delay
Date: Monday, March 23, 2020 11:39:38 AM

 

 

 

DP

 

Enrique Lamas

Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 11:31 AM

To: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; James B Treat
(CENSUS/DEPDIR FED) <James.B.Treat@census.gov>; Jacqueline Moore Eanes (CENSUS/DCMD FED)
<Jacqueline.Moore.Eanes@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Victoria Velkoff (CENSUS/ADDP FED} <Victoria.A.Velkoff@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED} <Christa.D. Jones@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

DP

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau

Shape your future. START HERE > 2020census.gav

DOC 0001293

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 231 of 341

 

From: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>
Sent: Monday, March 23, 2020 11:23 AM

To: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; James B Treat
(CENSUS/DEPDIR FED) <James.B.Treat@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Jacqueline Moore Eanes (CENSUS/DCMD FED)
<Jacqueline.Moore.Eanes@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Maryann M Chapin (CENSUS/ADDC FED)
<Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Victoria Velkoff (CENSUS/ADDP FED} <Victoria.A.Velkoff@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

Deb Stempowski

Assistant Director for Decennial Programs, Operations and Schedule Management
phone 301-763-1417

email deborah.m.stempowski@census.gov

Sent from my iPhone

On 23 Mar 2020, at 10:34 AM, Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov> wrote:

 

 

 

 

DOC 0001294

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 232 of 341

 

 

 

 

Enrique Lamas

Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, March 23, 2020 10:01 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>

Cc: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>;
Jacqueline Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W
Reichert (CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

DP

 

 

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

DOC 0001295
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 233 of 341

albert.e. fontenot@census gov

census.gov
Connect with us on Social Media

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:56 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Cc: Albert E Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gav>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline. Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
{CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Sacial Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, March 23, 2020 9:45 AM

To: James B Treat (CENSUS/DEPDIR FED} <James.B.Treat@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gav>; Jacqueline

DOC 0001296
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 234 of 341

Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Schedule Impacts of the two week delay

 

 

 

 

Ron S Jarmin, PhD., Deputy Director

U.S.Census Bureau
0: 301-763-1858 | mi
gensus.coy | @uscensushbureau

Shape your future. START HERE > 2020census.gov

 

 

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Monday, March 23, 2020 9:38 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Jacqueline
Moore Eanes (CENSUS/DCMD FED) <Jacqueline.Moore.Eanes@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Jennifer W Reichert
(CENSUS/DCMD FED) <Jennifer.W.Reichert@census.gov>; Maryann M Chapin
(CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Schedule Impacts of the two week delay

Ron - per your request here is an update on the schedule.

We have done an assessment of the two delay in the schedule. Given the amount
of time we had it is not as complete as | would have liked.

The currently schedule without the delay with the field data collection operations
in the schedule we have the following:

1. Deliver Apportionment Counts to the President on December 28, 2020
2. Public Release on December 31, 2020
3. Release the P.L. 94-171 Products by March 31, 2021

DOC 0001297
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 235 of 341

With the shift of field data collection operations (mostly NRFU) by two weeks, if
we did nothing to crash the schedule, the new dates would be:

1. Deliver Apportionment Counts to the President on January 11, 2021
2. Public Release on January 11, 2021
3. Release the P.L. 94-171 Products by April 6, 2021

 

 

 

 

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

DOC 0001298
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 236 of 341

From: Timothy P Olson (CENSUS/ADFO FED)

To: Timothy Olson

Subject: Fwd: Temporary Work Stoppage Roadmap 3/23/20 9:15am
Date: Monday, March 23, 2020 11:40:33 AM

Attachments: 2020 Census ~ Impacts of COVID19 03232020 915am.docx

 

ATTOOOO1. htm

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
Washington DC

Pil + (mobile)

301-763-2072

Begin forwarded message:

From: "James T Christy (CENSUS/LA FED)" <James.T.Christy@census.gov>
Date: March 23, 2020 at 11:12:56 AM EDT

To: "Timothy P Olson (CENSUS/ADFO FED)" <Timothy.P.Olson@census.gov>
Subject: Fw: Temporary Work Stoppage Roadmap 3/23/20 9:15am

FYI

James Christy

U.S. Census Bureau povececiecseeane
LA 818.267.1700 HQ 301.763.6228 Celli Pll

census.gov Connect with us on Social Media
Shape Your Future | Start Here 2020census.gov

 

From: Maryann M Chapin (CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>
Sent: Monday, March 23, 2020 9:17 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James T
Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Dale C Kelly (CENSUS/FLD
FED) <Dale.C.Kelly@census.gov>; John R Magruder (CENSUS/FLD FED)
<John.R.Magruder@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED}
<Jennifer.W.Reichert@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>; Erika H Becker Medina (CENSUS/ADDC FED)
<Erika.H.Becker.Medina@census.gov>

Subject: Re: Temporary Work Stoppage Roadmap 3/23/20 9:15am

An updated version is attached with some clarifications about the USVis (as |
understand them).

DOC 0001299
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 237 of 341

Maryann M. Chapin
Decennial Census Programs Directorate
U.S. Census Bureau

census goy | @uscensushuregy

Shape your future. START HERE > 2020census.gov

 

From: Maryann M Chapin (CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>
Sent: Monday, March 23, 2020 8:52 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James T
Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Dale C Kelly (CENSUS/FLD
FED) <Dale.C.Kelly@census.gov>; John R Magruder (CENSUS/FLD FED)
<John.R.Magruder@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED}
<Jennifer.W.Reichert@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>

Subject: Re: Temporary Work Stoppage Roadmap 3/23/20 8:45am

Just received word that the U.S. Virgin Island Offices are closed.

Updated document attached.

Maryann M. Chapin
Decennial Census Programs Directorate
U.S. Census Bureau

 

census goy | @uscensushuregy

Shape your future. START HERE > 2020census. gov

 

From: Maryann M Chapin (CENSUS/ADDC FED)
Sent: Monday, March 23, 2020 8:45 AM
To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Deborah

DOC 0001300
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 238 of 341

Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James T
Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Dale C Kelly (CENSUS/FLD
FED) <Dale.C.Kelly@census.gov>; John R Magruder (CENSUS/FLD FED)
<John.R.Magruder@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>

Subject: Temporary Work Stoppage Roadmap 3/23/20 8:30am

Good Morning,

Attached is an updated Temporary Work Stoppage Roadmap document. The
new content this morning is a table (see page 2) that shows RCCs and ACOs
impacted. For the RCCs, lincluded a line for each RCC with a status. Forthe
ACOs, | will include an entry when an ACO is "closed" or | can show other
information (depending on what you would like shared). | am sending this version
to a limited distribution, for review and concurrence prior to a wider distribution.

Thanks,
Maryann M. Chapin

Decennial Census Programs Directorate
U.S. Census Bureau

 

censuseoy | @uscensusbureau

Shape your future. START HERE > 2070census.gov

DOC 0001301
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 239 of 341

[PAGE \* MERGEFORMAT ]

March 23, 2020 8:45am

2020 Census: Roadmap on the Impact and Implications of a Temporary Suspension of Field
Data Collection Operations and Other Activities
The Impact of COVID-19

As the impact of the COVID-19 pandemic continues and further federal, state, and local government
guidance is issued pertaining to steps to contain the spread of the virus, the Department of Commerce
and the Census Bureau are implementing adjustments to the 2020 Census. This document outlines
decisions and outstanding questions associated with operational impacts of a temporary stoppage of
2020 Census field data collection and other associated activities. Effective immediately, the Census
Bureau will take steps toward implementation of a two-week work stoppage. As we progress through
the two week time period, we will closely monitor the status of the COVID-19 pandemic and reach a
determination if an additional two-week delay is necessary.

Protecting the population and protecting our staff, as well as ensuring a high quality census, have driven
the actions as outlined below. The two week time frame will be used to investigate and prepare for
operational changes such as conducting remote training that would reduce the need for large
concentrations of people in a confined area.

Facilities/Infrastructure:

Regional Census Center (RCC) and Area Census Office (ACO):
RCC — remains open
e Max telework for eligible staff.
e Staff may use leave if not at work.
e Work at Home (WAH) staff (Regional Techs, Partnership) continue to work remotely.

e Travel severely limited.

ACO — remains open

e Managers report and incorporate social distancing.

e Census Field Managers (CFMs) (and others as available) telework.

e Office Operations Supervisors (OOSs) and clerks do not report (will receive pay — working on
details).

e Recruiting Assistants continue to work remotely.

e Census Field Supervisors (CFSs) and enumerators that have begun training will receive pay
during a stoppage. Those that are pre-training will not.

Pre-decisional — Internal Use Only

DOC 0001302
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 240 of 341

Regional Census Centers and Area Census Offices

[PAGE \* MERGEFORMAT ]

 

Impacted Facility

Status

 

Regional Census Centers

 

 

 

 

 

 

New York Re-opened: March 23, 2020; operating with
skeleton staff

Philadelphia Operating with skeleton staff

Atlanta Operating with skeleton staff

Chicago Operating with skeleton staff

Dallas Operating with skeleton staff

Los Angeles Operating with skeleton staff

 

 

Area Census Offices:

 

Albany, NY ACO

ACO Re-opened: March 23, 2020

 

 

Island Areas

 

US Virgin Islands — St. Thomas

Closed — as of March 24, 2020; Expected re-
opening April 7, 2020.

 

US Virgin Islands — St. Croix

 

 

Closed — as of March 24, 2020; Expected re-
opening April 7, 2020.

 

National Processing Center:

e All National Processing Center facilities in indiana and Arizona transitioned to limited

operations until 4/1/26.

@ Management staff at the Paper Data Capture Centers (East and West) facilities will receive mail

deliveries and take the necessary steps to get mail receipts through the sorting process.

@ Onboard staff will be paid (administrative-type leave) during the work suspension period.

Census Questionnaire Assistance (CQA) Contact Centers:
e As of March 20, 2020, two of the ten CQA Contact Centers have temporarily closed due to
COVID-19. Work continues in the remaining eight call centers.

© The Kansas City, Missouri CQA Contact Center closed on March 18, 2020 due to a
confirmation of COVID-19 exposure. The contact center will open on Sunday, March 22
with limit support and remaining support will resume operation on Monday, March 23,
2020. The facility was cleaned and sanitized as of March 20.

a As of March 20, 2020, the Non-English Non-Spanish (NENS) Contact Center location in
New York City is closed for two weeks. While the New York City contact center is closed,
limited NENS support will be offered at four of the other locations.

© The balance of the contact centers are operating while experiencing higher than

anticipated absentee rates.

© All contact centers are implementing social distancing protocols.

Pre-decisional — Internal Use Only

DOC 0001303

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 241 of 341

[PAGE \* MERGEFORMAT ]

Self-Response: March 12, 2020 — July 31, 2020

Online response to the 2020 Census will continue, as planned.

All mailings will continue, as scheduled.

Telephone response, via Census Questionnaire Assistance (CQA) Centers, will continue, as
planned.

Data capture of 2020 Census paper responses will continue. Pace may slow resulting from
diminished capacity with PDCCE closed.

Self-Response will be extended to August 14, 2020 to coincide with the end of field data
collection.

Field Data Collection Currently Underway:

Remote Alaska: January 21, 2020 — April 30, 2020

Oo

Oo 0 0 6

As on March 20, the 17 teams working in the Alaska Native Villages will wrap up
current work. Enumeration in the Remote Alaska Villages will be suspended for two
weeks.

New operational end date: May 14, 2020.

Data collection is over 67% complete, as of March 20, 2020.

Only one Region and one ACO are impacted.

Decisions on completing the Remote Alaska enumerations will be at the discretion of
the Los Angeles Regional Census Center.

Current CFSs and enumerators will receive pay consistent with their prior week of work,
as determined by field management.

Update Enumerate: March 16, 2020 — April 30, 2020

oO
o
oO

A two-week work stoppage implemented on March 18.

New operational end date: May 14, 2026.

Work is concentrated in some areas of Alaska and remote areas of Maine. All tribes
previously in the Update Enumerate workload have change to self-response
enumeration.

Five ACOs contain Update Enumerate workload.

Unlike other operations where non-responding addresses are incorporated into the
Nonresponse Followup, the Update Enumerate workload must be completed through
the planned in-person enumeration.

Current CFSs and enumerators will receive pay consistent with their prior week of work,
as determined by field management.

Update Leave: March 15, 2020 — April 17, 2020

Oo

A two-week work stoppage has been implemented in Puerto Rico, effective March 16,
2020.

A two-week work stoppage implemented stateside on March 18.

New operational end date: May 1, 2020.

The Update Leave workload is in 169 of the 248 Area Census Offices.

Pre-decisional — Internal Use Only

DOC 0001304
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 242 of 341

[PAGE \* MERGEFORMAT ]

o As of March 20, 2020, approximately 16% of the workload (blocks) is complete.

o Work completed to date has not involved knocking on doors. Questionnaire packages
have been dropped off with updating of addresses by observation.
in advance of a resumption of work, we must revisit whether or not to knock on doors.
This work stoppage results in UL addresses (those not already visited) not receiving their
invitation to respond.

o Messaging associated with the work stoppage could include information about the delay
in people receiving their invitation to respond/questionnaire and direct them to Non-ID
response online or via Census Questionnaire Assistance.

© As planned, nonresponding address in the Update Leave workload will be incorporated
in the Nonresponse Followup workload.

© Current CFSs and enumerators will receive pay consistent with their prior week of work,
as determined by field management.

e Transitory Location Advance Contact: February 24, 2020 — March 21, 2020
o The operation will conclude on March 18, 2020.
o ACO Staff will complete as much work as possible on March 17 and March 18. Any
Transitory Locations that have not been contacted will be included in the workload for
the Enumeration of Transitory Locations.

e Island Area Enumeration: March 1, 2020 — May 31, 2020
o Two-week work stoppage in Guam. Military enumeration in Guam was completed.
o ©Two-week work stoppage in the Commonwealth of the Northern Marianas.
o New operational end date: lune 14, 2020.
o U.S. Virgin Islands (USVI).
# USVI is using the List/Enumerate methodology.
«Enumeration work suspended. Address listing work continues.
# Return visits will be completed at a later date for completion of enumerations.
o Work continues, as planned, in American Samoa.

@ Post Enumeration Survey - Independent Listing: January 16, 2020 — March 20, 2020
o Field data collection will occur as scheduled.

Field Data Collection Operations Not Yet in the Field:

¢ Group Quarters Enumeration (GQE):
© Implement a two week delay to field data collection.
co New operational timing: April 16, 2020 - lune 19, 2020.
Original Timing: April 2, 2020 —June 5, 2020.
implement an immediate pause in the Census Field Supervisor (CFS) Assistant training
that began March 17, 2020.
o Those staff that began training will continue to receive pay consistent with their prior

oO
°
week (or revert to LCCE assumption per week if not applicable).

Pre-decisional — Internal Use Only

DOC 0001305
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 243 of 341

[PAGE \* MERGEFORMAT ]

o Delay the start of enumerator training.

o ACO Staff will notify GQE staff and identify/secure new training locations. A
conversation is needed with the RCCs to discuss the specific tasks that the skeleton staff
in the ACOs will complete. They may or may not work on identifying and securing new
training locations.

e« Service Based Enumeration (SBE)/Targeted Non-Sheltered Outdoor Locations (TNSOLs):
o Implement a one-month delay in field data collection.
o New operational timing: April 29, 2020 -- May 1, 2020.
0 Original Timing: March 30, 2020 — April 1, 2020.
a The SBE/TNSOL operation is unlike other field data collection operations. It involves
sending groups of enumerators to shelters and areas with concentrations of persons
experiencing homelessness.

 

 

 

 

 

 

 

 

O DP
DP iThe reference data printed on the ICQ
is April 1, 2020: DP
DP
DP ACP/DP law. (need to
DTI ;

o The month delay for this operation could introduce data quality and/or coverage issues
due to changes in how and where people experiencing homelessness make use of SBE
locations in early April vs. early May.

e Enumeration at Transitory Locations (ETL):
o Implement a two week delay to field data collection.
New operational timing: April 23, 2020 ~ May 18, 2020.
Original Timing: April 9, 2020 — May 4, 2020.
CFS training scheduled to begin on March 23, 2020 will be moved to April 6, 2020.
ACO staff will notify ETL staff and identify/secure new training locations.

G

Oo Oo 0

« Early Nonresponse Followup (NRFU):

© Implement an additional two week delay to field data collection.

o New operational timing: May 7, 2020 - August 14, 2020.

o Original Timing: April 9, 2020 — July 31, 2020.

o Operational start has already been delayed by two weeks from April 9, 2020 to April 23,
2020 as a result of colleges and universities extending spring breaks, moving to online
classes, or decisions to suspend the balance of the spring semester.

o Some college/university students will remain in their off-campus college housing.

o If college students living off-campus do not self-respond and are no longer in their off-
campus housing at the time a NRFU enumerator visits, data may be obtained from a
building manager, a proxy, use of administrative records, or, if all else fails, be subject to
count imputation.

o  Self-Response Quality Assurance (SRQA) will identify addresses to include in the NRFU
workload. Original plans were to include some addresses in the Early NRFU workload.

Pre-decisional — Internal Use Only

DOC 0001306
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 244 of 341

[PAGE \* MERGEFORMAT ]

With a two-week or a delay beyond two weeks, SROA recollect cases will accumulate
until the start of NRFU without significant detriment to the SRQA operation.

e Nonresponse Followup:
o Implement a two week delay to field data collection.
co New operational Timing: May 27, 2020 - August 14, 2020.
Original Timing: May 13, 2020 — July 31, 2020.
A significant concern is the ability to fingerprint and process the volume of staff needed
for NRFU. Some vendors are pushing to close fingerprint locations.

oO

°

o CDWG will support continued deployment of devices.

e Mobile Questionnaire Assistance (MQA):
o Revisit a further delay to the start of MQA in two weeks, including whether or not to
implement a soft launch.
co WNew operational timing: April 13, 2020 - August 14, 2020.

© Original Timing: March 30, 2020 — July 31, 2020.
© Operational start has already been delayed from March 30, 2020 to April 13, 2020.
o Many questions remain regarding the value of MQA. It is unknown whether gatherings

of people will occur given pandemic concerns.

e Post Enumeration Survey - Initial Housing Unit Followup
© Original Timing: May 6, 2020 — June 12, 2020
© Staff selections are temporarily suspended.

e Post Enumeration Survey - Person Interview
o Original Timing: June 17, 2020 — September 11, 2020
© Staff selections are temporarily suspended.

Facilities and Leasing:
« Area Census Offices: Current lease terms permit us to occupy ACO space until December 31,
2020. Extensions beyond December 31, 2020 will require work with GSA. GSA, in turn, will need
to discuss with each ACO Lessor to request/negotiate an extension.
° Considerations:! DP We are seeking a
recommendation: DP

 

 

e Regional Census Centers: Current lease terms permit us to occupy the leased space until
December 31, 2021 - at a minimum (with the exception of the PRAO) The following is the list
of RCC lease end dates:

o ATLANTA: 49 months, commencing 2/12/2018 (ends 3/11/2022)

CHICAGO: 49 months, commencing 12/1/2017 (ends 12/30/2021)

DALLAS: 49 months, commencing 1/5/2018 (ends 2/4/2022)

LOS ANGELES: 49 months, commencing 3/1/2018 (ends 3/31/2022)

NEW YORK: 49 months, commencing 3/26/2018 (ends 4/25/2022)

PHILADELPHIA: 49 months, commencing 3/6/2018 (ends 4/5/2022)

PRAO: 25 months, commencing 5/16/2019 (ends 6/15/2021)

oOo 00 0 0

Pre-decisional — Internal Use Only

DOC 0001307
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 245 of 341

[PAGE \* MERGEFORMAT ]

COVID-19 Pay for DAPPS Field Employees:
This includes:

e Area Census Office staff including OOSs and Clerks.
e Field workers including CFSs, RAs, and Enumerators.

This staff does not earn leave. In the event staff are directed to stop work activities as a result of COVID-
19, employees may be able to receive pay in lieu of work. There may be further guidance on
implementing COVID-19 pay in situations involving quarantine or medically-directed isolation. If a
decision is made to pay staff, the rate of pay is based on their hourly rate in DAPPS. We will use the
following assumptions:

e Enumerators — 19 hours/week or 4 hours/day.

e Census Field Supervisors— 19 hours/week or 4 hours/day.

e Clerks — 40 hours/week or 8 hours/day.

e® Office Operations Supervisors — 40 hours/week or 8 hours/day.
e Recruiting Assistants — will not receive COVID-19 pay.

We will only pay the regular hourly rate. We will not pay overtime hours — meaning the claim cannot
exceed 40 hours per week, nor will we pay other premium pay - Night Differential or Sunday Premium.
We also will not pay miscellaneous expenses — such as mileage, per diem, doctor’s bills, insurance co-
pays or other expenses.

Two sets of task codes will be implemented specific to COVID-related pay: 1.) individuals directly
impacted by COVID-19 (positive test, symptoms, instructions to quarantine) of up to two weeks; 2.)
“normal” pay for onboard staff (subject to restrictions you have listed below) that are instructed not to
work their normal tour of duty due to work stoppage and/or workplace closure (and no ability to

telework).

Capacity to Expand Field Data Collection Staff:
e Field can add additional staff to compensate for time lost in enumeration operations.
@ We havea robust pool of applicants and in most areas, we have sufficient staff identified to
over hire for the enumerator and CFS positions.
e There are two key limitations:

o First, there are a fixed number of devices. There is a total of 433,762 iPhones planned
for the NRFU operation. 416,243 of the 433,762 iPhones are for NRFU CFMss, CFSs, and
enumerators. 17,519 of the 433,762 devices are allotted for break-fix and
lost/missing/stolen devices.

© Second, the hiring process requires 60 days for an applicant to complete the full
process. We have been successful in shortening this process in some instances.

e The Department of Commerce has submitted a request to allow the Census Bureau to
implement a direct-hire authority to dramatically shrink the 60-day timeframe — essentially
allowing us to hire people on the spot.

Pre-decisional — Internal Use Only

DOC 0001308
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 246 of 341

[PAGE \* MERGEFORMAT ]

e Depending on the distribution of additional work, we would need to add management and
support infrastructure. If areas are saturated with work, we can move these support activities
to an adjacent ACO.

e Push staffing authorization out to the maximum number of devices available.

e Pursue avenues to secure up to an additional 75,000 devices.

Additional Concerns and Unresolved Items:

 

 

 

Pre-decisional — Internal Use Only

DOC 0001309

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 247 of 341

[PAGE \* MERGEFORMAT ]

 

 

Pre-decisional — Internal Use Only

DOC 0001310

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 248 of 341

[PAGE \* MERGEFORMAT ]

 

 

 

Pre-decisional — Internal Use Only

DOC 0001311

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 249 of 341

From: Timothy.P.Olson@census.gov

To: Timothy Olson

Subject: Fwd: Temporary Work Stoppage Roadmap 3/23/20 9:15am
Date: Monday, March 23, 2020 11:40:33 AM

Attachments: 2020 Census ~ Impacts of COVID19 03232020 915am.docx

 

ATTOOOO1. htm

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau

301-763-2072

Begin forwarded message:

From: "James T Christy (CENSUS/LA FED)" <James.T.Christy@census.gov>
Date: March 23, 2020 at 11:12:56 AM EDT

To: "Timothy P Olson (CENSUS/ADFO FED)" <Timothy.P.Olson@census.gov>
Subject: Fw: Temporary Work Stoppage Roadmap 3/23/20 9:15am

FYI

James Christy
U.S. Census Bureau

  

census.gov Connect with us on Social Media
Shape Your Future | Start Here 2020census.gov

 

From: Maryann M Chapin (CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>
Sent: Monday, March 23, 2020 9:17 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James T
Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Dale C Kelly (CENSUS/FLD
FED) <Dale.C.Kelly@census.gov>; John R Magruder (CENSUS/FLD FED)
<John.R.Magruder@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED}
<Jennifer.W.Reichert@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>; Erika H Becker Medina (CENSUS/ADDC FED)
<Erika.H.Becker.Medina@census.gov>

Subject: Re: Temporary Work Stoppage Roadmap 3/23/20 9:15am

An updated version is attached with some clarifications about the USVis (as |
understand them).

DOC 0001312
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 250 of 341

Maryann M. Chapin
Decennial Census Programs Directorate
U.S. Census Bureau

census goy | @uscensushuregy

Shape your future. START HERE > 2020census.gov

 

From: Maryann M Chapin (CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>
Sent: Monday, March 23, 2020 8:52 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah
Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James T
Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Dale C Kelly (CENSUS/FLD
FED) <Dale.C.Kelly@census.gov>; John R Magruder (CENSUS/FLD FED)
<John.R.Magruder@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED}
<Jennifer.W.Reichert@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>

Subject: Re: Temporary Work Stoppage Roadmap 3/23/20 8:45am

Just received word that the U.S. Virgin Island Offices are closed.

Updated document attached.

Maryann M. Chapin

Decennial Census Programs Directorate
U.S. Census Bureau

O: 301.763.3933 | Mii. PM

census goy | @uscensushuregy

Shape your future. START HERE > 2020census. gov

 

From: Maryann M Chapin (CENSUS/ADDC FED)
Sent: Monday, March 23, 2020 8:45 AM
To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Deborah

DOC 0001313
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 251 of 341

Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; James T
Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Dale C Kelly (CENSUS/FLD
FED) <Dale.C.Kelly@census.gov>; John R Magruder (CENSUS/FLD FED)
<John.R.Magruder@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>

Subject: Temporary Work Stoppage Roadmap 3/23/20 8:30am

Good Morning,

Attached is an updated Temporary Work Stoppage Roadmap document. The
new content this morning is a table (see page 2) that shows RCCs and ACOs
impacted. For the RCCs, lincluded a line for each RCC with a status. Forthe
ACOs, | will include an entry when an ACO is "closed" or | can show other
information (depending on what you would like shared). | am sending this version
to a limited distribution, for review and concurrence prior to a wider distribution.

Thanks,
Maryann M. Chapin

Decennial Census Programs Directorate
U.S. Census Bureau

 

censuseoy | @uscensusbureau

Shape your future. START HERE > 2070census.gov

DOC 0001314
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 252 of 341

[PAGE \* MERGEFORMAT ]

March 23, 2020 8:45am

2020 Census: Roadmap on the Impact and Implications of a Temporary Suspension of Field
Data Collection Operations and Other Activities
The Impact of COVID-19

As the impact of the COVID-19 pandemic continues and further federal, state, and local government
guidance is issued pertaining to steps to contain the spread of the virus, the Department of Commerce
and the Census Bureau are implementing adjustments to the 2020 Census. This document outlines
decisions and outstanding questions associated with operational impacts of a temporary stoppage of
2020 Census field data collection and other associated activities. Effective immediately, the Census
Bureau will take steps toward implementation of a two-week work stoppage. As we progress through
the two week time period, we will closely monitor the status of the COVID-19 pandemic and reach a
determination if an additional two-week delay is necessary.

Protecting the population and protecting our staff, as well as ensuring a high quality census, have driven
the actions as outlined below. The two week time frame will be used to investigate and prepare for
operational changes such as conducting remote training that would reduce the need for large
concentrations of people in a confined area.

Facilities/Infrastructure:

Regional Census Center (RCC) and Area Census Office (ACO):
RCC — remains open
e Max telework for eligible staff.
e Staff may use leave if not at work.
e Work at Home (WAH) staff (Regional Techs, Partnership) continue to work remotely.

e Travel severely limited.

ACO — remains open

e Managers report and incorporate social distancing.

e Census Field Managers (CFMs) (and others as available) telework.

e Office Operations Supervisors (OOSs) and clerks do not report (will receive pay — working on
details).

e Recruiting Assistants continue to work remotely.

e Census Field Supervisors (CFSs) and enumerators that have begun training will receive pay
during a stoppage. Those that are pre-training will not.

Pre-decisional — Internal Use Only

DOC 0001315
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 253 of 341

Regional Census Centers and Area Census Offices

[PAGE \* MERGEFORMAT ]

 

Impacted Facility

Status

 

Regional Census Centers

 

 

 

 

 

 

New York Re-opened: March 23, 2020; operating with
skeleton staff

Philadelphia Operating with skeleton staff

Atlanta Operating with skeleton staff

Chicago Operating with skeleton staff

Dallas Operating with skeleton staff

Los Angeles Operating with skeleton staff

 

 

Area Census Offices:

 

Albany, NY ACO

ACO Re-opened: March 23, 2020

 

 

Island Areas

 

US Virgin Islands — St. Thomas

Closed — as of March 24, 2020; Expected re-
opening April 7, 2020.

 

US Virgin Islands — St. Croix

 

 

Closed — as of March 24, 2020; Expected re-
opening April 7, 2020.

 

National Processing Center:

e All National Processing Center facilities in indiana and Arizona transitioned to limited

operations until 4/1/26.

@ Management staff at the Paper Data Capture Centers (East and West) facilities will receive mail

deliveries and take the necessary steps to get mail receipts through the sorting process.

@ Onboard staff will be paid (administrative-type leave) during the work suspension period.

Census Questionnaire Assistance (CQA) Contact Centers:
e As of March 20, 2020, two of the ten CQA Contact Centers have temporarily closed due to
COVID-19. Work continues in the remaining eight call centers.

© The Kansas City, Missouri CQA Contact Center closed on March 18, 2020 due to a
confirmation of COVID-19 exposure. The contact center will open on Sunday, March 22
with limit support and remaining support will resume operation on Monday, March 23,
2020. The facility was cleaned and sanitized as of March 20.

a As of March 20, 2020, the Non-English Non-Spanish (NENS) Contact Center location in
New York City is closed for two weeks. While the New York City contact center is closed,
limited NENS support will be offered at four of the other locations.

© The balance of the contact centers are operating while experiencing higher than

anticipated absentee rates.

© All contact centers are implementing social distancing protocols.

Pre-decisional — Internal Use Only

DOC 0001316

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 254 of 341

[PAGE \* MERGEFORMAT ]

Self-Response: March 12, 2020 — July 31, 2020

Online response to the 2020 Census will continue, as planned.

All mailings will continue, as scheduled.

Telephone response, via Census Questionnaire Assistance (CQA) Centers, will continue, as
planned.

Data capture of 2020 Census paper responses will continue. Pace may slow resulting from
diminished capacity with PDCCE closed.

Self-Response will be extended to August 14, 2020 to coincide with the end of field data
collection.

Field Data Collection Currently Underway:

Remote Alaska: January 21, 2020 — April 30, 2020

Oo

Oo 0 0 6

As on March 20, the 17 teams working in the Alaska Native Villages will wrap up
current work. Enumeration in the Remote Alaska Villages will be suspended for two
weeks.

New operational end date: May 14, 2020.

Data collection is over 67% complete, as of March 20, 2020.

Only one Region and one ACO are impacted.

Decisions on completing the Remote Alaska enumerations will be at the discretion of
the Los Angeles Regional Census Center.

Current CFSs and enumerators will receive pay consistent with their prior week of work,
as determined by field management.

Update Enumerate: March 16, 2020 — April 30, 2020

oO
o
oO

A two-week work stoppage implemented on March 18.

New operational end date: May 14, 2026.

Work is concentrated in some areas of Alaska and remote areas of Maine. All tribes
previously in the Update Enumerate workload have change to self-response
enumeration.

Five ACOs contain Update Enumerate workload.

Unlike other operations where non-responding addresses are incorporated into the
Nonresponse Followup, the Update Enumerate workload must be completed through
the planned in-person enumeration.

Current CFSs and enumerators will receive pay consistent with their prior week of work,
as determined by field management.

Update Leave: March 15, 2020 — April 17, 2020

Oo

A two-week work stoppage has been implemented in Puerto Rico, effective March 16,
2020.

A two-week work stoppage implemented stateside on March 18.

New operational end date: May 1, 2020.

The Update Leave workload is in 169 of the 248 Area Census Offices.

Pre-decisional — Internal Use Only

DOC 0001317
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 255 of 341

[PAGE \* MERGEFORMAT ]

o As of March 20, 2020, approximately 16% of the workload (blocks) is complete.

o Work completed to date has not involved knocking on doors. Questionnaire packages
have been dropped off with updating of addresses by observation.
in advance of a resumption of work, we must revisit whether or not to knock on doors.
This work stoppage results in UL addresses (those not already visited) not receiving their
invitation to respond.

o Messaging associated with the work stoppage could include information about the delay
in people receiving their invitation to respond/questionnaire and direct them to Non-ID
response online or via Census Questionnaire Assistance.

© As planned, nonresponding address in the Update Leave workload will be incorporated
in the Nonresponse Followup workload.

© Current CFSs and enumerators will receive pay consistent with their prior week of work,
as determined by field management.

e Transitory Location Advance Contact: February 24, 2020 — March 21, 2020
o The operation will conclude on March 18, 2020.
o ACO Staff will complete as much work as possible on March 17 and March 18. Any
Transitory Locations that have not been contacted will be included in the workload for
the Enumeration of Transitory Locations.

e Island Area Enumeration: March 1, 2020 — May 31, 2020
o Two-week work stoppage in Guam. Military enumeration in Guam was completed.
o ©Two-week work stoppage in the Commonwealth of the Northern Marianas.
o New operational end date: lune 14, 2020.
o U.S. Virgin Islands (USVI).
# USVI is using the List/Enumerate methodology.
«Enumeration work suspended. Address listing work continues.
# Return visits will be completed at a later date for completion of enumerations.
o Work continues, as planned, in American Samoa.

@ Post Enumeration Survey - Independent Listing: January 16, 2020 — March 20, 2020
o Field data collection will occur as scheduled.

Field Data Collection Operations Not Yet in the Field:

¢ Group Quarters Enumeration (GQE):
© Implement a two week delay to field data collection.
co New operational timing: April 16, 2020 - lune 19, 2020.
Original Timing: April 2, 2020 —June 5, 2020.
implement an immediate pause in the Census Field Supervisor (CFS) Assistant training
that began March 17, 2020.
o Those staff that began training will continue to receive pay consistent with their prior

oO
°
week (or revert to LCCE assumption per week if not applicable).

Pre-decisional — Internal Use Only

DOC 0001318
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 256 of 341

[PAGE \* MERGEFORMAT ]

Delay the start of enumerator training.

ACO Staff will notify GQE staff and identify/secure new training locations. A
conversation is needed with the RCCs to discuss the specific tasks that the skeleton staff
in the ACOs will complete. They may or may not work on identifying and securing new
training locations.

e« Service Based Enumeration (SBE)/Targeted Non-Sheltered Outdoor Locations (TNSOLs):

oO

o
oO
oO

Implement a one-month delay in field data collection.

New operational timing: April 29, 2020 -- May 1, 2020.

Original Timing: March 30, 2020 — April 1, 2020.

The SBE/TNSOL operation is unlike other field data collection operations. It involves
sending groups of enumerators to shelters and areas with concentrations of persons
experiencing homelessness.

Any shift in timing requires a decision on “Reference Date.” Should the language used
be: Today, tonight, yesterday, or “As of April 1”? The reference data printed on the ICQ
is April 1, 2020. However, this may pose a recall challenge for persons experiencing
homelessness. If a reference date other than April 1 is used, this would be the only
census operation that does not use April 1. Use of April 1 may be the law. (need to
verify)

The month delay for this operation could introduce data quality and/or coverage issues
due to changes in how and where people experiencing homelessness make use of SBE
locations in early April vs. early May.

e Enumeration at Transitory Locations (ETL):

Oo

G

Oo Oo 0

Implement a two week delay to field data collection.

New operational timing: April 23, 2020 ~ May 18, 2020.

Original Timing: April 9, 2020 — May 4, 2020.

CFS training scheduled to begin on March 23, 2020 will be moved to April 6, 2020.
ACO staff will notify ETL staff and identify/secure new training locations.

« Early Nonresponse Followup (NRFU):

o

implement an additional two week delay to field data collection.

New operational timing: May 7, 2020 — August 14, 2020.

Original Timing: April 9, 2020 — July 31, 2020.

Operational start has already been delayed by two weeks from April 9, 2020 to April 23,
2020 as a result of colleges and universities extending spring breaks, moving to online
classes, or decisions to suspend the balance of the spring semester.

Some college/university students will remain in their off-campus college housing.

if college students living off-campus do not self-respond and are no longer in their off-
campus housing at the time a NRFU enumerator visits, data may be obtained from a
building manager, a proxy, use of administrative records, or, if all else fails, be subject to
count imputation.

Self-Response Quality Assurance (SRQA) will identify addresses to include in the NRFU
workload. Original plans were to include some addresses in the Early NRFU workload.

Pre-decisional — Internal Use Only

DOC 0001319
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 257 of 341

[PAGE \* MERGEFORMAT ]

With a two-week or a delay beyond two weeks, SROA recollect cases will accumulate
until the start of NRFU without significant detriment to the SRQA operation.

e Nonresponse Followup:
o Implement a two week delay to field data collection.
co New operational Timing: May 27, 2020 - August 14, 2020.
Original Timing: May 13, 2020 — July 31, 2020.
A significant concern is the ability to fingerprint and process the volume of staff needed
for NRFU. Some vendors are pushing to close fingerprint locations.

oO

°

o CDWG will support continued deployment of devices.

e Mobile Questionnaire Assistance (MQA):
o Revisit a further delay to the start of MQA in two weeks, including whether or not to
implement a soft launch.
co WNew operational timing: April 13, 2020 - August 14, 2020.

© Original Timing: March 30, 2020 — July 31, 2020.
© Operational start has already been delayed from March 30, 2020 to April 13, 2020.
o Many questions remain regarding the value of MQA. It is unknown whether gatherings

of people will occur given pandemic concerns.

e Post Enumeration Survey - Initial Housing Unit Followup
© Original Timing: May 6, 2020 — June 12, 2020
© Staff selections are temporarily suspended.

e Post Enumeration Survey - Person Interview
o Original Timing: June 17, 2020 — September 11, 2020
© Staff selections are temporarily suspended.

Facilities and Leasing:

« Area Census Offices: Current lease terms permit us to occupy ACO space until December 31,
2020. Extensions beyond December 31, 2020 will require work with GSA. GSA, in turn, will need
to discuss with each ACO Lessor to request/negotiate an extension.

© Considerations: Will all ACOs be impacted or select ACOs? We are seeking a
recommendation (and NLT date) for when GSA begin discussions with the Lessor.

e Regional Census Centers: Current lease terms permit us to occupy the leased space until
December 31, 2021 - at a minimum (with the exception of the PRAO) The following is the list
of RCC lease end dates:

o ATLANTA: 49 months, commencing 2/12/2018 (ends 3/11/2022)
CHICAGO: 49 months, commencing 12/1/2017 (ends 12/30/2021)
DALLAS: 49 months, commencing 1/5/2018 (ends 2/4/2022)
LOS ANGELES: 49 months, commencing 3/1/2018 (ends 3/31/2022)
NEW YORK: 49 months, commencing 3/26/2018 (ends 4/25/2022)
PHILADELPHIA: 49 months, commencing 3/6/2018 (ends 4/5/2022)
PRAO: 25 months, commencing 5/16/2019 (ends 6/15/2021)

oOo 00 0 0

Pre-decisional — Internal Use Only

DOC 0001320
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 258 of 341

[PAGE \* MERGEFORMAT ]

COVID-19 Pay for DAPPS Field Employees:
This includes:

e Area Census Office staff including OOSs and Clerks.
e Field workers including CFSs, RAs, and Enumerators.

This staff does not earn leave. In the event staff are directed to stop work activities as a result of COVID-
19, employees may be able to receive pay in lieu of work. There may be further guidance on
implementing COVID-19 pay in situations involving quarantine or medically-directed isolation. If a
decision is made to pay staff, the rate of pay is based on their hourly rate in DAPPS. We will use the
following assumptions:

e Enumerators — 19 hours/week or 4 hours/day.

e Census Field Supervisors— 19 hours/week or 4 hours/day.

e Clerks — 40 hours/week or 8 hours/day.

e® Office Operations Supervisors — 40 hours/week or 8 hours/day.
e Recruiting Assistants — will not receive COVID-19 pay.

We will only pay the regular hourly rate. We will not pay overtime hours — meaning the claim cannot
exceed 40 hours per week, nor will we pay other premium pay - Night Differential or Sunday Premium.
We also will not pay miscellaneous expenses — such as mileage, per diem, doctor’s bills, insurance co-
pays or other expenses.

Two sets of task codes will be implemented specific to COVID-related pay: 1.) individuals directly
impacted by COVID-19 (positive test, symptoms, instructions to quarantine) of up to two weeks; 2.)
“normal” pay for onboard staff (subject to restrictions you have listed below) that are instructed not to
work their normal tour of duty due to work stoppage and/or workplace closure (and no ability to

telework).

Capacity to Expand Field Data Collection Staff:
e Field can add additional staff to compensate for time lost in enumeration operations.
@ We havea robust pool of applicants and in most areas, we have sufficient staff identified to
over hire for the enumerator and CFS positions.
e There are two key limitations:

o First, there are a fixed number of devices. There is a total of 433,762 iPhones planned
for the NRFU operation. 416,243 of the 433,762 iPhones are for NRFU CFMss, CFSs, and
enumerators. 17,519 of the 433,762 devices are allotted for break-fix and
lost/missing/stolen devices.

© Second, the hiring process requires 60 days for an applicant to complete the full
process. We have been successful in shortening this process in some instances.

e The Department of Commerce has submitted a request to allow the Census Bureau to
implement a direct-hire authority to dramatically shrink the 60-day timeframe — essentially
allowing us to hire people on the spot.

Pre-decisional — Internal Use Only

DOC 0001321
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 259 of 341

[PAGE \* MERGEFORMAT ]

e Depending on the distribution of additional work, we would need to add management and
support infrastructure. If areas are saturated with work, we can move these support activities
to an adjacent ACO.

e Push staffing authorization out to the maximum number of devices available.

e Pursue avenues to secure up to an additional 75,000 devices.

Additional Concerns and Unresolved Items:

Deadline for Delivery of Apportionment Counts: With an unforgiving deadline of December 31,
2020 for delivery of the apportionment counts, how and where can a two week (or longer) delay be
accounted for? The burden of a shortened window between the completion of field data collection
and delivery of apportionment counts must be shared.

o Was the target delivery date December 31, 2020 or were we planning on an earlier delivery,
as in the 2010 Census (December 21, 2010)?

© How will geographic and CUF processing absorb fieldwork delays without increasing data
quality risk caused by reduced time for Geographic Processing, POP data review, and
GEO/DITD correction time?

o Should fieldwork delays have commensurate processing delays in order to help ensure final
2020 Census data quality?

o Relief from the December 31, 2020 deadline to deliver apportionment counts would require
Congressional action.

o Requesting relief from the December 31, 2020 is risky. It may invite scrutiny on Title 13. A
discussion with Christa Jones should be had before taking any steps toward requesting
relief.

Geographic Data Processing: In addition to understanding the implications to a two-week extension
to field data collection on activities required to support delivery of apportionment count (which
includes all of the operations listed above, as well as Non ID processing, processing associated with
Domestic Violence Shelters, Maritime Enumeration, etc), we need to identify the implications to
Geographic Data Processing for programs such as BAS, BVP, etc.

Data Review

IT considerations: The shift in the schedule will impact some systems.

o The Unified Tracking System (UTS) has dates hard-coded; these would require revision.

© Goals, as documented in the UTS reports, would need to be updated to coincide with the
new dates.

o Consideration to changing the dates for the NRFU phase transitions is needed.

© Need to touch base with system owners to determine if dates are hard-coded, beyond those
instances outlined above. And, to ascertain if there are additional concerns about changing
operational dates.

Payment/Retention of Field Staff during the work stoppage

o Will the delay in operations impact our responsibilities related to Affordable Care Act

coverage?
Military Enumeration
CQA Outbound Calling

Pre-decisional — Internal Use Only

DOC 0001322
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 260 of 341

[PAGE \* MERGEFORMAT ]

Facilities and Leasing: Do leases for Paper Data Capture Centers need to be extended? Can they be
extended?

impacts to Contracts such as the Technical integrator Contract, Decennial Device as a Service, COA
etc.

Pre-decisional — Internal Use Only

DOC 0001323
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 261 of 341

[PAGE \* MERGEFORMAT ]

Paid Advertising Campaign: Are changes needed to messaging and/or the timing of messaging
related under a two-week delay?

oO Team Young and Rubicam (TYR) and the Communications Directorate are working on
messaging and securing trusted voices to deliver messaging about the importance of self-
response in our current environment with a focus in the messaging about self-response
reducing the need to knock on doors.

Mailing Strategy: With the temporary closure of Paper Data Capture Center — East combined with
falling short of expected response, we may find ourselves with an insufficient volume of
questionnaire packages for mailing four. Options, such as not mailing another questionnaire to
addresses in the Internet Choice Panel, should be discussed.

Post Enumeration Survey Field Data Collection Operations

independent Listing: Completion imminent

initial Housing Unit Followup: May 6, 2020 — June 12, 2020

Person Interview: June 17, 2020 — September 11, 2020

Person Followup: February 3, 2021 — March 19, 2021

Final Housing Unit Followup: May 19, 2021 — June 11, 2021

Post Enumeration Survey Matching Operations

Oo 0 00 0

Pre-decisional — Internal Use Only

DOC 0001324
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20

From: B Nathaniel Miller (CENSUS/DCMD FED)

To: 2020 Census Crisis Management Tear List

Subject: COVID-19 Updated Roadmap - 03242020 800am

Date: Tuesday, March 24, 2020 8:34:34 AM

Attachments: 2020 Census ~ Impacts of COVID19 03242020 800am.pdf

 

Page 262 of 341

 

Updated Roadmap attached (03242020 800am)

 

Nathaniel Miller, PMP

Decennial Program Management Office

2020 Census Crisis Management Support Team Coordinator
U.S. Census Bureau

O: 301-763-9058 | M:! Pll i| 2HA7OF
2020.census. crisis. management. support.team@census.gov
census gov | @uscensusbureau

Shape your future. START HERE > 202?0census.gov

DOC 0001325
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 263 of 341

From: Enrique Lamas (CENSUS/PEPDIR FED)

To: Ron S Jarmin (CENSUS/DEPDIR FED); Christa D Jones (CENSUS/DEPDIR FED}
Subject: Fwd: Updated Schedule Impact Documents

Date: Tuesday, March 24, 2020 12:46:30 PM

Attachments: Post Data Collecxtion Narravtive.docx

ATTOOOO1. htm

Schedule Impacts due to a delay.xisx
ATTO0002. htm

 

FYI

Enrique Lamas
Senior Advisor
Director’s Office
U.S. Census Bureau
Office: 301-763-3811]

Begin forwarded message:

From: "James B Treat (CENSUS/DEPDIR FED)" <James.B.Treat@census.gov>
Date: March 24, 2020 at 12:33:38 PM EDT

To: "Enrique Lamas (CENSUS/DEPDIR FED)" <Enrique.Lamas@census.gov>,
"Albert E Fontenot (CENSUS/ADDC FED)" <Albert.E.Fontenot@census.gov>,
"Deborah Stempowski (CENSUS/ADDC FED)"
<Deborah.M.Stempowski@census.gov>

Subject: Updated Schedule Impact Documents

Enrique

 

 

 

 

| hope this helps

thanks - jim

James B. Treat
Senior Advisor for Decennial Affairs
Office of the Director

DOC 0001337
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 264 of 341

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

DOC 0001338
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 265 of 341

 

From: Enrique Lamas (CENSUS/DEPDIR FED)

To: Ron S Jarmin (CENSUS/DEPDIR FED); Christa D Jones (CENSUS/DEPDIR FED}

Subject: Fwd: Updated Schedule Impact Documents

Date: Tuesday, March 24, 2020 12:49:35 PM

Attachments: Post Collection Processing Schedule through redistricting data 032220.docx
ATTOO001..htm,

 

 

 

 

FYL, See below. DP

DP

 

Enrique Lamas
Senior Advisor
Director’s Office
U.S. Census Bureau
Office: 301-763-3811

Begin forwarded message:

From: "Deborah Stempowski (CENSUS/ADDC FED)"
<Deborah.M.Stempowski@census.gov>

Date: March 24, 2020 at 12:39:55 PM EDT

To: "James B Treat (CENSUS/DEPDIR FED)" <James.B.Treat@census.gov>,
"Enrique Lamas (CENSUS/DEPDIR FED)" <Enrique.Lamas@census.gov>,
"Albert E Fontenot (CENSUS/ADDC FED)" <Albert.E.Fontenot@census.gov>,
"Deborah Stempowski (CENSUS/ADDC FED)"
<Deborah.M.Stempowski@census.gov>

Subject: Re: Updated Schedule Impact Documents

Hi Jim - lam attaching an updated version of the document | sent you the other
day, it has more details from CUF to PL. I'm not sure if its helpful or not but either
way, you have it.

 

 

 

 

Deborah Stempowski, PMP

Assistant Director for Decennial Programs, Operations and Schedule Management
U.S. Census Bureau

Office 301.763.1417

deborah.m.stempowski@census.gov

Shape Your Future | Start Here 2020census.gov

 

DOC 0001343
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 266 of 341

From: James B Treat (CENSUS/DEPDIR FED} <James.B. Treat@census.gov>

Sent: Tuesday, March 24, 2020 12:33 PM

To: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Albert E
Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>

Subject: Updated Schedule Impact Documents

Enrique

 

 

 

 

| hope this helps

thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

Office 301.763.3609 Room 2K276
james.b.treat@census.gov

census.gov
Connect with us on Social Media

DOC 0001344
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20

From: Walsh, Michael (Federal

To: Wilbur Ross; 15618321553@efaxsend.com
Subject: Summary of changes to 2020 Field Ops
Date: Wednesday, March 25, 2020 9:58:00 AM
Attachments: 120 Day DRAFT VER 1 2020.03.24 jcrj.docx

 

Page 267 of 341

 

DELIBERATIVE AND PREDECISIONAL

 

DP

 

Please let me know if you approve. Thank you.

DOC 0001349
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 268 of 341

From:
To:

Ca

Subject:
Date:

Attachments:

Maryann M Chapin (CENSUS/ADDC FED)

Albert E Fontenot (CENSUS/ADDC FED); Kathisen M Styles (CENSUS/ADDC FED); Michael T Thieme
{(CENSUS/ADDC FED); James L Dinwiddie (CENSUS/ADDC FED): Luis J Cano (CENSUS/DCEO FED): Phani-Kumar
Atri Kalluri (CENSUS/ADDC FED); Barbara M LoPresti (CENSUS/CIO FED): Deborah Stermpowski (CENSUS/ADDC
FED); Christopher M Denno (CENSUS/ADDC FED); Donna M Baily (CENSUS/ACSO FED): Jennifer W Reichert
{(CENSUS/DCMD FED): Deirdre Bishop (CENSUS/GEO FED}: Ann M Tozzi (CENSUS/ADDC FED): Darlene M Ursitti
{CENSUS/ADDC FED): Suzanne Fratino (CENSUS/BCMD FED); James B Treat (CENSUS/DEPDIR FED): Patrick J
Cantwell (CENSUS/DSSD FED): Judy G Belton (CENSUS/DCMD FED): Francis C McPhillips (CENSUS/DCMD FED}:
Alexa K Jones-Puthoff (CENSUS/DCMD FED): Sheila M Szanyi (CENSUS/DCEO FED): Jeffrey L Bryant
(CENSUS/NPC FED), DCMD ADCs List (CENSUS/ OTHER); Erika H Becker Medina (CENSUS/ADDC FED); Kevin J
Zajac (CENSUS/DCEO FED); Karen Battle (CENSUS/POP FED), David G Waddington (CENSUS/SEHSD FED);
Christine Flanagan Borman (CENSUS/POP FED); Colleen Hughes Keating (CENSUS/POP FED); Jason Devine
{(CENSUS/POP FED); Jonathan Scott Spader (CENSUS/SEHSD FED); Stephanie Galvin (CENSUS/SEHSD FED);
Mark Emory Markovic (CENSUS/DCEO FED); Timothy P Olson (CENSUS/ADFO FED)
Thuy Trang Ta Nguyen (CENSUS/DSSD FED): John R Magruder (CENSUS/FLD FED): Amy L. Fischer (CENSUS/FLD
FED); Kimberly L Canada (CENSUS/FLD. FED): S Sneha Thakor Desai (CENSUS/FLD FED): John T Baker IT
(CENSUS/FLD FED); Michael Bentley (CENSUS/DSSD FED): Vincent T Mule Jr (CENSUS/DSSD FED); Willette Allen
{(CENSUS/FLD FED): Tamara S Adams (CENSUS/ADDC FED): Deborah A Fenstermaker (CENSUS/DSSD FED}:
James T Christy (CENSUS/LA FED): Karen C Field (CENSUS/FLD FED): Crystal L. Miller (CENSUS/FLD FED); Megan
Catherine Kindelan (CENSUS/FLD FED); Jay M Occhiogrosso (CENSUS/FLD FED): Benjamin Taylor
(CENSUS/ADDC FED); FLD ADCs: Timothy L. Kennel (CENSUS/DSSD FED): Joan Marie Hill (CENSUS/DSSD FED):
Dale C Kelly (CENSUS/FLD FED); John W penne! (CENSUS/FLD FED); Justin |. McLauahlin (CENSUS/DCEO
FED); Shawn Paterson (CENSUS/FLD FED): Si Gimbel Vidal (CENSUS/PIO FED
COVID-19 Updated Roadmap (3/25/20 4:30 on

Wednesday, March 25, 2020 4:48:51 PM
COVID-19 Updated Roadmap 03252020 430pm.docx

 

Good Afternoon,

Attached is a March 25, 2020 4:30 pm update to the COVID-19 Roadmap document.

The significant update since the 4:00 version is:

e The Oswego ACO is now closed.

Thanks,

Maryann M. Chapin

Decennial Census Programs Directorate

U.S. Census Bureau

O: 301.763.3933 | M: Pll

 

 

 

 

 

SriSUuSbUregu

 

Shape y your future. START HERE > 2020census.gov

DOC 0001352
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 269 of 341

March 25, 2020 4:30 pm

[PAGE \* MERGEFORMAT ]

2020 Census: COVID-19 Roadmap

As the impact of the COVID-19 pandemic continues and further federal, state, and local government
guidance is issued pertaining to steps to contain the spread of the virus, the Department of Commerce

and the Census Bureau are implementing adjustments to the 2020 Census. This document outlines
decisions and outstanding questions associated with operational impacts of a temporary stoppage of

2020 Census field data collection and other associated activities.

Effective immediately, the Census

Bureau will take steps toward implementation of a two-week work stoppage. As we progress through
the two week time period, we will closely monitor the status of the COVID-19 pandemic and reach a

determination if an additional two-week delay is necessary.

Protecting the population and protecting our staff, as well as ensuring a high quality census, have driven

the actions as outlined below. The two week time frame will be used to investigate and prepare for
operational changes such as conducting remote training that would reduce the need for large

concentrations of people in a confined area.

Facilities/Infrastructure:

Summary of Status in Regional Census Centers, Area Census Offices, CQA Contact Centers, NPC, and

PDCCs — Additional details follow the table.

 

Impacted Facility

Status

 

Regional Census Centers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New York Operating with skeleton staff.
Philadelphia Operating with skeleton staff.
Atlanta Operating with skeleton staff.
Chicago As of March 24, 2020: RCC closed
Dallas Operating with skeleton staff.
Los Angeles Operating with skeleton staff.
Puerto Rico Area Office Closed

Area Census Offices:
Guaynabo, PR Closed
Caguas, PR Closed
Mayaguez, PR Closed
Colorado Springs, CO Closed
Harris Co., NE, TX Closed
Harris Co., NW, TX Closed
Seattle, WA Closed
Lincoln, NE Closed until March 30, 2020.
Milwaukee, WI Closed (3/25/20)
Oswego, IL Closed (3/25/20)

 

 

 

Pre-decisional — Internal Use Only

DOC 0001353
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 270 of 341

[PAGE \* MERGEFORMAT ]

 

Impacted Facility

Status

 

 

island Areas

 

US Virgin Islands ~ St. Thomas

Closed — as of March 24, 2020; Expected re-
opening April 6, 2020. Enumeration paused on
March 18, 2020; listing paused on March 22,
2020.

 

US Virgin Islands — St. Croix

Closed — as of March 24, 2020; Expected re-
opening April 6, 2020. Enumeration paused on
March 18, 2020; listing paused on March 22,
2020.

 

Guam

As of March 15, 2020 Census office closed until
April 13, 2020.

 

American Samoa

As of March 23, 2020, Census office closed until
April 6, 2020 (subject to further assessment.)

 

Commonwealth of the Northern Marianas

As of March 16, 2020, Census office closed until
March 30, 2020 (extension pending).

 

 

CQA Contact Centers:

 

Jacksonville, FL

Staffing levels are reduced to enforce social
distancing.

 

 

Pueblo, CO Staffing levels are reduced to enforce social
distancing.
Irving, TX Staffing levels are reduced to enforce social

distancing.

 

Blythewood, SC

Staffing levels are reduced to enforce social
distancing.

 

Tempe, AZ

Staffing levels are reduced to enforce social
distancing.

 

Tamarac, FL

Staffing levels are reduced to enforce social
distancing.

 

Nashville, TN

Center re-opened. Staffing levels are reduced to
enforce social distancing.

 

Kansas City, MO

Staffing levels are reduced to enforce social
distancing.

 

El Paso, TX

Staffing levels are reduced to enforce social
distancing.

 

New York, NY

March 20, 2020: Closed for two weeks. Non-
English Non-Spanish (NENS) support will be
offered at four of the other locations.

 

 

National Processing Center

Limited operations until April 1, 2020.

 

Paper Data Capture Center — East

Limited operations until April 1, 2020.

 

Paper Data Capture Center - West

Limited operations until April 1, 2020.

 

 

Tucson Call Center

 

 

Limited operations until April 1, 2020.

 

Pre-decisional — Internal Use Only

DOC 0001354
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 271 of 341

[PAGE \* MERGEFORMAT ]

Regional Census Center (RCC) and Area Census Office (ACO):
RCCs — remain open — (exceptions, if applicable, are noted in the table above.)

e Max telework for eligible staff.

Staff may use leave if not at work.

Work at Home (WAH) staff (Regional Techs, Partnership) continue to work remotely.
e Travel severely limited.

ACOs — remain open — (exceptions, if applicable, are noted in the table above.)

e Managers report and incorporate social distancing.
e Census Field Managers (CFMs) (and others as available} telework.

Office Operations Supervisors (OOSs) and clerks do not report (will receive pay — working on
details).
Recruiting Assistants continue to work remotely.

Census Field Supervisors (CFSs} and enumerators that have begun training will receive pay
during a stoppage. Those that are pre-training will not.

National Processing Center:

8

All National Processing Center facilities in Indiana and Arizona transitioned to limited
operations until 4/1/26.

Management staff at the Paper Data Capture Centers (East and West) facilities will receive mail
deliveries and take the necessary steps to get mail receipts through the sorting process.
Onboard staff will be paid (administrative-type leave) during the work suspension period.

Census Questionnaire Assistance (CQA) Contact Centers:

As of March 23, 2020, the Nashville CQA Contact Center has temporarily closed. The contact
center will be closed for several days for cleaning and sanitization.

The balance of the contact centers are operating while experiencing higher than anticipated
absentee rates.

All contact centers are implementing social distancing protocols, and as a result are operating at
50%.

As of March 20, 2020, the Non-English Non-Spanish (NENS) Contact Center location in New York
City is closed for two weeks. While the New York City contact center is closed, limited NENS
support will be offered at four of the other locations.

The Kansas City, Missouri CQA Contact Center has re-opened. The contact center had closed on
March 18, 2020 due to a confirmation of COVID-19 exposure. The contact center re-opened on
Sunday, March 22 with limit support and remaining support resumed operation on Monday,
March 23, 2020. The facility was cleaned and sanitized as of March 20.

Pre-decisional — Internal Use Only

DOC 0001355
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 272 of 341

[PAGE \* MERGEFORMAT ]

Self-Response: March 12, 2020 — July 31, 2020

Online response to the 2020 Census will continue, as planned.

All mailings will continue, as scheduled.

Telephone response, via Census Questionnaire Assistance (CQA) Centers, will continue, as
planned (with exceptions as noted above).

Data capture of 2020 Census paper responses will resume when the paper data capture
centers re-open.

Self-Response will be extended to August 14, 2020 to coincide with the end of field data
collection.

Field Data Collection Currently Underway:

Remote Alaska: January 21, 2020 — April 30, 2020

Oo

Oo 0 0 6

As on March 20, the 17 teams working in the Alaska Native Villages will wrap up
current work. Enumeration in the Remote Alaska Villages will be suspended for two
weeks.

New operational end date: May 14, 2020.

As of March 20, 2020, data collection was over 67% complete.

Only one Region and one ACO are impacted.

Decisions regarding Remote Alaska enumerations will be at the discretion of the Los
Angeles Regional Census Center.

Current CFSs and enumerators will receive pay consistent with their prior week of work,
as determined by field management.

Update Enumerate: March 16, 2020 — April 30, 2020

oO
o
oO

A two-week work stoppage implemented on March 18.

New operational end date: May 14, 2026.

Work is concentrated in some areas of Alaska and remote areas of Maine. All tribes
previously in the Update Enumerate workload have change to self-response
enumeration.

Five ACOs contain Update Enumerate workload.

Unlike other operations where non-responding addresses are incorporated into the
Nonresponse Followup, the Update Enumerate workload must be completed through
the planned in-person enumeration.

Current CFSs and enumerators will receive pay consistent with their prior week of work,
as determined by field management.

Update Leave: March 15, 2020 — April 17, 2020

Oo

A two-week work stoppage has been implemented in Puerto Rico, effective March 16,
2020.

A two-week work stoppage implemented stateside on March 18.

New operational end date: May 1, 2020.

The Update Leave workload is in 169 of the 248 Area Census Offices.

Pre-decisional — Internal Use Only

DOC 0001356
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 273 of 341

[PAGE \* MERGEFORMAT ]

o As of March 20, 2020, approximately 16% of the workload (blocks) is complete.

o Work completed to date has not involved knocking on doors. Questionnaire packages
have been dropped off with updating of addresses by observation.
in advance of a resumption of work, we must revisit whether or not to knock on doors.
This work stoppage results in UL addresses (those not already visited) not receiving their
invitation to respond.

o Messaging associated with the work stoppage could include information about the delay
in people receiving their invitation to respond/questionnaire and direct them to Non-ID
response online or via Census Questionnaire Assistance.

© As planned, nonresponding address in the Update Leave workload will be incorporated
in the Nonresponse Followup workload.

o Current CFSs and enumerators will receive pay consistent with their prior week of work,
as determined by field management.

Transitory Location Advance Contact: February 24, 2020 — March 21, 2020
o The operation concluded on March 18, 2020.
o ACO Staff will complete as much work as possible on March 17 and March 18. Any
Transitory Locations that have not been contacted will be included in the workload for
the Enumeration of Transitory Locations.

island Area Enumeration: March 1, 2020 — May 31, 2020
New operational end date: June 14, 2020.
o As of March 15, 2020, the Guam Census Office is closed until April 13, 2020.
# Military enumeration in Guam was completed.
* All non-essential businesses closed. Schools are closed until further notice.
o As of March 16, 2020, the Commonwealth of the Northern Marianas Census office is
closed until March 30, 2020 with an extension pending.
* Restricted hours for non-essential businesses (6:00am — 1:0Gpm). Schools
closes for the remainder of the school year.
o As of March 24, 2020, the U.S. Virgin Islands (USVI) Census Offices are closed (St.
Thomas and St. Croix) until April 6, 2020.
# Enumeration was paused on March 18, 2020.
# Listing was paused on March 22, 2020.
# USVI is using the List/Enumerate methodology.
® Non-essential businesses closed. Schools closed until April 6, 2020 (subject to
further assessment).
# Shelter in place (stay at home order) in effect March 24, 2020 — April 6, 2020.
o As of March 23, 2020, the American Samoa Census office is closed until April 6, 2020
and is subject to further assessment.
2 All businesses must close by 6:00pm. Schools are closed until further notice.

Post Enumeration Survey - Independent Listing: January 16, 2020 — March 20, 2020
© Field data collection completed, as scheduled.

Pre-decisional — Internal Use Only

DOC 0001357
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 274 of 341

[PAGE \* MERGEFORMAT ]

Field Data Collection Operations Not Yet in the Field:

Group Quarters Enumeration (GQE):

Oo

Oo

implement a two week delay to field data collection.

New operational timing: April 16, 2020 - ine 19, 2020.

Original Timing: April 2, 2020 — June 5, 2020.

implement an immediate pause in the Census Field Supervisor (CFS) Assistant training
that began March 17, 2020.

Those staff that began training will continue to receive pay consistent with their prior
week (or revert to LCCE assumption per week if not applicable).

Delay the start of enumerator training.

ACO Staff will notify GQE staff and identify/secure new training locations. A
conversation is needed with the RCCs to discuss the specific tasks that the skeleton staff
in the ACOs will complete. They may or may not work on identifying and securing new
training locations.

E-Response: in the current state, NPC is unable to mail e-Response letters that contain
the userlD and link to the e-Response portal to facility contacts who chose e-Response
as their enumeration method. We will, instead, send the instructions via email.
However, 17,000 contacts did not provide an email address during Advance Contact.
Therefore, DCMD staff and RCC staff are making calls to these facilities to obtain an
email address. The ATAC system will be used as it allows for a more efficient way to
avoid staff making duplicate calls to a facility. An email test was performed with HQ.
staff on Monday, and staff are being trained on ATAC usage on March 23 and March 24.
Email messages will be sent to facility contacts on Monday, March 30. The e-Response
portal will open on March 30, as planned. We expect to begin receiving uploads early
next week,

Service Based Enumeration (SBE)/Targeted Non-Sheltered Outdoor Locations (TNSOLs):

Oo

Oo

implement a one-month delay in field data collection.

New operational timing: April 29, 2020 -- May 1, 2020.

Original Timing: March 30, 2020 — April 1, 2020.

The SBE/TNSOL operation is unlike other field data collection operations. It involves
sending groups of enumerators to shelters and areas with concentrations of persons
experiencing homelessness.

 

 

 

 

 

 

 

verify)

DP
DP iThe reference data printed on the ICQ |
“is April 1, 2020. DP
DP
DP ACP/DP law. (need to

 

 

DP

 

Pre-decisional — Internal Use Only

DOC 0001358
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 275 of 341

[PAGE \* MERGEFORMAT ]

e Enumeration at Transitory Locations (ETL):

oO

Oo 0 0 6

implement a two week delay to field data collection.

New operational timing: April 23, 2020 - May 18, 2020.

Original Timing: April 9, 2020 — May 4, 2020.

CFS training scheduled to begin on March 23, 2020 will be moved to April 6, 2020.
ACO staff will notify ETL staff and identify/secure new training locations.

e Early Nonresponse Followup (NRFU):

Oo

G

Oo 0

Implement an additional two week delay to field data collection.

New operational timing: May 7, 2020 ~ August 14, 2020.

Original Timing: April 9, 2020 — July 31, 2020.

Operational start has already been delayed by two weeks from April 9, 2020 to April 23,
2020 as a result of colleges and universities extending spring breaks, moving to online
classes, or decisions to suspend the balance of the spring semester.

Any CFS that had started training will be maintained on payroll and receive pay
consistent with their prior week (or revert to LCCE assumption per week if not
applicable).

Some college/university students will remain in their off-campus college housing.

if college students living off-campus do not self-respond and are no longer in their off-
campus housing at the time a NRFU enumerator visits, data may be obtained from a
building manager, a proxy, use of administrative records, or, if all else fails, be subject to
count imputation.

Self-Response Quality Assurance (SROA) will identify addresses to include in the NRFU
workload. Original plans were to include some addresses in the Early NRFU workload.
With a two-week or a delay beyond two weeks, SRQA recollect cases will accumulate
until the start of NRFU without significant detriment to the SRQA operation.

e Nonresponse Followup:

oO

Oo

Oo oO

Implement a two week delay to field data collection.

New operational Timing: May 27, 2020 - August 14, 2020.

Original Timing: May 13, 2020 — July 31, 2020.

A significant concern is the ability to fingerprint and process the volume of staff needed
for NRFU. Some vendors are pushing to close fingerprint locations.

CDWG will support continued deployment of devices.

« Mobile Questionnaire Assistance (MQA):

oO

Oo

Oo oO 0

Revisit a further delay to the start of MQA in two weeks, including whether or not to
implement a soft launch.

New operational timing: April 13, 2020 ~ August 14, 2020.

Original Timing: March 30, 2020 — July 31, 2020.

Operational start has already been delayed from March 30, 2020 to April 13, 2020.
Many questions remain regarding the value of MQA. It is unknown whether gatherings
of people will occur given pandemic concerns.

Pre-decisional — Internal Use Only

DOC 0001359
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 276 of 341

[PAGE \* MERGEFORMAT ]

e Post Enumeration Survey Field Data Collection and Matching Operations
o Initial Housing Unit Before Followup Clerical Matching:

# Original timing: April 15, 2020 — May 15, 2020.

= Descoped.

# Initial Housing Unit Followup workload could increase about 25-percent.

# Before Followup clerical activities were already at risk by abbreviated training and a
smaller workforce than desired. The COVID-19 pandemic has further shortened the
time for training of the analysts and technicians because the clerical matching staff
is not telework ready and large gatherings of people could foster the spread of the
coronavirus.

o Initial Housing Unit Followup :

« implement a two week delay to field data collection.

# New Operational Timing: May 20, 2020 - June 26, 2020

# Original Timing: May 6, 2020 — June 12, 2020

o Initial Housing Unit After Followup Clerical Matching:

# New Operational Timing: May 6, 2020 - July 24, 2020.

# Original Timing: June 1, 2020 — July 24, 2020

# Start training early utilizing trained HQ staff and any NPC staff already trained.

o Person Interview:
a implement at two week delay in field data collection; no extension of end date.
# New Operational Timing: July 1, 2020 ~ Septernber 11, 2020.
# Original Timing: June 17, 2020 — September 11, 2020.
o Person Followup:

* Original Timing: February 3, 2021 —- March 19, 2021 (no change, continue assessing)
o Final Housing Unit Followup:

* Original Timing: May 19, 2021 —June 11, 2021 (no change, continue assessing

Facilities and Leasing:
e Area Census Offices: Current lease terms permit us to occupy ACO space until December 31,
2020. Extensions beyond December 31, 2020 will require work with GSA. GSA, in turn, will need
to discuss with each ACO Lessor to request/negotiate an extension.

 

o Considerations:! DP iWe are seeking a

 

recommendation DP

 

@ Regional Census Centers: Current lease terms permit us to occupy the leased space until
December 31, 2021 - at a minimum (with the exception of the PRAO) The following is the list
of RCC lease end dates:

o ATLANTA: 49 months, commencing 2/12/2018 (ends 3/11/2022)

CHICAGO: 49 months, commencing 12/1/2017 (ends 12/30/2021)

DALLAS: 49 months, commencing 1/5/2018 (ends 2/4/2022)

LOS ANGELES: 49 months, commencing 3/1/2018 (ends 3/31/2022)

NEW YORK: 49 months, commencing 3/26/2018 (ends 4/25/2022)

PHILADELPHIA: 49 months, commencing 3/6/2018 (ends 4/5/2022)

Oo 0 0 0 0

Pre-decisional — Internal Use Only

DOC 0001360
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 277 of 341

[PAGE \* MERGEFORMAT ]

oO  PRAO: 25 months, commencing 5/16/2019 (ends 6/15/2021)

Pre-decisional — Internal Use Only

DOC 0001361
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 278 of 341

[PAGE \* MERGEFORMAT ]

COVID-19 Pay for DAPPS Field Employees:
This includes:

e Area Census Office staff including OOSs and Clerks.
e Field workers including CFSs, RAs, and Enumerators.

This staff does not earn leave. In the event staff are directed to stop work activities as a result of COVID-
19, employees may be able to receive pay in lieu of work. There may be further guidance on
implementing COVID-19 pay in situations involving quarantine or medically-directed isolation. If a
decision is made to pay staff, the rate of pay is based on their hourly rate in DAPPS. We will use the
following assumptions:

e Enumerators — 19 hours/week or 4 hours/day.

e Census Field Supervisors— 19 hours/week or 4 hours/day.

e Clerks — 40 hours/week or 8 hours/day.

e Office Operations Supervisors — 40 hours/week or 8 hours/day.
e Recruiting Assistants — will not receive COVID-19 pay.

We will only pay the regular hourly rate. We will not pay overtime hours — meaning the claim cannot
exceed 40 hours per week, nor will we pay other premium pay - Night Differential or Sunday Premium.
We also will not pay miscellaneous expenses — such as mileage, per diem, doctor’s bills, insurance co-
pays or other expenses.

Two sets of task codes will be implemented specific to COVID-related pay: 1.) individuals directly
impacted by COVID-19 (positive test, symptoms, instructions to quarantine) of up to two weeks; 2.)
“normal” pay for onboard staff (subject to restrictions you have listed below) that are instructed not to
work their normal tour of duty due to work stoppage and/or workplace closure (and no ability to

telework).

Capacity to Expand Field Data Collection Staff:
e Field can add additional staff to compensate for time lost in enumeration operations.
@ We havea robust pool of applicants and in most areas, we have sufficient staff identified to
over hire for the enumerator and CFS positions.
e There are two key limitations:

o First, there are a fixed number of devices. There is a total of 433,762 iPhones planned
for the NRFU operation. 416,243 of the 433,762 iPhones are for NRFU CFMs, CFSs, and
enumerators. 17,519 of the 433,762 devices are allotted for break-fix and
lost/missing/stolen devices.

© Second, the hiring process requires 60 days for an applicant to complete the full
process. We have been successful in shortening this process in some instances.

e The Department of Commerce has submitted a request to allow the Census Bureau to
implement a direct-hire authority to dramatically shrink the 60-day timeframe — essentially
allowing us to hire people on the spot.

Pre-decisional — Internal Use Only

DOC 0001362
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 279 of 341

[PAGE \* MERGEFORMAT ]

e Depending on the distribution of additional work, we would need to add management and
support infrastructure. If areas are saturated with work, we can move these support activities
to an adjacent ACO.

e Push staffing authorization out to the maximum number of devices available.

e Pursue avenues to secure up to an additional 75,000 devices.

Additional Concerns and Unresolved Items:

 

 

 

Pre-decisional — Internal Use Only

DOC 0001363

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 280 of 341

[PAGE \* MERGEFORMAT ]

 

 

 

DP _Options, such as! DP

 

 

 

DP ishould be discussed.

 

Pre-decisional — Internal Use Only

DOC 0001364
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 281 of 341

From: Maryann M Chapin (CENSUS/ADDC FED)
To: Albert E Fontenot (CENSUS/ADDC FED); Kathisen M Styles (CENSUS/ADDC FED); Michael T Thieme

{(CENSUS/ADDC FED); James L Dinwiddie (CENSUS/ADDC FED): Luis J Cano (CENSUS/DCEO FED): Phani-Kumar
Atri Kalluri (CENSUS/ADDC FED); Barbara M LoPresti (CENSUS/CIO FED): Deborah Stermpowski (CENSUS/ADDC
FED); Christopher M Denno (CENSUS/ADDC FED); Donna M Baily (CENSUS/ACSO FED): Jennifer W Reichert
{(CENSUS/DCMD FED): Deirdre Bishop (CENSUS/GEO FED}: Ann M Tozzi (CENSUS/ADDC FED): Darlene M Ursitti
{CENSUS/ADDC FED): Suzanne Fratino (CENSUS/BCMD FED); James B Treat (CENSUS/DEPDIR FED): Patrick J
Cantwell (CENSUS/DSSD FED): Judy G Belton (CENSUS/DCMD FED): Francis C McPhillips (CENSUS/DCMD FED}:
Alexa K Jones-Puthoff (CENSUS/DCMD FED): Sheila M Szanyi (CENSUS/DCEO FED): Jeffrey L Bryant
(CENSUS/NPC FED), DCMD ADCs List (CENSUS/ OTHER); Erika H Becker Medina (CENSUS/ADDC FED); Kevin J
Zajac (CENSUS/DCEO FED); Karen Battle (CENSUS/POP FED), David G Waddington (CENSUS/SEHSD FED);
Christine Flanagan Borman (CENSUS/POP FED); Colleen Hughes Keating (CENSUS/POP FED); Jason Devine
{(CENSUS/POP FED); Jonathan Scott Spader (CENSUS/SEHSD FED); Stephanie Galvin (CENSUS/SEHSD FED);
Mark Emory Markovic (CENSUS/DCEO FED); Timothy P Olson (CENSUS/ADFO FED)

Ca: Thuy Trang Ta Nguyen (CENSUS/DSSD FED): John R Magruder (CENSUS/FLD FED): Amy L. Fischer (CENSUS/FLD
FED); Kimberly L Canada (CENSUS/FLD. FED): S Sneha Thakor Desai (CENSUS/FLD FED): John T Baker IT
(CENSUS/FLD FED); Michael Bentley (CENSUS/DSSD FED): Vincent T Mule Jr (CENSUS/DSSD FED); Willette Allen
{(CENSUS/FLD FED): Tamara S Adams (CENSUS/ADDC FED): Deborah A Fenstermaker (CENSUS/DSSD FED}:
James T Christy (CENSUS/LA FED): Karen C Field (CENSUS/FLD FED): Crystal L. Miller (CENSUS/FLD FED); Megan

Catherine Kindelan (CENSUS/FLD FED); Jay M Occhiogrosso (CENSUS/FLD FED): Benjamin Taylor
(CENSUS/ADDC FED); FLD ADCs: Timothy L. Kennel (CENSUS/DSSD FED): Joan Marie Hill (CENSUS/DSSD FED):

Dale C Kelly (CENSUS/FLD FED); John W penne! (CENSUS/FLD FED); Justin |. McLauahlin (CENSUS/DCEO
FED); Shawn Paterson (CENSUS/FLD FED): Si Gimbel Vidal (CENSUS/PIO FED

Subject: Temporary Suspension of Work Document Gpsiza 4:00 pm)
Date: Wednesday, March 25, 2020 4:03:10 PM
Attachments: 2020 Census - Impacts of COVIDI9 03252020 400pm.docx

 

 

Good Afternoon,

Attached is a 4:00 pm update to the Temporary Suspension of Work Document.

Significant changes since the noon update:

e The Nashville CQA Contact Center has re-opened.

Thanks,

Maryann M. Chapin
Decennial Census Programs Directorate

U.S. Census Bureau

 

 

Shape y your future. START HERE > 2020census.gov

DOC 0001365
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 282 of 341

[PAGE \* MERGEFORMAT ]

March 25, 2020 4:00 pm

2020 Census: Roadmap on the Impact and Implications of a Temporary Suspension of Field
Data Collection Operations and Other Activities
The Impact of COVID-19

As the impact of the COVID-19 pandemic continues and further federal, state, and local government
guidance is issued pertaining to steps to contain the spread of the virus, the Department of Commerce
and the Census Bureau are implementing adjustments to the 2020 Census. This document outlines
decisions and outstanding questions associated with operational impacts of a temporary stoppage of
2020 Census field data collection and other associated activities. Effective immediately, the Census
Bureau will take steps toward implementation of a two-week work stoppage. As we progress through
the two week time period, we will closely monitor the status of the COVID-19 pandemic and reach a
determination if an additional two-week delay is necessary.

Protecting the population and protecting our staff, as well as ensuring a high quality census, have driven
the actions as outlined below. The two week time frame will be used to investigate and prepare for
operational changes such as conducting remote training that would reduce the need for large
concentrations of people in a confined area.

Facilities/Infrastructure:

Summary of Status in Regional Census Centers, Area Census Offices, CQA Contact Centers, NPC, and
PDCCs — Additional details follow the table.
Impacted Facility
Regional Census Centers

 

Status

 

 

 

 

 

 

 

New York Operating with skeleton staff.
Philadelphia Operating with skeleton staff.
Atlanta Operating with skeleton staff.
Chicago As of March 24, 2020: RCC closed
Dallas Operating with skeleton staff.
Los Angeles Operating with skeleton staff.

 

Puerto Rico Area Office

Closed

 

 

Area Census Offices:

 

 

 

 

 

 

 

 

 

Guaynabo, PR Closed
Caguas, PR Closed
Mayaguez, PR Closed
Colorado Springs, CO Closed
Harris Co., NE, TX Closed
Harris Co., NW, TX Closed
Seattle, WA Closed
Lincoln, NE Closed until March 30, 2020.

 

 

Pre-decisional — Internal Use Only

DOC 0001366

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 283 of 341

[PAGE \* MERGEFORMAT ]

 

Impacted Facility

Status

 

Milwaukee, WI

Closed

 

 

Island Areas

 

US Virgin Islands — St. Thomas

Closed — as of March 24, 2020; Expected re-
opening April 6, 2020. Enumeration paused on
March 18, 2020; listing paused on March 22,
2020.

 

US Virgin Islands — St. Croix

Closed — as of March 24, 2020; Expected re-
opening April 6, 2020. Enumeration paused on
March 18, 2020; listing paused on March 22,
2020.

 

Guam

As of March 15, 2020 Census office closed until
April 13, 2020.

 

American Samoa

As of March 23, 2020, Census office closed until
April 6, 2020 (subject to further assessment.)

 

Commonwealth of the Northern Marianas

As of March 16, 2020, Census office closed until
March 30, 2020 (extension pending}.

 

 

COA Contact Centers:

 

Jacksonville, FL

Staffing levels are reduced to enforce social
distancing.

 

 

Pueblo, CO Staffing levels are reduced to enforce social
distancing.
Irving, TX Staffing levels are reduced to enforce social

distancing.

 

Blythewood, SC

Staffing levels are reduced to enforce social
distancing.

 

Tempe, AZ

Staffing levels are reduced to enforce social
distancing.

 

Tamarac, FL

Staffing levels are reduced to enforce social
distancing.

 

Nashville, TN

Center re-opened. Staffing levels are reduced to
enforce social distancing.

 

Kansas City, MO

Staffing levels are reduced to enforce social
distancing.

 

 

El Paso, TX Staffing levels are reduced to enforce social
distancing.
New York, NY March 20, 2020: Closed for two weeks. Non-

English Non-Spanish (NENS) support will be
offered at four of the other locations.

 

 

National Processing Center

Limited operations until April 1, 2020.

 

Paper Data Capture Center ~ East

Limited operations until April 1, 2020.

 

Paper Data Capture Center - West

Limited operations until April 1, 2020.

 

 

Tucson Call Center

 

 

Limited operations until April 1, 2020.

 

Pre-decisional — Internal Use Only

DOC 0001367
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 284 of 341

[PAGE \* MERGEFORMAT ]

Regional Census Center (RCC) and Area Census Office (ACO):
RCCs — remain open — (exceptions, if applicable, are noted in the table above.)

e Max telework for eligible staff.

Staff may use leave if not at work.

Work at Home (WAH) staff (Regional Techs, Partnership) continue to work remotely.
e Travel severely limited.

ACOs — remain open — (exceptions, if applicable, are noted in the table above.)

e Managers report and incorporate social distancing.
@ Census Field Managers (CFMs) (and others as available) telework.

Office Operations Supervisors (OOSs) and clerks do not report (will receive pay — working on
details).
e Recruiting Assistants continue to work remotely.

Census Field Supervisors (CFSs) and enumerators that have begun training will receive pay
during a stoppage. Those that are pre-training will not.

National Processing Center:

&

All National Processing Center facilities in Indiana and Arizona transitioned to limited
operations until 4/1/20.

Management staff at the Paper Data Capture Centers (East and West) facilities will receive mail
deliveries and take the necessary steps to get mail receipts through the sorting process.
Onboard staff will be paid (administrative-type leave) during the work suspension period.

Census Questionnaire Assistance (CQA) Contact Centers:

As of March 23, 2020, the Nashville CQA Contact Center has temporarily closed. The contact
center will be closed for several days for cleaning and sanitization.

The balance of the contact centers are operating while experiencing higher than anticipated
absentee rates.

All contact centers are implementing social distancing protocols, and as a result are operating at
50%.

As of March 20, 2020, the Non-English Non-Spanish (NENS) Contact Center location in New York
City is closed for two weeks. While the New York City contact center is closed, limited NENS
support will be offered at four of the other locations.

The Kansas City, Missouri CQA Contact Center has re-opened. The contact center had closed on
March 18, 2020 due to a confirmation of COVID-19 exposure. The contact center re-opened on
Sunday, March 22 with limit support and remaining support resumed operation on Monday,
March 23, 2020. The facility was cleaned and sanitized as of March 20.

Pre-decisional — Internal Use Only

DOC 0001368
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 285 of 341

[PAGE \* MERGEFORMAT ]

Self-Response: March 12, 2020 — July 31, 2020

Online response to the 2020 Census will continue, as planned.

All mailings will continue, as scheduled.

Telephone response, via Census Questionnaire Assistance (CQA) Centers, will continue, as
planned (with exceptions as noted above).

Data capture of 2020 Census paper responses will resume when the paper data capture
centers re-open.

Self-Response will be extended to August 14, 2020 to coincide with the end of field data
collection.

Field Data Collection Currently Underway:

Remote Alaska: January 21, 2020 — April 30, 2020

Oo

Oo 0 0 6

As on March 20, the 17 teams working in the Alaska Native Villages will wrap up
current work. Enumeration in the Remote Alaska Villages will be suspended for two
weeks.

New operational end date: May 14, 2020.

As of March 20, 2020, data collection was over 67% complete.

Only one Region and one ACO are impacted.

Decisions regarding Remote Alaska enumerations will be at the discretion of the Los
Angeles Regional Census Center.

Current CFSs and enumerators will receive pay consistent with their prior week of work,
as determined by field management.

Update Enumerate: March 16, 2020 — April 30, 2020

oO
o
oO

A two-week work stoppage implemented on March 18.

New operational end date: May 14, 2026.

Work is concentrated in some areas of Alaska and remote areas of Maine. All tribes
previously in the Update Enumerate workload have change to self-response
enumeration.

Five ACOs contain Update Enumerate workload.

Unlike other operations where non-responding addresses are incorporated into the
Nonresponse Followup, the Update Enumerate workload must be completed through
the planned in-person enumeration.

Current CFSs and enumerators will receive pay consistent with their prior week of work,
as determined by field management.

Update Leave: March 15, 2020 — April 17, 2020

Oo

A two-week work stoppage has been implemented in Puerto Rico, effective March 16,
2020.

A two-week work stoppage implemented stateside on March 18.

New operational end date: May 1, 2020.

The Update Leave workload is in 169 of the 248 Area Census Offices.

Pre-decisional — Internal Use Only

DOC 0001369
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 286 of 341

[PAGE \* MERGEFORMAT ]

o As of March 20, 2020, approximately 16% of the workload (blocks) is complete.

o Work completed to date has not involved knocking on doors. Questionnaire packages
have been dropped off with updating of addresses by observation.
in advance of a resumption of work, we must revisit whether or not to knock on doors.
This work stoppage results in UL addresses (those not already visited) not receiving their
invitation to respond.

o Messaging associated with the work stoppage could include information about the delay
in people receiving their invitation to respond/questionnaire and direct them to Non-ID
response online or via Census Questionnaire Assistance.

© As planned, nonresponding address in the Update Leave workload will be incorporated
in the Nonresponse Followup workload.

© Current CFSs and enumerators will receive pay consistent with their prior week of work,
as determined by field management.

Transitory Location Advance Contact: February 24, 2020 — March 21, 2020
o The operation concluded on March 18, 2020.
o ACO Staff will complete as much work as possible on March 17 and March 18. Any
Transitory Locations that have not been contacted will be included in the workload for
the Enumeration of Transitory Locations.

island Area Enumeration: March 1, 2020 — May 31, 2020
New operational end date: June 14, 2020.
o As of March 15, 2020, the Guam Census Office is closed until April 13, 2020.
# Military enumeration in Guam was completed.
« All non-essential businesses closed. Schools are closed until further notice.
o As of March 16, 2020, the Commonwealth of the Northern Marianas Census office is
closed until March 30, 2020 with an extension pending.
* Restricted hours for non-essential businesses (6:00am — 1:0Gpm). Schools
closes for the remainder of the school year.
o As of March 24, 2020, the U.S. Virgin Islands (USVI) Census Offices are closed (St.
Thomas and St. Croix) until April 6, 2020.
# Enumeration was paused on March 18, 2020.
# Listing was paused on March 22, 2020.
# USVI is using the List/Enumerate methodology.
® Non-essential businesses closed. Schools closed until April 6, 2020 (subject to
further assessment).
# Shelter in place (stay at home order) in effect March 24, 2020 — April 6, 2020.
o As of March 23, 2020, the American Samoa Census office is closed until April 6, 2020
and is subject to further assessment.
2 All businesses must close by 6:00pm. Schools are closed until further notice.

Post Enumeration Survey - Independent Listing: January 16, 2020 — March 20, 2020
© Field data collection completed, as scheduled.

Pre-decisional — Internal Use Only

DOC 0001370
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 287 of 341

[PAGE \* MERGEFORMAT ]

Field Data Collection Operations Not Yet in the Field:

e Group Quarters Enumeration (GQE):
o Implement a two week delay to field data collection.
co New operational timing: April 16, 2020 - hine 19, 2020.
Original Timing: April 2, 2020 —June 5, 2020.
implement an immediate pause in the Census Field Supervisor (CFS) Assistant training
that began March 17, 2020.

© Those staff that began training will continue to receive pay consistent with their prior

week (or revert to LCCE assumption per week if not applicable).

Delay the start of enumerator training.

ACO Staff will notify GQE staff and identify/secure new training locations. A
conversation is needed with the RCCs to discuss the specific tasks that the skeleton staff
in the ACOs will complete. They may or may not work on identifying and securing new
training locations.

o E-Response: In the current state, NPC is unable to mail e-Response letters that contain
the userID and link to the e-Response portal to facility contacts who chose e-Response
as their enumeration method. We will, instead, send the instructions via email.
However, 17,000 contacts did not provide an email address during Advance Contact.
Therefore, DCMD staff and RCC staff are making calls to these facilities to obtain an
email address. The ATAC system will be used as it allows for a more efficient way to
avoid staff making duplicate calls to a facility. An email test was performed with HQ.
staff on Monday, and staff are being trained on ATAC usage on March 23 and March 24.
Email messages will be sent to facility contacts on Monday, March 30. The e-Response
portal will open on March 30, as planned. We expect to begin receiving uploads early
next week.

e Service Based Enumeration (SBE)/Targeted Non-Sheltered Outdoor Locations (TNSOLs):
© Implement a one-month delay in field data collection.
co New operational timing: April 29, 2020 - May 1, 2020.
Original Timing: March 30, 2020 — April 1, 2020.
The SBE/TNSOL operation is unlike other field data collection operations. It involves
sending groups of enumerators to shelters and areas with concentrations of persons
experiencing homelessness.

 

 

 

 

 

 

 

oO} DP
DP The reference data printed on the ICQ
is April 1, 2020: DP

DP
DP ACP/DP jaw. (need to
verify)

 

. DP

Pre-decisional — Internal Use Only

 

 

 

DOC 0001371
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 288 of 341

[PAGE \* MERGEFORMAT ]

e Enumeration at Transitory Locations (ETL):

oO

Oo 0 0 6

implement a two week delay to field data collection.

New operational timing: April 23, 2020 - May 18, 2020.

Original Timing: April 9, 2020 — May 4, 2020.

CFS training scheduled to begin on March 23, 2020 will be moved to April 6, 2020.
ACO staff will notify ETL staff and identify/secure new training locations.

e Early Nonresponse Followup (NRFU):

Oo

G

Oo 0

Implement an additional two week delay to field data collection.

New operational timing: May 7, 2020 ~ August 14, 2020.

Original Timing: April 9, 2020 —July 31, 2020.

Operational start has already been delayed by two weeks from April 9, 2020 to April 23,
2020 as a result of colleges and universities extending spring breaks, moving to online
classes, or decisions to suspend the balance of the spring semester.

Any CFS that had started training will be maintained on payroll and receive pay
consistent with their prior week (or revert to LCCE assumption per week if not
applicable).

Some college/university students will remain in their off-campus college housing.

if college students living off-campus do not self-respond and are no longer in their off-
campus housing at the time a NRFU enumerator visits, data may be obtained froma
building manager, a proxy, use of administrative records, or, if all else fails, be subject to
count imputation.

Self-Response Quality Assurance (SROA) will identify addresses to include in the NRFU
workload. Original plans were to include some addresses in the Early NRFU workload.
With a two-week or a delay beyond two weeks, SROQA recollect cases will accumulate
until the start of NRFU without significant detriment to the SRQA operation.

e Nonresponse Followup:

oO

Oo

Oo oO

Implement a two week delay to field data collection.

New operational Timing: May 27, 2020 - August 14, 2020.

Original Timing: May 13, 2020 — July 31, 2020.

A significant concern is the ability to fingerprint and process the volume of staff needed
for NRFU. Some vendors are pushing to close fingerprint locations.

CDWG will support continued deployment of devices.

« Mobile Questionnaire Assistance (MQA):

oO

Oo

Oo oO 0

Revisit a further delay to the start of MQA in two weeks, including whether or not to
implement a soft launch.

New operational timing: April 13, 2020 ~ August 14, 2020.

Original Timing: March 30, 2020 — July 31, 2020.

Operational start has already been delayed from March 30, 2020 to April 13, 2020.
Many questions remain regarding the value of MQA. It is unknown whether gatherings
of people will occur given pandemic concerns.

Pre-decisional — Internal Use Only

DOC 0001372
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 289 of 341

[PAGE \* MERGEFORMAT ]

e Post Enumeration Survey Field Data Collection and Matching Operations
o Initial Housing Unit Before Followup Clerical Matching:

# Original timing: April 15, 2020 —- May 15, 2020.

= Descoped.

# Initial Housing Unit Followup workload could increase about 25-percent.

# Before Followup clerical activities were already at risk by abbreviated training and a
smaller workforce than desired. The COVID-19 pandemic has further shortened the
time for training of the analysts and technicians because the clerical matching staff
is not telework ready and large gatherings of people could foster the spread of the
coronavirus.

o Initial Housing Unit Followup :

« implement a two week delay to field data collection.

# New Operational Timing: May 20, 2020 - June 26, 2020

# Original Timing: May 6, 2020 — June 12, 2020

o Initial Housing Unit After Followup Clerical Matching:

# New Operational Timing: May 6, 2020 - July 24, 2020.

# Original Timing: June 1, 2020 —July 24, 2020

# Start training early utilizing trained HQ staff and any NPC staff already trained.

o Person Interview:
a implement at two week delay in field data collection; no extension of end date.
# New Operational Timing: July 1, 2020 ~ Septernber 11, 2020.
# Original Timing: June 17, 2020 — September 11, 2020.
o Person Followup:

* Original Timing: February 3, 2021 — March 19, 2021 (no change, continue assessing)
o Final Housing Unit Followup:

* Original Timing: May 19, 2021 — June 11, 2021 (no change, continue assessing

Facilities and Leasing:
e Area Census Offices: Current lease terms permit us to occupy ACO space until December 31,
2020. Extensions beyond December 31, 2020 will require work with GSA. GSA, in turn, will need
to discuss with each ACO Lessor to request/negotiate an extension.

 

Oo Considerations: DP iWe are seeking a

 

recommendation! DP

 

@ Regional Census Centers: Current lease terms permit us to occupy the leased space until
December 31, 2021 - at a minimum (with the exception of the PRAO) The following is the list
of RCC lease end dates:

o ATLANTA: 49 months, commencing 2/12/2018 (ends 3/11/2022)

CHICAGO: 49 months, commencing 12/1/2017 (ends 12/30/2021)

DALLAS: 49 months, commencing 1/5/2018 (ends 2/4/2022)

LOS ANGELES: 49 months, commencing 3/1/2018 (ends 3/31/2022)

NEW YORK: 49 months, commencing 3/26/2018 (ends 4/25/2022)

PHILADELPHIA: 49 months, commencing 3/6/2018 (ends 4/5/2022)

Oo 0 0 0 0

Pre-decisional — Internal Use Only

DOC 0001373
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 290 of 341

[PAGE \* MERGEFORMAT ]

oO  PRAO: 25 months, commencing 5/16/2019 (ends 6/15/2021)

Pre-decisional — Internal Use Only

DOC 0001374
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 291 of 341

[PAGE \* MERGEFORMAT ]

COVID-19 Pay for DAPPS Field Employees:
This includes:

e Area Census Office staff including OOSs and Clerks.
e Field workers including CFSs, RAs, and Enumerators.

This staff does not earn leave. In the event staff are directed to stop work activities as a result of COVID-
19, employees may be able to receive pay in lieu of work. There may be further guidance on
implementing COVID-19 pay in situations involving quarantine or medically-directed isolation. If a
decision is made to pay staff, the rate of pay is based on their hourly rate in DAPPS. We will use the
following assumptions:

e Enumerators — 19 hours/week or 4 hours/day.

e Census Field Supervisors— 19 hours/week or 4 hours/day.

e Clerks — 40 hours/week or 8 hours/day.

e® Office Operations Supervisors — 40 hours/week or 8 hours/day.
e Recruiting Assistants — will not receive COVID-19 pay.

We will only pay the regular hourly rate. We will not pay overtime hours — meaning the claim cannot
exceed 40 hours per week, nor will we pay other premium pay - Night Differential or Sunday Premium.
We also will not pay miscellaneous expenses — such as mileage, per diem, doctor’s bills, insurance co-
pays or other expenses.

Two sets of task codes will be implemented specific to COVID-related pay: 1.) individuals directly
impacted by COVID-19 (positive test, symptoms, instructions to quarantine) of up to two weeks; 2.)
“normal” pay for onboard staff (subject to restrictions you have listed below) that are instructed not to
work their normal tour of duty due to work stoppage and/or workplace closure (and no ability to

telework).

Capacity to Expand Field Data Collection Staff:
e Field can add additional staff to compensate for time lost in enumeration operations.
@ We havea robust pool of applicants and in most areas, we have sufficient staff identified to
over hire for the enumerator and CFS positions.
e There are two key limitations:

o First, there are a fixed number of devices. There is a total of 433,762 iPhones planned
for the NRFU operation. 416,243 of the 433,762 iPhones are for NRFU CFMs, CFSs, and
enumerators. 17,519 of the 433,762 devices are allotted for break-fix and
lost/missing/stolen devices.

© Second, the hiring process requires 60 days for an applicant to complete the full
process. We have been successful in shortening this process in some instances.

e The Department of Commerce has submitted a request to allow the Census Bureau to
implement a direct-hire authority to dramatically shrink the 60-day timeframe — essentially
allowing us to hire people on the spot.

Pre-decisional — Internal Use Only

DOC 0001375
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 292 of 341

[PAGE \* MERGEFORMAT ]

e Depending on the distribution of additional work, we would need to add management and
support infrastructure. If areas are saturated with work, we can move these support activities
to an adjacent ACO.

e Push staffing authorization out to the maximum number of devices available.

e Pursue avenues to secure up to an additional 75,000 devices.

Additional Concerns and Unresolved Items:

 

 

 

Pre-decisional — Internal Use Only

DOC 0001376

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 293 of 341

[PAGE \* MERGEFORMAT ]

 

 

 

DP ‘Options, such as! DP

 

 

 

 

DP ishould be discussed.

 

Pre-decisional — Internal Use Only

DOC 0001377
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20

From: B Nathaniel Miller (CENSUS/DCMD FED)

To: 2020 Census Crisis Management Tear List

Subject: COVID-19 Updated Roadmap - 03252020 830am

Date: Wednesday, March 25, 2020 9:33:54 AM

Attachments: 2020 Census ~ Impacts of COVID19 03252020 830am.pdf

 

Page 294 of 341

 

Updated 2020 Census Roadmap attached (03252020 830am)

 

Nathaniel Miller, PMP

Decennial Program Management Office

2020 Census Crisis Management Support Team Coordinator
U.S. Census Bureau
O: 301-763-9058 | M PIl 2H470F
2020.census.crisis management. support team@census. gov

 

 

 

 

census.gov | @uscensusbureay

Shape your future. START HERE > 202?0census.gov

DOC 0001378
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 295 of 341

From: B Nathaniel Miller (CENSUS/DCMD FED)

To: 2020 Census Crisis Management Team List

Ca: Paul Krutsch (CENSUS/DCMD FED)

Subject: COVID-19 Updated Roadmap - 03252020 1200prn

Date: Wednesday, March 25, 2020 12:31:47 PM

Attachments: 2020 Census - Impacts of COVID19 03252020 1200pm pdf

 

 

Updated 2020 Census Roadmap attached (03252020 1200pm)

Significant changes since the 8:30 am update:

e The Pittsburgh ACO was removed from the list of closed ACOs.
® The Milwaukee ACO was added to the list of closed ACOs
e Information about modifications to the GQ E-response process was added.

 

Nathaniel Miller, PMP

Decennial Program Management Office

2020 Census Crisis Management Support Team Coordinator
U.S.Census Bureau

O: 301-763-9058 | Mi Pil __!| 2H470F
2020.census.crisis. management.support. team@census.gov
Muscersushuresy

Shape your future. START HERE > 2020census.gov

 

DOC 0001390
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 296 of 341

From: Maryann M Chapin (CENSUS/ADDC FED)
To: Albert E Fontenot (CENSUS/ADDC FED); Kathisen M Styles (CENSUS/ADDC FED); Michael T Thieme

{CENSUS/ADDC FED): James L Dinwiddie (CENSUS/ADDC FED): Luis J Cano (CENSUS/DCEO FED); Phani-Kumar

Atri Kalluri (CENSUS/ADDC FED); Barbara M LoPresti (CENSUS/CIO FED): Deborah Stempowski (CENSUS/DCMD
FED); Christopher M Denno (CENSUS/ADDC FED); Donna M Baily (CENSUS/ACSO FED): Jennifer W Reichert
{(CENSUS/DCMD FED): Deirdre Bishop (CENSUS/GEO FED}: Ann M Tozzi (CENSUS/ADDC FED): Darlene M Ursitti
{CENSUS/ADDC FED): Suzanne Fratino (CENSUS/ADFO FED); James B Treat (CENSUS/DEPDIR FED): Patrick J
Cantwell (CENSUS/DSSD FED): Judy G Belton (CENSUS/DCMD FED): Francis C McPhillips (CENSUS/DCMD FED}:
Alexa _K Jones-Puthoff (CENSUS/DCMD FED): Sheila M Szanyi (CENSUS/DCEO FED): Jeffrey L Bryant
{CENSUS/NPC FED); DCMD ADCs List (CENSUS/ OTHER): Erike H Becker Medina (CENSUS/ADDC FED): Kevin J
Zajac (CENSUS/DCEO FED); Karen Battle (CENSUS/POP FED): David G Waddington (CENSUS/SEHSD FED):
Christine Flanagan Borman (CENSUS/POP FED); Colleen Hughes Keating (CENSUS/POP FED): Jason Devine
(CENSUS/POP FED); Jonathan Scott Spader (CENSUS/SEHSD FED): Stephanie Galvin (CENSUS/SEHSD FED):
Mark Emory Markovic (CENSUS/LTSO FED); Timothy P Olson (CENSUS/ADFO FED): Victoria Velkoff

{CENSUS/ADDP FED)
Ce: Thuy Trang Ta Nauyen (CENSUS/DSSD FED): John R Magruder (CENSUS/FLD FED): Amy L Fischer (CENSUS/FLD

FED); Kimberly L Canada (CENSUS/FLD FED): Sneha Thakor Desai (CENSUS/FLD FED): John T Baker IT
{(CENSUS/FLD FED): Michael Bentley (CENSUS/DSSD FED): Vincent T Mule Jr (CENSUS/DSSD FED); Willette Allen
{(CENSUS/EAD FED): Tamara S Adams (CENSUS/ADRM FED); Deborah A Fenstermaker (CENSUS/DSSD FED):
James T Christy (CENSUS/LA FED): Karen C Field (CENSUS/FLD FED): Crystal L Miller (CENSUS/FLD FED); Megan
Catherine Kindelan (CENSUS/FLD FED); Jay M Occhiogrosso (CENSUS/FLD FED): Benjamin Taylor
{CENSUS/ADDC FED}; ELD ADCs: Timothy L Kennel (CENSUS/DSSD FED): Joan Marie Hill (CENSUS/DSSD FED):
Dale C Kelly (CENSUS/FLD FED); John W Donnelly (CENSUS/FLD FED): Justin L McLaughlin (CENSUS/CIO FED}:
Shawn Paterson (CENSUS/FLD FED): Stacy Girmbel Vidal (CENSUS/PIO FED)

 

Subject: COVID-19 Updated Roadmap (3/26/20 12:00 pm)
Date: Thursday, March 26, 2020 12:01:45 PM
Attachments: COVID-19 Undated Roadmap 03262020 1200 pm.docx
Hello,

Attached is a March 26, 2020 12:00 noon update to the COVID-19 2020 Census Roadmap.

 

 

Thank you,

Maryann M. Chapin
Decennial Census Programs Directorate
U.S. Census Bureau
O: 301.763.3933; uM: =P

census gov | @uscensushureay

 

 

 

 

Shape your future. START HERE > 2020census.gov

DOC 0001403

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 297 of 341

From:
To:

Cea:

Subject:
Date:

Attachments:

Maryann M Chapin (CENSUS/ADDC FED)

Albert E Fontenot (CENSUS/ADDC FED); Kathisen M Styles (CENSUS/ADDC FED); Michael T Thieme
{(CENSUS/ADDC FED); James L Dinwiddie (CENSUS/ADDC FED): Luis J Cano (CENSUS/DCEO FED): Phani-Kumar

Atri Kalluri (CENSUS/ADDC FED); Barbara M LoPresti (CENSUS/CIO FED): Deborah Sterpowski (CENSUS/DCMD
FED); Christopher M Denno (CENSUS/ADDC FED); Donna M Baily (CENSUS/ACSO FED): Jennifer W Reichert
{(CENSUS/DCMD FED): Deirdre Bishop (CENSUS/GEO FED}: Ann M Tozzi (CENSUS/ADDC FED): Darlene M Ursitti
{CENSUS/ADDC FED): Suzanne Fratino (CENSUS/ADFO FED); James B Treat (CENSUS/DEPDIR FED): Patrick J
Cantwell (CENSUS/DSSD FED): Judy G Belton (CENSUS/DCMD FED): Francis C McPhillips (CENSUS/DCMD FED}:
Alexa _K Jones-Puthoff (CENSUS/DCMD FED): Sheila M Szanyi (CENSUS/DCEO FED): Jeffrey L Bryant
{CENSUS/NPC FED); DCMD ADCs List (CENSUS/ OTHER): Erike H Becker Medina (CENSUS/ADDC FED): Kevin J
Zajac (CENSUS/DCEO FED); Karen Battle (CENSUS/POP FED): David G Waddington (CENSUS/SEHSD FED):
Christine Flanagan Borman (CENSUS/POP FED); Colleen Hughes Keating (CENSUS/POP FED): Jason Devine
(CENSUS/POP FED); Jonathan Scott Spader (CENSUS/SEHSD FED): Stephanie Galvin (CENSUS/SEHSD FED):
Mark Emory Markovic (CENSUS/LTSO FED); Timothy P Olson (CENSUS/ADFO FED): Victoria Velkoff
{CENSUS/ADDP FED)

Thuy Trang Ta Nauyen (CENSUS/DSSD FED): John R Magruder (CENSUS/FLD FED): Amy L Fischer (CENSUS/FLD
FED); Kimberly L Canada (CENSUS/FLD FED): Sneha Thakor Desai (CENSUS/FLD FED): John T Baker IT
{(CENSUS/FLD FED): Michael Bentley (CENSUS/DSSD FED): Vincent T Mule Jr (CENSUS/DSSD FED); Willette Allen
{(CENSUS/EAD FED): Tamara S Adams (CENSUS/ADRM FED); Deborah A Fenstermaker (CENSUS/DSSD FED):

James T Christy (CENSUS/LA FED): Karen C Field (CENSUS/FLD FED): Crystal L Miller (CENSUS/FLD FED); Megan

Catherine Kindelan (CENSUS/FLD FED); Jay M Occhiogrosso (CENSUS/FLD FED): Benjamin Taylor
{CENSUS/ADDC FED): ELD ADCs: Timothy L Kennel (CENSUS/DSSD FED); Joan Marie Hill (CENSUS/DSSD FED):

Dale C Kelly (CENSUS/FLD FED); John W Donnelly (CENSUS/FLD FED): Justin L McLaughlin (CENSUS/CIO FED}:
Shawn Paterson (CENSUS/FLD FED): Stacy Girmbel Vidal (CENSUS/PIO FED)

COVID-19 Updated Roadmap (3/26/20 12:15 pm)
Thursday, March 26, 2020 12:17:46 PM
COVID-19 Updated Roadmap 03262020 1215 pm (1).docx

 

Hello,

Attached is a March 26 12:15 pm update to the COVID-19 Roadmap document.

Significant update:

e Chicago RCC is open.

Thanks,

Maryann M. Chapin

Decennial Census Programs Directorate

U.S. Census Bureau
O: 301.763.3933 | Mi PII

census.gov | @usc

   

nS

sushureau

Shape your future. START HERE > 202?0census.gov

DOC 0001416
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 298 of 341

From:
To:

Cea:

Subject:
Date:
Attachments:

Maryann M Chapin (CENSUS/ADDC FED)

Albert E Fontenot (CENSUS/ADDC FED); Kathisen M Styles (CENSUS/ADDC FED); Michael T Thieme
{(CENSUS/ADDC FED); James L Dinwiddie (CENSUS/ADDC FED): Luis J Cano (CENSUS/DCEO FED): Phani-Kumar

Atri Kalluri (CENSUS/ADDC FED); Barbara M LoPresti (CENSUS/CIO FED): Deborah Sterpowski (CENSUS/DCMD
FED); Christopher M Denno (CENSUS/ADDC FED); Donna M Baily (CENSUS/ACSO FED): Jennifer W Reichert
{(CENSUS/DCMD FED): Deirdre Bishop (CENSUS/GEO FED}: Ann M Tozzi (CENSUS/ADDC FED): Darlene M Ursitti
{CENSUS/ADDC FED): Suzanne Fratino (CENSUS/ADFO FED); James B Treat (CENSUS/DEPDIR FED): Patrick J
Cantwell (CENSUS/DSSD FED): Judy G Belton (CENSUS/DCMD FED): Francis C McPhillips (CENSUS/DCMD FED}:
Alexa _K Jones-Puthoff (CENSUS/DCMD FED): Sheila M Szanyi (CENSUS/DCEO FED): Jeffrey L Bryant
{CENSUS/NPC FED); DCMD ADCs List (CENSUS/ OTHER): Erike H Becker Medina (CENSUS/ADDC FED): Kevin J
Zajac (CENSUS/DCEO FED); Karen Battle (CENSUS/POP FED): David G Waddington (CENSUS/SEHSD FED):
Christine Flanagan Borman (CENSUS/POP FED); Colleen Hughes Keating (CENSUS/POP FED): Jason Devine
(CENSUS/POP FED); Jonathan Scott Spader (CENSUS/SEHSD FED): Stephanie Galvin (CENSUS/SEHSD FED):
Mark Emory Markovic (CENSUS/LTSO FED); Timothy P Olson (CENSUS/ADFO FED): Victoria Velkoff
{(CENSUS/ADDP FED)

Thuy Trang Ta Nauyen (CENSUS/DSSD FED): John R Magruder (CENSUS/FLD FED): Amy L Fischer (CENSUS/FLD
FED); Kimberly L Canada (CENSUS/FLD FED): Sneha Thakor Desai (CENSUS/FLD FED): John T Baker IT
{(CENSUS/FLD FED): Michael Bentley (CENSUS/DSSD FED): Vincent T Mule Jr (CENSUS/DSSD FED); Willette Allen
{(CENSUS/EAD FED): Tamara S Adams (CENSUS/ADRM FED); Deborah A Fenstermaker (CENSUS/DSSD FED):

James T Christy (CENSUS/LA FED): Karen C Field (CENSUS/FLD FED): Crystal L Miller (CENSUS/FLD FED); Megan

Catherine Kindelan (CENSUS/FLD FED); Jay M Occhiogrosso (CENSUS/FLD FED): Benjamin Taylor
{CENSUS/ADDC FED): ELD ADCs: Timothy L Kennel (CENSUS/DSSD FED); Joan Marie Hill (CENSUS/DSSD FED):

Dale C Kelly (CENSUS/FLD FED); John W Donnelly (CENSUS/FLD FED): Justin L McLaughlin (CENSUS/CIO FED}:
Shawn Paterson (CENSUS/FLD FED): Stacy Girmbel Vidal (CENSUS/PIO FED)

COVID-19 Updated Roadmap (3/26/20 5:45 pm)
Thursday, March 26, 2020 5:58:14 PM

COVID-19 Updated Roadmap 03262020 545 pm (1).docx

 

Good Evening,

Attached is a March 26 5:45pm update to the COVID-19 Roadmap.

Changes since the 12:15 pm version:

e Updated the Revised NRFU start date to May 28 (from May 27).
e Modified the item about acquiring the 75,000 additional devices for NRFU to add
information about additional iPads that are also being acquired.

Thanks,

Maryann M. Chapin

Decennial Census Programs Directorate

U.S. Census Bureau

O: 301.763.3933 ;M} Pl

census.gov | @uscensusbureay

Shape your future. START HERE > 202?0census.gov

DOC 0001429
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 299 of 341

From:
To:

Cea:

Subject:
Date:

Attachments:

Maryann M Chapin (CENSUS/ADDC FED)

Albert E Fontenot (CENSUS/ADDC FED); Kathisen M Styles (CENSUS/ADDC FED); Michael T Thieme
{(CENSUS/ADDC FED); James L Dinwiddie (CENSUS/ADDC FED): Luis J Cano (CENSUS/DCEO FED): Phani-Kumar

Atri Kalluri (CENSUS/ADDC FED); Barbara M LoPresti (CENSUS/CIO FED): Deborah Sterpowski (CENSUS/DCMD
FED); Christopher M Denno (CENSUS/ADDC FED); Donna M Baily (CENSUS/ACSO FED): Jennifer W Reichert
{(CENSUS/DCMD FED): Deirdre Bishop (CENSUS/GEO FED}: Ann M Tozzi (CENSUS/ADDC FED): Darlene M Ursitti
{CENSUS/ADDC FED): Suzanne Fratino (CENSUS/ADFO FED); James B Treat (CENSUS/DEPDIR FED): Patrick J
Cantwell (CENSUS/DSSD FED): Judy G Belton (CENSUS/DCMD FED): Francis C McPhillips (CENSUS/DCMD FED}:
Alexa _K Jones-Puthoff (CENSUS/DCMD FED): Sheila M Szanyi (CENSUS/DCEO FED): Jeffrey L Bryant
{CENSUS/NPC FED); DCMD ADCs List (CENSUS/ OTHER): Erike H Becker Medina (CENSUS/ADDC FED): Kevin J
Zajac (CENSUS/DCEO FED); Karen Battle (CENSUS/POP FED): David G Waddington (CENSUS/SEHSD FED):
Christine Flanagan Borman (CENSUS/POP FED); Colleen Hughes Keating (CENSUS/POP FED): Jason Devine
(CENSUS/POP FED); Jonathan Scott Spader (CENSUS/SEHSD FED): Stephanie Galvin (CENSUS/SEHSD FED):
Mark Emory Markovic (CENSUS/LTSO FED); Timothy P Olson (CENSUS/ADFO FED): Victoria Velkoff
{(CENSUS/ADDP FED)

Thuy Trang Ta Nauyen (CENSUS/DSSD FED): John R Magruder (CENSUS/FLD FED): Amy L Fischer (CENSUS/FLD
FED); Kimberly L Canada (CENSUS/FLD FED): Sneha Thakor Desai (CENSUS/FLD FED): John T Baker IT
{(CENSUS/FLD FED): Michael Bentley (CENSUS/DSSD FED): Vincent T Mule Jr (CENSUS/DSSD FED); Willette Allen
{(CENSUS/EAD FED): Tamara S Adams (CENSUS/ADRM FED); Deborah A Fenstermaker (CENSUS/DSSD FED):

James T Christy (CENSUS/LA FED): Karen C Field (CENSUS/FLD FED): Crystal L Miller (CENSUS/FLD FED); Megan

Catherine Kindelan (CENSUS/FLD FED); Jay M Occhiogrosso (CENSUS/FLD FED): Benjamin Taylor
{CENSUS/ADDC FED): ELD ADCs: Timothy L Kennel (CENSUS/DSSD FED); Joan Marie Hill (CENSUS/DSSD FED):

Dale C Kelly (CENSUS/FLD FED); John W Donnelly (CENSUS/FLD FED): Justin L McLaughlin (CENSUS/CIO FED}:
Shawn Paterson (CENSUS/FLD FED): Stacy Girmbel Vidal (CENSUS/PIO FED)

COVID-19 Updated Roadmap (3/27/20 12:00 pm)
Friday, March 27, 2020 12:00:38 PM

COVID-19 Updated Roadmap 03272020 1200pm (1).docx

 

Hello,

Attached is a March 27, 2020 12:00 noon update to the COVID-19 Roadmap.

Significant changes since yesterday's 5:45pm update:

e The Detroit ACO is closed.
e The Oakland County ACO is closed.

Thank you,

Maryann M. Chapin

Decennial Census Programs Directorate

U.S. Census Bureau

O: 301.763.3933 a M: Pll

CeRSUS 2oy

 

 

 

 

 

susbureau

Shape your future. START HERE > 2020census.gov

DOC 0001441
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 300 of 341

From: Maryann M Chapin (CENSUS/ADDC FED)
To: Albert E Fontenot (CENSUS/ADDC FED); Kathisen M Styles (CENSUS/ADDC FED); Michael T Thieme

{(CENSUS/ADDC FED); James L Dinwiddie (CENSUS/ADDC FED): Luis J Cano (CENSUS/DCEO FED): Phani-Kumar

Atri Kalluri (CENSUS/ADDC FED); Barbara M LoPresti (CENSUS/CIO FED): Deborah Sterpowski (CENSUS/DCMD
FED); Christopher M Denno (CENSUS/ADDC FED); Donna M Baily (CENSUS/ACSO FED): Jennifer W Reichert
{(CENSUS/DCMD FED): Deirdre Bishop (CENSUS/GEO FED}: Ann M Tozzi (CENSUS/ADDC FED): Darlene M Ursitti
{CENSUS/ADDC FED): Suzanne Fratino (CENSUS/ADFO FED); James B Treat (CENSUS/DEPDIR FED): Patrick J
Cantwell (CENSUS/DSSD FED): Judy G Belton (CENSUS/DCMD FED): Francis C McPhillips (CENSUS/DCMD FED}:
Alexa _K Jones-Puthoff (CENSUS/DCMD FED): Sheila M Szanyi (CENSUS/DCEO FED): Jeffrey L Bryant
{CENSUS/NPC FED); DCMD ADCs List (CENSUS/ OTHER): Erike H Becker Medina (CENSUS/ADDC FED): Kevin J
Zajac (CENSUS/DCEO FED); Karen Battle (CENSUS/POP FED): David G Waddington (CENSUS/SEHSD FED):
Christine Flanagan Borman (CENSUS/POP FED); Colleen Hughes Keating (CENSUS/POP FED): Jason Devine
(CENSUS/POP FED); Jonathan Scott Spader (CENSUS/SEHSD FED): Stephanie Galvin (CENSUS/SEHSD FED):
Mark Emory Markovic (CENSUS/LTSO FED); Timothy P Olson (CENSUS/ADFO FED): Victoria Velkoff
{(CENSUS/ADDP FED): Alessandro Rebaudengo (CENSUS/ADSD FED)

Ce: Thuy Trang Ta Nauyen (CENSUS/DSSD FED): John R Magruder (CENSUS/FLD FED): Amy L Fischer (CENSUS/FLD
FED); Kimberly L Canada (CENSUS/FLD FED): Sneha Thakor Desai (CENSUS/FLD FED): John T Baker IT
{(CENSUS/FLD FED): Michael Bentley (CENSUS/DSSD FED): Vincent T Mule Jr (CENSUS/DSSD FED); Willette Allen
{(CENSUS/EAD FED): Tamara S Adams (CENSUS/ADRM FED); Deborah A Fenstermaker (CENSUS/DSSD FED):

James T Christy (CENSUS/LA FED): Karen C Field (CENSUS/FLD FED): Crystal L Miller (CENSUS/FLD FED); Megan

Catherine Kindelan (CENSUS/FLD FED); Jay M Occhiogrosso (CENSUS/FLD FED): Benjamin Taylor
{CENSUS/ADDC FED): ELD ADCs: Timothy L Kennel (CENSUS/DSSD FED); Joan Marie Hill (CENSUS/DSSD FED):

Dale C Kelly (CENSUS/FLD FED); John W Donnelly (CENSUS/FLD FED): Justin L McLaughlin (CENSUS/CIO FED}:
Shawn Paterson (CENSUS/FLD FED): Stacy Girmbel Vidal (CENSUS/PIO FED)

Subject: COVID-19 Updated Roadmap (3/27/20 2:00 pm)
Date: Friday, March 27, 2020 2:01:58 PM
Attachments: COVID-19 Undated Roadmap 03272020 200pm.docx

 

Hello Everyone,

Attached is a March 27, 2020 2:00 pm update to the COVID-19 Roadmap.

Significant change since the 12:00 version:

e The New York COA Contact Center has re-opened with a few volunteers providing Non-
English, Non-Spanish support.

Thanks,

Maryann M. Chapin
Decennial Census Programs Directorate

U.S. Census Bureau

 

 

Shape y your future. START HERE > 2020census.gov

 

From: Maryann M Chapin (CENSUS/ADDC FED) <Maryann.M.Chapin@census.gov>
Sent: Friday, March 27, 2020 12:00 PM

DOC 0001453
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 301 of 341

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Kathleen M Styles
(CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Michael T Thieme (CENSUS/ADDC FED)
<Michael.T.Thieme@census.gov>; James L Dinwiddie (CENSUS/ADDC FED)
<James.L.Dinwiddie@census.gov>; Luis J Cano (CENSUS/DCEO FED) <luis.j.cano@census.gov>;
Phani-Kumar Atri Kalluri (CENSUS/ADDC FED) <Phani-Kumar.Atri.Kalluri@census.gov>; Barbara M
LoPresti (CENSUS/CIO FED) <Barbara.M.LoPresti@census.gov>; Deborah Stempowski
(CENSUS/DCMD FED) <Deborah.M.Stempowski@census.gov>; Christopher M Denno (CENSUS/ADDC
FED) <christopher.m.denno@census.gov>; Donna M Daily (CENSUS/ACSO FED}
<Donna.M.Daily@census.gov>; Jennifer W Reichert (CENSUS/DCMD FED)
<Jennifer.W.Reichert@census.gov>; Deirdre Bishop (CENSUS/GEO FED)

<Deirdre.Dalpiaz. Bishop@census.gov>; Ann M Tozzi (CENSUS/ADDC FED)
<Ann.M.Tozzi@census.gov>; Darlene M Ursitti (CENSUS/ADDC FED}
<Darlene.M.Ursitti@census.gov>; Suzanne Fratino (CENSUS/ADFO FED}
<Suzanne.Fratino@census.gov>; James B Treat (CENSUS/DEPDIR FED) <James.B. Treat@census.gov>;
Patrick J Cantwell (CENSUS/DSSD FED) <Patrick.J.Cantwell@census.gov>; Judy G Belton
(CENSUS/DCMD FED) <Judy.G.Belton@census.gov>; Francis C McPhillips (CENSUS/DCMD FED)
<Francis.C.McPhillips@census.gov>; Alexa K Jones-Puthoff (CENSUS/DCMD FED) <alexa.k.jones-
puthoff@census.gov>; Sheila M Szanyi (CENSUS/DCEO FED} <sheila.m.szanyi@census.gov>; Jeffrey L
Bryant (CENSUS/NPC FED) <jeffrey.|.bryant@census.gov>; DCMD ADCs List (CENSUS/ OTHER}
<dcmd.adcs.list@census.gov>; Erika H Becker Medina (CENSUS/ADDC FED)
<Erika.H.Becker.Medina@census.gov>; Kevin J Zajac (CENSUS/DCEO FED)
<Kevin.J.Zajac@census.gov>; Karen Battle (CENSUS/POP FED) <karen.battle@census.gov>; David G
Waddington (CENSUS/SEHSD FED) <David.G.Waddington@census.gov>; Christine Flanagan Borman
(CENSUS/POP FED) <christine.flanagan.borman@census.gov>; Colleen Hughes Keating (CENSUS/POP
FED) <colleen.hughes.keating@census.gov>; Jason Devine (CENSUS/POP FED)
<Jason.E.Devine@census.gov>; Jonathan Scott Spader (CENSUS/SEHSD FED)
<jonathan.s.spader@census.gov>; Stephanie Galvin (CENSUS/SEHSD FED)
<stephanie.galvin@census.gov>; Mark Emory Markovic (CENSUS/LTSO FED)
<mark.emory.markovic@census.gov>; Timothy P Olson (CENSUS/ADFO FED}
<Timothy.P.Olson@census.gov>; Victoria Velkoff (CENSUS/ADDP FED)
<Victoria.A.Velkoff@census.gov>

Ce: Thuy Trang Ta Nguyen (CENSUS/DSSD FED) <Thuy. Trang. Ta.Nguyen@census.gov>; John R
Magruder (CENSUS/FLD FED) <John.R.Magruder@census.gov>; Amy L Fischer (CENSUS/FLD FED)
<Amy.L.Fischer@census.gov>; Kimberly L Canada (CENSUS/FLD FED}
<Kimberly.L.Canada@census.gov>; Sneha Thakor Desai (CENSUS/FLD FED)

<Sneha. Thakor.Desai@census.gov>; John T Baker II (CENSUS/FLD FED)
<John.T.Baker.l!@census.gov>; Michael Bentley (CENSUS/DSSD FED)
<Michael.Bentley@census.gov>; Vincent T Mule Jr (CENSUS/DSSD FED)

<Vincent.T. Mule. Jr@census.gov>; Willette Allen (CENSUS/EAD FED) <Willette Allen@census.gov>;
Tamara S Adams (CENSUS/ADRM FED} <Tamara.S.Adams@census.gov>; Deborah A Fenstermaker
(CENSUS/DSSD FED} <Deborah.A.Fenstermaker@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Karen C Field (CENSUS/FLD FED) <Karen.C.Field@census.gov>;
Crystal L Miller (CENSUS/FLD FED) <Crystal.L.Miller@census.gov>; Megan Catherine Kindelan
(CENSUS/FLD FED) <megan.c.kindelan@census.gov>; Jay M Occhiogrosso (CENSUS/FLD FED)
<Jay.M.Occhiogrosso@census.gov>; Benjamin Taylor (CENSUS/ADDC FED)

DOC 0001454
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 302 of 341

<benjamin.k.taylor@census.gov>; FLD ADCs <fld.adcs@census.gov>; Timothy L Kennel
(CENSUS/DSSD FED) <Timothy.L.Kennel@census.gov>; Joan Marie Hill (CENSUS/DSSD FED)
<Joan.Marie.Hill@census.gov>; Dale C Kelly (CENSUS/FLD FED) <Dale.C.Kelly@census.gov>; John W
Donnelly (CENSUS/FLD FED) <John.W.Donnelly@census.gov>; Justin L McLaughlin (CENSUS/CIO FED)
<Justin.L. McLaughlin@census.gov>; Shawn Paterson (CENSUS/FLD FED}
<Shawn.Paterson@census.gov>; Stacy Gimbel Vidal (CENSUS/PIO FED)

<Stacy.Gimbel. Vidal@census.gov>

Subject: COVID-19 Updated Roadmap (3/27/20 12:00 pm)

Hello,
Attached is a March 27, 2020 12:00 noon update to the COVID-19 Roadmap.

Significant changes since yesterday's 5:45pm update:

e The Detroit ACO is closed.
e The Oakland County ACO is closed.

Thank you,

Maryann M. Chapin

Decennial Census Programs Directorate
U.S. Census Bureau

O: 301.763.3933 |Mi Pl}

census.eoy | uscensusbureay

Shape your future. START HERE > 2020census.gov

DOC 0001455
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 303 of 341

From: Christopher J Stanley (CENSUS/OCIA FED)
To: Steven Dillingham (CENSUS/DEPDIR FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED); Ron S Jarmin

{CENSUS/DEPDIR FED), Enrique Lamas (CENSUS/DEPDIR FED); Steven K Smith (CENSUS/DEPDIR FED); Michael
John Sprung (CENSUS/DEPDIR FED): Albert E Fontenot (CENSUS/ADDC FED): Kathleen M Styles (CENSUS/ADDC
FED); Timothy P Olson (CENSUS/ADFO FED): James T Christy (CENSUS/LA FED)

Subject: Fw: CHC Letter to Dr. Dillingham for Updates During COVID-19
Date: Friday, April 03, 2020 6:25:19 PM
Attachments: CHC Letter to Dr. Dillingham During COVID-19 4.3.2020. pdf

 

 

FY]. We have a new letter from the Congressional Hispanic Caucus.

 

From: Alan Lang (CENSUS/OCIA FED) <alan.lang@census.gov>

Sent: Friday, April 3, 2020 3:09 PM

To: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>

Cc: Nicole Y Thomas-Hawkins (CENSUS/OCIA FED) <Nicole.Y. Thomas-Hawkins@census.gov>; Douglas
E Haynes (CENSUS/OCIA CTR) <douglas.e.haynes@census.gov>; Mark G Dorsey (CENSUS/ADCOM
FED) <mark.g.dorsey@census.gov>

Subject: Fw: CHC Letter to Dr. Dillingham for Updates During COVID-19

fyi and for tracking...

Alan Lang, Deputy Chief

Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau eenen eee eee nnn

O: 301-763-1950 direct | M Pll
census. eoy | @uscensushureau

Shape your future. START HERE > 2020census.gov

 

 

From: Palencia, Stephanie <Stephanie.Palencia@ mail.house.gov>

Sent: Friday, April 3, 2020 3:03 PM

To: Alan Lang (CENSUS/OCIA FED) <alan.lang@census.gov>; Eduardo | Guity (CENSUS/PH FED)
<eduardo.i.guity@census.gov>

Ce: Acosta, Alma <Alma.Acosta@mail.house.gov>; Rodriguez, Estefania

<Estefania.Rodriguez@ mail.house.gov>; Pino, Elena <Elena.Pino@mail.house.gov>; Alex Sarabia
<sarabiatx@gmail.com>; Meza, Danny <Danny.Meza@mail.house.gov>; Schneider, Katherine
<Katherine.Schneider@ mail.nouse.gov>

Subject: CHC Letter to Dr. Dillingham for Updates During COVID-19

Good afternoon,

Please find the attached letter from the Congressional Hispanic Caucus requesting additional
updates from the Census Bureau’s plans in light of the COVID-19 pandemic.

Please confirm receipt of this letter.

Sincerely,

DOC 0001467
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 304 of 341

Stephanie Palencia
Policy and Special Projects Coordinator
Congressional Hispanic Caucus

Cell: Pll

 

 

 

 

DOC 0001468
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 305 of 341

 

CONGRESSIONAL HISPANIC CAUCUS

Joaquin Castro | Chairman

1l6™! CONGRESS
April 3, 2020

Dr. Steven Dillingham
Director

United States Census Bureau
4600 Silver Hill Road
Washington, DC 20233

Dear Dr. Dillingham:

As Members of the Congressional Hispanic Caucus (CHC), we write to you today regarding the Census Bureau’s
plans to ensure a full and accurate count in the 2020 Census in light of the current COVID-19 pandemic. As this
public health crisis continues to change the ways in which our country operates, we understand that the Census
Bureau is currently evaluating changes to the 2020 Census operational plans, all while ensuring the safety of its
workers and the public.

We know the Census Bureau has incorporated years of extensive research, testing, and data into its comprehensive
decennial census operation, especially with the Bureau’s transition to an online census. While we know the Bureau
has emergency and disaster-related contingency plans for the decennial operation, we know that the
unprecedented public health crisis requires a recalibration of the Bureau’s major operations including Update
Leave, Update Enumerate, Mobile Questionnaire Assistance, Group Quarters Enumeration, and Non-Response
Follow Up. These are challenging times and we commend the Bureau for prioritizing the health and safety above
all in its most recent decision to extend the suspension of in-field operations until at least April 15, 2020.

As members of the CHC, we know that our community has a history of being undercounted and that this public
health crisis illuminates the very real peril that a lack of representation and sufficient funding for public health
programs presents. According to early research coming from the City University of New York Mapping Service,
nationwide self-response rates for the 2020 Census are lagging behind self-response rates for the same time period
in the 2010 census.! We are concerned about what this means for response rates in Latino communities that were
already considered hard-to-count. Over the last year, the CHC has met with yourself and with your senior
leadership on a quarterly basis and worked in good faith to identify opportunities to work with the Bureau to
ensure an accurate count in the 2020 Census.

As we move forward in these uncertain times, we urge the Bureau to continue operating with this partnership in
mind and to keep an open line of communication with CHC offices. We understand the ongoing agility that the

 

1 hens: Jw vo cuny.edu/Pace-Elements/ Acadenics-Research-Centers-Initintives/Centers-and-Institutes/Center-for-Urban-

 

Besearch/ CUB -research-intiatrves/Census-2000)- Reonomse-B ate- Angiveis- Week- |

 

DOC 0001469
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 306 of 341

COVID-19 pandemic requires of all census leaders to ensure our communities participate in the 2020 Census. In
that spirit, we urge the Census Bureau to begin providing reoccurring updates with all relevant data and metrics
to our offices of the Bureau’s evolving plans to ensure our messaging and actions align with the Bureau’s most
pressing needs. We respectfully request telephonic briefings or online briefings for our staff to ensure everyone’s
health and safety.

In particular, we urge the Census Bureau to share updates with our offices on the following topics:

1. Employee Safety. We understand that the Census Bureau has to balance data quality and logistical
concerns against the COVID-19 driven imperative to delay operations that require personal contact.

a. Can you please share updates on the extent to which behind-the-scenes Census Bureau operations
have continued? Please also share updates on the additional steps that the Bureau is taking to ensure
employee safety.

b. What is the current operational status of the two census data processing facilities in Jefferson,
Indiana and in Tucson, Arizona? What steps is the Bureau taking to ensure employee safety?

c. We have also heard that there have been COVID-19 cases reported at call centers, or that there is
a concern that they will occur, and for that reason phone response capacity is reduced. In view of
the paramount importance of self-response mechanisms like the call centers, what is the Bureau
doing to get call centers back up to full speed as soon as possible while also meeting public health
guidance?

2. Hiring. We understand that the hiring and onboarding processes are currently paused due to the level of
in-person interaction that these processes require. We also understand that the Bureau has kept job
applications open in case the Bureau needs to hire additional workers in the coming months.

a. Can the Census Bureau share more information on where the hiring and onboarding processes
stand as of today?

b. What percentage of jobs that the Census Bureau originally planned to create have already been
filled?

c. What is the rate of attrition of people who were hired and trained, but have since resigned from
their jobs due to health concerns in light of the COVID-19 pandemic?

d. What are the steps that the Bureau is taking to ensure that these pauses are not affecting the long-
term response intake process?

e. Which additional jobs do you predict you may need to bring on as the Bureau responds to this
crisis?

3. Training. We understand that the Bureau has paused in-person trainings and shifted to digital trainings.
Can you provide an update on this shift to digital training?
a. Which jobs exactly have shifted to digital trainings?
b. Are all regions of the country experience equal shifts to digital trainings?
c. How is the Bureau accounting for communities with low broadband and internet access like New
Mexico as it shifts these trainings to digital platforms?
d. Have all hires been notified and updated of these changes as of today?

4. Operations in Hard-to-Count Communities: What resources or efforts can the Bureau shift to places
where self-response rates are the lowest and where the Bureau planned to seek out the most in-person
contact (Update/Enumerate and Update/Leave census tracts), to best ensure consistency of effort to get
out the count?

a. Can the Bureau ensure that new hires are deployed in hard-to-count communities? If so, how?

DOC 0001470
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 307 of 341

b. What metrics is the Bureau using to identify tracts and communities where response rates are
falling the farthest behind projections and where intensified efforts are and will be most urgently
needed?

c. Can the Bureau share any updates on the Mobile Questionnaire Assistance centers? We know these
were specifically planned to assist communities with a history of low response rates.

i. Who is the Bureau consulting with to reach a final decision on mobile questionnaire
assistance centers?

it. If these centers are suspended indefinitely, how will the Bureau deploy the funding
appropriated by Congress specifically for these centers? Will the Bureau commit to
consulting Members of Congress before reaching a final decision with regards to Mobile
Questionnaire Assistance Centers?

d. Further, we understand that Puerto Rico was supposed to be a 100-percent Update Leave Operation
because of previous natural disasters and a lack of clarity about which addresses were still
occupied. Please share with our caucus how far along in the Update Leave Operation the Census
Bureau got before pausing due to COVID-19 precautions? Please share all pertinent data on how
COVID-19 is affecting the response rate in Puerto Rico, if at all, and what the Census Bureau’s
plans are to address this?

5. Community Partners. How is the Census Bureau effectively coordinating with its community partners
across the country and in our congressional districts to ensure aligned messaging and outreach efforts?
a. Is the Census Bureau holding regular updates for its community partners?

6. Communications Plan. We understand that the Bureau is in the middle of shifting its communications
plan to align with new messaging that is mindful of COVID-19. Can the Bureau provide an update on
when we can expect this new communications plan?

a. What percentage of the Bureau’s messaging plan will be in Spanish? And in which media markets?
Will previous allocations change in response to the national emergency?

b. Which trusted Spanish media outlets and networks is the Bureau working with to ensure that
Hispanic and Latino communities receive this message?

c. How is or isn’t the Bureau incorporating stay-at-home orders across different states into its
decision-making for its new communications plan?

d. How is the Bureau making sure that individuals in historically hard to count communities that may
be under a stay-at-home order and have low access to broadband are being communicated to on
how to complete the 2020 Census?

e. Will the Bureau work with local and state elected officials to obtain special permission, as needed,
to conduct any enumeration efforts that are consistent with social distancing guidelines, but may
go beyond the bounds of allowed activities under stay-at-home orders?

7. Census Timeline. Can you confirm whether the Bureau still anticipates delivering a count to the Office
of the President by December 31, 2020?
a. Can you confirm where the Bureau stands on extending the census data tabulation period?
b. If the Bureau believes in keeping the current time frame for the data tabulation period, can the
Bureau please share any experientially based projections of how data accuracy degrades in relation
to time elapsed since Census Day on April 1, 2020.

8. Census Bureau Funding. Is the Bureau still adequately funded to deliver on its constitutional mandate
given the challenges presented by COVID-19? We urge the Bureau to provide our offices with continuous
updates on the amount of contingency funds spent or projected to be spent so we can adjust Fiscal Year
2021 appropriations in accordance.

DOC 0001471
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 308 of 341

a. To date, has the Bureau started using its contingency funds? If so, where are these contingency
funds being allocated? What portion, if any, has gone directly to equipment to ensure the health
and safety of Census Bureau employees?

b. As we continue to amplify the ability to self-respond, can or has the Bureau used contingency
funding to set up a system that would allow operators to take calls over the internet from any
remote locations in light of health concerns?

As the Census Bureau continues to evaluate next steps, we urge you to work with us and other Members of
Congress to reach a well-informed and widely accepted decisions, specifically with regards to timeline changes
and adjustments. We look forward to continuing working together to ensure an accurate and complete count of

our communities in the 2020 Census.

We appreciate your time to review these questions and look forward to receiving your responses by April 10,

2020.
Sincerely,

Joaquin Castro
CHC Chair

Adriano Espaillat
CHC Whip

José E. Serrano
Member of Congress

Lucille Roybal-Allard
Member of Congress

Linda T. Sanchez
Member of Congress

Grace F. Napolitano
Member of Congress

Ben Ray Lujan
Member of Congress

Nydia M. Velazquez
Member of Congress

Ruben Gallego
CHC First Vice Chair

Veronica Escobar
CHC Freshman Representative

Jimmy Gomez
Member of Congress

Tony Cardenas
Member of Congress

Alexandria Ocasio-Cortez
Member of Congress

Henry Cuellar
Member of Congress

Jess G. “Chuy” Garcia
Member of Congress

DOC 0001472

Nanette Diaz Barragan
CHC Second Vice Chair

Darren Soto
Civil & Voting Rights Chair

Juan Vargas
Member of Congress

Gilbert R. Cisneros, Jr.
Member of Congress

Filemon Vela
Member of Congress

Albio Sires
Member of Congress

Sylvia R. Garcia
Member of Congress
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 309 of 341
CUI//AP/DELIB

From: Cannon, Michael (Federal
To: James T Christy (CENSUS/LA FED): Ron S$ Jarmin (CENSUS/DEPDIR FED); Deborah Stempowski (CENSUS/ADDC

FED); All Mohammad Ahmad (CENSUS/ADCOM FED): Benjamin J Page (CENSUS/CFO FED): Steven Dillingham
(CENSUS/DEPDIR FED); Enrique Lamas (CENSUS/DEPDIR FED): Christa D Jones (CENSUS/DEPDIR FED): Steven
K Smith (CENSUS/DEPDIR FED); Timothy P Olson (CENSUS/ADFO FED): Melissa L Creech (CENSUS/PCO FED):
Luis J Cano (CENSUS/DCEO FED): Albert E Fontenot (CENSUS/ADDC FED

Subject: RE: Please Reivew-- Updated Materials for Shift/Extension for Consideration (Close Hold, Do Not Forward)
Date: Monday, April 06, 2020 6:46:32 PM
Attachments: April 2020 Schedule Draft v 10 w edits RI DMS JC MC Combined.docx

 

 

CUI/PRIV/FED ONLY
My comment added.
Mike

Michael A. Cannon

Chief Counsel for Economic Affairs
Office of the General Counsel

US. Department
Telephone: 202)
Cell 1 II
Email:

   

Canrfiklentialiiy Notice: This e-mail message is intended only far the named recipients, Et cantains information that may be confidential,
privileged, atlurney work product, or otherwise exempt fram disclosure under applicable law. If you have received this message in error,
are nota named recipient, or are not the employee or agent responsible for delivering this massage to a named recipient, be advised that
any review, disclosure, use, dissemination, distribution, or reproduction of this message or its contents is strictly prohibited. Please notify
us immecdiaiely that you have received this measage in error, and deleia the message.

From: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>

Sent: Monday, April 6, 2020 6:24 PM

To: Jarmin, Ron S <ron.s.jarmin@census.gov>; Stempowski, Deborah M
<deborah.m.stempowski@census.gov>; Ahmad, Ali M <ali.m.ahmad@census.gov>; Page, Benjamin J
<benjamin.j.page@census.gov>; Dillingham, Steven <steven.dillingham@census.gov>; Lamas,
Enrique <enrique.lamas@census.gov>; Jones, Christa D <christa.d jones@census.gov>; Smith,
Steven K <steven.k.smith@census.gov>; Olson, Timothy P <timothy.p.olson@census.gov>; Cannon,
Michael (Federal) <MCannon@doc.gov>; Creech, Melissa L <melissa.l.creech@census.gov>; Cano,
Luis J <luis.j.cano@census.gov>; Fontenot, Albert E <albert.e.fontenot @census.gov>

Subject: Re: Please Reivew-- Updated Materials for Shift/Extension for Consideration (Close Hold, Do
Not Forward)

Combined to include my (brief) edits.

James Christy

U.S. Census Bureau

LA 818.267.1700 HQ 301.763.6228 Cell |

 

DOC 0001473
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 310 of 341

census.gov Connect with us on Social Media

Shape Your Future | Start Here 2020census.gov

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S. Jarmin@census gov>

Sent: Monday, April 6, 2020 6:11 PM

To: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M Stempowski@census gov>; Ali
Mohammad Ahmad (CENSUS/ADCOM FED) <ali. m.ahmad@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjaminj page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census. gov>; Steven K Smith (CENSUS/DEPDIR FED)
<steven.k.smith@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Cannon, Michael (Federal) <MCannon@doc.gov>; Melissa L Creech (CENSUS/PCO FED)
<Melissa.L.Creech@census.gav>; Luis J Cano (CENSUS/DCEO FED) <luis. |. cano@census.gov>; Albert
E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>

Subject: Re: Please Reivew-- Updated Materials for Shift/Extension for Consideration (Close Hold, Do
Not Forward}

The attached edits and questions DO NOT incorporate those Deb just sent. Can the next
person take a stab at combining?

Ron S Jarmin, PhD., Deputy Director

U.S. Census Bureau

consuseoy | @uscensusbursau
Shape your future. START HERE > 2020census.gov

 

From: Deborah Stempowski (CENSUS/ADDC FED) <Deborah. M.Stempowski@census.gov>

Sent: Monday, April 6, 2020 5:58 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED) <Ron. S Jarmin@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census. gov>; Steven K Smith (CENSUS/DEPDIR FED)

 

DOC 0001474
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 311 of 341

<stever.k.smith@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; James T Christy (CENSUS/LA FED) <James. T.Christy@census. gov>;
Cannon, Michael (Federal) <MCannon@doc.gov>; Melissa L Creech (CENSUS/PCO FED)
<Melissa.L.Creech@census. gav>; Luis J Cano (CENSUS/DCEO FED) <luis. |. cano@census.gov>; Albert
E Fontenot (CENSUS/ADDC FED) <Albert.£. Fontenot@census.gov>

Subject: Re: Please Reivew-- Updated Materials for Shift/Extension for Consideration (Close Hold, Do
Not Forward)

Ali - | started with a few comments, take what you like, delete what you don't. No hard
feelings.

Will check back in later once others have time to look and | have time to think a little more.

Deborah Stempowski, PMP
Assistant Director for Decennial Programs, Operations and Schedule Management
U.S. Census Bureau

Office 301.763.1417

deborah. m. stempowski@census gov

Shape Your Future | Start Here 2020census.gov

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmacd@census.gov>

Sent: Monday, April 6, 2020 5:14 PM

To: Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gav>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<RonS.Jarmin@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED) <Christa. DJones@census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven. k.smith@census. gov>; Deborah Stempowski (CENSUS/ADDC FED)
<Deborah.M.Stempowski@census.gov>; Timothy P Olson (CENSUS/ADFO FED}
<Timothy.P.Olson@census.gov>; James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Cannon, Michael (Federal) <MCannon@doc.gov>; Melissa L Creech (CENSUS/PCO FED)
<Melissa,.L.Creech@census.gav>; Luis J Cano (CENSUS/DCEO FED) <luis. .cano@census.gov>; Albert
E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>

Subject: Re: Please Reivew-- Updated Materials for Shift/Extension for Consideration (Close Hold, Do
Not Forward}

DOC 0001475
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 312 of 341

Incorporating Ben's talking points. | left the new schedule in tracked changes. It is probably
missing some concise descriptions but | want to get it out.

 

Mike Cannon- just one note as you correctly brought up during the call DP

 

 

 

DP

 

 

DP

 

 

DP

 

Ali Ahmad, Associate Director

Communications Directorate
U.S. Census Bureau
O: 301-763-8789 | Mii a Pil

Al. M.Ahmad@census.gov

meet a a
Census Boy | @uscensusbureau

 

From: Benjamin J Page (CENSUS/CFO FED) <benjamin.| page@census.gov>

Sent: Monday, April 6, 2020 4:47 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S Jarmin@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED) <Christa.DJones@census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Deborah Stempowski (CENSUS/ADDC FED)
<Deborah.M.Stempowski@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; James T Christy (CENSUS/LA FED) <James. 7. Christy@census.gov>
Subject: Re: Please Reivew-- Updated Materials for Shift/Extension for Consideration (Close Hold, Do
Not Forward)

 

Updated with DP

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmacd@census.gov>

Sent: Monday, April 6, 2020 3:51 PM

To: Steven Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S.jarmin@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)

<Enrique. Lamas@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.DJones@census.gov>; Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>;
Steven K Smith (CENSUS/DEPDIR FED} <steven.k.smith@census.gov>; Deborah Stempowski

DOC 0001476

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 313 of 341

(CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; James T Christy (CENSUS/LA FED) <James. T.Christy@ census. gov>
Subject: Please Reivew-- Updated Materials for Shift/Extension for Consideration (Close Hold, Do
Not Forward}

 

An overhaul of our statement, and a slight refresh of the schedule; DP

DP

 

 

Ali Ahmad, Associate Director

Communications Directorate

U.S. Census Bureau

Pll

  

DOC 0001477
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 314 of 341

From: Wilbur Ross

To: Walsh, Michael (Federal

Subject: v 2 Operational Adjustment and Activities- Non-Public- Tentative Dates.docx
Date: Wednesday, April 8, 2020 6:13:06 PM

Attachments: v2 Operational Adjustment and Activities- Non-Public- Tentative Dates.docx

 

ATTOOOO1 txt

 

 

 

DP

 

DOC 0001482

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20

From: Walsh, Michael (Federal

To: Wilbur Ross; 15618321553@efaxsend.com

Ca: Kelley, Karen (Federal); Barranca, Steven (Federal

Subject: Draft Census document

Date: Wednesday, April 8, 2020 3:36:18 PM

Attachments: v 2 Operational Adjustment and Activities- Non-Public- Tentative Dates.docx

 

Page 315 of 341

 

PRIVILEGED/PREDECISIONAL/DELIBERATIVE

This is the document we propose sending to the folks on the call today.

DOC 0001486
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 316 of 341

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED

To: Ron S Jarmin (CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED); Benjamin J Page (CENSUS/CFO
FED)

Ce: James T Christy (CENSUS/LA FED): Timothy P Olson (CENSUS/ADFO FED); Steven Dillingham (CENSUS/DEPDIR
FED); Christa D Jones (CENSUS/DEPDIR FED): Enrique Lamas (CENSUS/DEPDIR FED)

Subject: Re: 4/15 Deadline

Date: Friday, April 10, 2020 5:16:46 PM

Attachments: Hill Talking Points Re June 1 v 2 clean.docx

 

 

| think the attached is getting into good shape. Remember it's really just something to guide
any conversation had on Monday- not to answer all questions. Those would be things we
answer directly in what I'm sure will be many, many follow up conversations.

| believe there is more time to edit this and update and make it perfect. I'm going to spend
some time engaging in one of my favorite secular traditions on this day- watching this:
https://www.youtube.com/watch ?v=qB98WO4SaRk

 

   

Monkman The Long

rricay Theme Gtereo)

 

 

 

 

 

 

 

 

 

(Or at least listening to the theme on repeat)

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

O: 301-763-8789| M: PIl
AILM. Ahmad@census.gov

census.eoy | @uscensushureau

 

 

 

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Friday, April 10, 2020 1:46 PM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>

DOC 0001490
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 317 of 341

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham @census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D. Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>
Subject: Re: 4/15 Deadline

| think it makes for a good Q&A- someone might ask DP land doesn't hurt to

 

have an answer; DP

 

 

 

 

DP

 

 

Consolidating now.

Ali Ahmad, Associate Director
Communications Directorate

U.S. Census Bureau

0: 301-763-8729] M a. a

AlLM Ahmad@census. gov

census.eoy | @uscensushureau

 

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Friday, April 10, 2020 1:39 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D. Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>

 

 

Subject: Re: 4/15 Deadline

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau

census.goy | @uscensusbureau
Shape your future. START HERE > 2020census.gov

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fantenot@census.gov>
Sent: Friday, April 10, 2020 1:32 PM

DOC 0001491

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 318 of 341

To: Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D. Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>
Subject: Re: 4/15 Deadline

 

 

DP

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

 

albert.e,fontenot@census. gov

census.gov
Connect with us on Social Media

 

From: Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>

Sent: Friday, April 10, 2020 1:29 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Cc: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>
Subject: Re: 4/15 Deadline

A couple of suggestions and edits in the attached.

 

 

DP

 

DOC 0001492

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 319 of 341

 

 

DP

 

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Friday, April 10, 2020 12:47 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Cc: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S. Jarmin@census.gov>;
Steven Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

Will now work on incorporating those changes and some edits from the Director.

On Apr 10, 2020, at 12:39 PM, Albert E Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census.gov> wrote:

 

In addition to my question oni DP

 

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

albert.e fontenot@census. gov

census.gov
Connect with us on Social Media

DOC 0001493
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 320 of 341

 

From: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>

Sent: Friday, April 10, 2020 12:06 PM

To: All Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Albert E
Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR
FED) <Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

A few minor comments in the attached. DP

 

 

DP

 

 

James Christy

U.S. Census Bureau pevcenecenene neces .
LA 818.267.1700 HQ 301.763.6228 Cell! PIl

!
Dien peter e ere eet eeeeel

census.gov Connect with us on Social Media
Shape Your Future | Start Here 2020census.gov

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Sent: Friday, April 10, 2020 11:21 AM

To: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Albert E
Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>

Cc: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED} <steven.dillingham@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR
FED) <Enrique.Lamas@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>

Subject: Re: 4/15 Deadline

Or | could just send around! DP for consideration. It will likely be

 

 

 

 

 

DP

 

 

 

DOC 0001494
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 321 of 341

 

 

 

 

Not sure if this is what is needed for the high level conversations but it's a start.

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

O: 301-763-8789 | Mii Pll
Al M.Abmad@census.gov
census.coy | @uscersusbureau

 

 

From: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>

Sent: Friday, April 10, 2020 11:03 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fantenot@census.gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Christa D Jones (CENSUS/DEPDIR
FED) <Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED}
<Enrique.Lamas@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>

Subject: Re: 4/15 Deadline

 

 

 

Thanks Ron. DP should
we have a call to: DP

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
Washington DC

SOT 7632072"

On Apr 10, 2020, at 10:36 AM, Albert E Fontenot (CENSUS/ADDC
FED) <Albert.E.Fontenot@census.gov> wrote:

DOC 0001495
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 322 of 341

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

albert.e fontenot(@census gov

Census.gov
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
Sent: Friday, April 10, 2020 10:35 AM

To: Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Clson@census.gov>; Enrique Lamas
(CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; James T Christy
(CENSUS/LA FED) <James.T.Christy@census.gov>

Subject: 4/15 Deadline

All,

 

 

 

Spoke to KDK DP

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau

Shape your future. START HERE > 2020census.gov

DOC 0001496
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 323 of 341

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED

To: Ron S Jarmin (CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED); Benjamin J Page (CENSUS/CFO
FED)

Ce: James T Christy (CENSUS/LA FED): Timothy P Olson (CENSUS/ADFO FED); Steven Dillingham (CENSUS/DEPDIR

FED); Christa D Jones (CENSUS/DEPDIR FED): Enrique Lamas (CENSUS/DEPDIR FED)
Subject: Re: 4/15 Deadline

Date: Friday, April 10, 2020 5:16:46 PM
Attachments: Hill Talking Points Re June 1 v 2 clean.docx

 

 

 

 

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

O: 301-763-8789| M: Pil
AILM. Ahmad@census.gov

census.goy | 12 susbureau

 

 

 

 

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Friday, April 10, 2020 1:46 PM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>

DOC 0001503

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 324 of 341

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham @census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D. Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>
Subject: Re: 4/15 Deadline

 

 

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

O: 301-763-8789| M: PIl
AlLM Ahmad@census gov

census.eoy | @uscensushureau

 

 

 

 

 

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Friday, April 10, 2020 1:39 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D. Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>
Subject: Re: 4/15 Deadline

 

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau panna een
0: 301-763-1858 | mi Pl |

 

census.goy | @uscensusbureau
Shape your future. START HERE > 2020census.gov

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fantenot@census.gov>
Sent: Friday, April 10, 2020 1:32 PM

DOC 0001504

 

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 325 of 341

To: Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D. Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>

 

 

Subject: Re: 4/15 Deadline

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Cell Pll

 

albert.e,fontenot@census. gov

census.gov
Connect with us on Social Media

 

From: Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>

Sent: Friday, April 10, 2020 1:29 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Cc: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>
Subject: Re: 4/15 Deadline

 

 

DOC 0001505
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 326 of 341

 

 

DP

 

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Friday, April 10, 2020 12:47 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Cc: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S. Jarmin@census.gov>;
Steven Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

 

DP

 

On Apr 10, 2020, at 12:39 PM, Albert E Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census.gov> wrote:

 

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122
Office. 201-763-4648
Celk Pll

 

albert.e fontenot@census. gov

census.gov
Connect with us on Social Media

DOC 0001506

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 327 of 341

 

From: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>

Sent: Friday, April 10, 2020 12:06 PM

To: All Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Albert E
Fontenot (CENSUS/ADDC FED} <Albert.E.Fontenot@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR
FED) <Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

 

James Christy

U.S. Census Bureau
LA 818.267.1700 HQ 301.763.6228 celi Pll
census.gov Connect with us on Social Media

Shape Your Future | Start Here 2020census.gov

 

 

 

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Sent: Friday, April 10, 2020 11:21 AM

To: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Albert E
Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>

Cc: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED} <steven.dillingham@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR
FED) <Enrique.Lamas@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>

Subject: Re: 4/15 Deadline

 

 

DOC 0001507

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 328 of 341

 

 

 

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

O: 301-763-8789| M: Pll
Al M.Abmad@census gov

census.coy | @uscersusbureau

 

 

 

 

 

From: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>

Sent: Friday, April 10, 2020 11:03 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fantenot@census.gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Christa D Jones (CENSUS/DEPDIR
FED) <Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED}
<Enrique.Lamas@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>

Subject: Re: 4/15 Deadline

 

 

DP

 

 

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
----Washington_DC
Pil (mobile)

301-763-2072

 

On Apr 10, 2020, at 10:36 AM, Albert E Fontenot (CENSUS/ADDC
FED) <Albert.E.Fontenot@census.gov> wrote:

DOC 0001508
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 329 of 341

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Cel PIl

 

 

 

 

albert.e fontenot(@census gov

Census.gov
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
Sent: Friday, April 10, 2020 10:35 AM

To: Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Clson@census.gov>; Enrique Lamas
(CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; James T Christy
(CENSUS/LA FED) <James.T.Christy@census.gov>

Subject: 4/15 Deadline

 

 

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau

Shape your future. START HERE > 2020census.gov

DOC 0001509
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 330 of 341

From: Timothy P Olson (CENSUS/ADFO FED)

To: Albert E Fontenot (CENSUS/ADDC FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED

Ca Ron_S Jarmin (CENSUS/DEPDIR FED); Benjamin J Page (CENSUS/CFO FED); James T Christy (CENSUS/LA FED):
Steven Dillingharn (CENSUS/DEPDIR FED); Christa D Jones (CENSUS/DEPDIR FED): Enrique Lamas
(CENSUS/DEPDIR FED)

Subject: Re: 4/15 Deadline

Date: Friday, April 10, 2020 6:08:40 PM

 

Ali, |agree with Al. Great product!!!

 

 

 

 

Tim Olson, Associate Director for Field Operations
U.S. Census Bureau - Washington DC

timothy.p.clson@census.gov

census.gov Connect with us on Social Media

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Friday, April 10, 2020 5:20 PM

To: Alli Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Benjamin J Page (CENSUS/CFO
FED) <benjamin.j.page@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)

<steven.dillingham @census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D. Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>
Subject: Re: 4/15 Deadline

This looks really good.

DOC 0001516

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 331 of 341

Al

Albert E. Fontenot Jr.
Associate Director, Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H-122

Office 301-763 “4668

Sent from my iPhone

On Apr 10, 2020, at 5:16 PM, Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<alim.ahmad@census.gov> wrote:

| think the attached is getting into good shape. Remember it's really just
something to guide any conversation had on Monday- not to answer all
questions. Those would be things we answer directly in what |'m sure will be
many, many follow up conversations.

| believe there is more time to edit this and update and make it perfect. I'm going
to spend some time engaging in one of my favorite secular traditions on this day-
watching this: https://www.youtube.com/watch ?v=qBI8SWO4SeRk

 

 

rrancis Monkmiar
Long Good Fricay
Theme Gtereo)

   

 

 

 

 

 

WWW.YOUTU becom

 

 

 

(Or at least listening to the theme on repeat)

Ali Ahmad, Associate Director
Communications Directorate

DOC 0001517
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 332 of 341

U.S. Census Bureau

AlL M.Ahmad@census.gov

census soy | @uscensusbureau

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Sent: Friday, April 10, 2020 1:46 PM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.SJarmin@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Benjamin J Page (CENSUS/CFO
FED) <benjamin.j.page@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James. T.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR
FED) <Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

 

| think

 

 

DP

 

 

Consolidating now.

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

AlL M.Ahmad@census.gov

gensuseey | @uscensusburesu

 

From: Ron S Jarmin (CENSUS/DEPDIR FED} <Ron.SJarmi
Sent: Friday, April 10, 2020 1:39 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census. gov>; Benjamin
J Page (CENSUS/CFO FED} <benjaminj. page@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali m.ahmad@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James, T.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED} <Timothy.P.Olson@census.gav>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR
FED) <Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

DOC 0001518
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 333 of 341

 

DP

 

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau

ecensus.coy | @huscensusburesu
Shape your future. START HERE > 2020census.gov

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£. Fontenot@census.gov>
Sent: Friday, April 10, 2020 1:32 PM

To: Benjamin J Page (CENSUS/CFO FED) <benjamin.| page@census.gov>; Ali
Mohammad Ahmad (CENSUS/ADCOM FED) <ali.mahmad@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James. L.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Ron S Jarmin (CENSUS/DEPDIR
FED) <Ron.SJarmin@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)

<steven dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa, D.Jones@census gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census gov>

Subject: Re: 4/15 Deadline

 

DP

 

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office_301-763-4668

albert.e fontenot@census. gov

census.gov
Connect with us on Social Media

 

DOC 0001519
 

Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 334 of 341

From: Benjamin J Page (CENSUS/CFO FED} <benjamin.| page@census.gov>

Sent: Friday, April 10, 2020 1:29 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert
E Fontenot (CENSUS/ADDC FED) <Albert.E. Fontenot@census. gov>

Ce: James T Christy (CENSUS/LA FED) <James, L.Christy@census.gav>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Ron S Jarmin (CENSUS/DEPDIR
FED) <Ron. SJarmin@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa, D.Jones@census. gayv>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

A couple of suggestions and edits in the attached.

DP

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Sent: Friday, April 10, 2020 12:47 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E. Fontenot@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James, L.Christy@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Jimothy.P.Olson@census.gov>; Benjamin J Page (CENSUS/CFO
FED) <benjamin | page@census.gav>; Ron S Jarmin (CENSUS/DEPDIR FED}

<Ron.S Jarmin@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)

<steven dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census gav>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

 

 

Will now work on incorporating those changes and some edits from the Director.

On Apr 10, 2020, at 12:39 PM, Albert E Fontenot (CENSUS/ADDC
FED) <Albert.E.Fontenot(@census.gov> wrote:

 

 

 

 

 

 

 

 

 

 

 

in addition to my question onl DP
| agree with both Tim's comment that DP
DP
DP = jandJamey's comment on DP
DP

 

 

 

DOC 0001520

 
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 335 of 341

DP

 

 

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

 

albert.e.fontenot@census.gov

cCensus.gov
Connect with us on Social Media

 

From: James T Christy (CENSUS/LA FED) <James.?.Christy@census.gov>
Sent: Friday, April 10, 2020 12:06 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<alim.ahmad@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gav>; Albert E Fontenot (CENSUS/ADDC FED}
<Albert.E. Fontenot@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin. |. page@census.gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.SJarmin@census.gov>;
Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.DJones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

A few minor comments in the attached.! DP we should

include is DP
DP

 

 

 

 

 

 

 

 

 

James Christy
U.S. Census Bureau

 

census.gov Connect with us on Social Media

DOC 0001521
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 336 of 341

Shape Your Future | Start Here 2020census.gov

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED)

<alum. ahmad@census.goyv>

Sent: Friday, April 10, 2020 11:21 AM

To: Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Albert E Fontenot (CENSUS/ADDC FED}
<Albert.E.Fontenot@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin, |. page@census.gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.SJarmin@census.gov>;
Steven Dillingham (CENSUS/DEPDIR FED}

<steven dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.DJones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique Lamas@census. gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>

Subject: Re: 4/15 Deadline

Or | could just send around: DP for consideration. It
will likely be DP

 

 

 

 

 

Not sure if this is what is needed for the high level conversations but
it's a start.

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

AlILM.Ahmad@census. gov

cersus.eoyv | Cuscernsusbureau

 

DOC 0001522
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 337 of 341

From: Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>

Sent: Friday, April 10, 2020 11:03 AM

To: Albert E Fontenot (CENSUS/ADDC FED)

<Albert.E Fontenot@census.gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.SJarmin@census.gov>;
Steven Dillingham (CENSUS/DEPDIR FED}

<steven. dillingham@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa,.D Jones@census.gav>; Enrique Lamas
(CENSUS/DEPDIR FED) <Enrigue Lamas@census.gov>; James T Christy
(CENSUS/LA FED) <James.T.Christy@census. gov>

Subject: Re: 4/15 Deadline

Thanks Ron. Before the “no afternoon meetings” suggestion takes
place, should we have a call to fine tune DP

 

DP

i i
Vinee ete eee ete errr nicer ieieeenins -1

 

 

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau

On Apr 10, 2020, at 10:36 AM, Albert E Fontenot
(CENSUS/ADDC FED)
<Albert.E. Fontenot(@census.gov> wrote:

OK -

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

albert.e fontenot@census gov

DOC 0001523
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 338 of 341

census.gov
Connect with us on Social Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED)

<Ron.s. Jarmin@census.gov>

Sent: Friday, April 10, 2020 10:35 AM

To: Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; All Mohammad Ahmad
(CENSUS/ADCOM FED) <all. m.ahmad@census.gov>; Albert E
Fontenot (CENSUS/ADDC FED)

<Albert.£. Fontenot @census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>;
Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Enrique Lamas
(CENSUS/DEPDIR FED) <Enrique. Lamas@census.gov>; James
T Christy (CENSUS/LA FED) <James. T.Christy@census.gov>
Subject: 4/15 Deadline

All,

 

 

 

Spoke to KDK DP

 

 

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau
0: 301-763-1858 | mi Pi

census.eoy | @uscensusburaau
Shape your future. START HERE > 2020census.gov

<Hill Talking Points Re June 1 v 2 clean.docx>

DOC 0001524
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 339 of 341

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED
To: Timothy P Olson (CENSUS/ADFO FED)
Ca Albert E Fontenot (CENSUS/ADDC FED): Ron S Jarmin (CENSUS/DEPDIR FED): Benjamin J Page (CENSUS/CFO

 

FED); James T Christy (CENSUS/LA FED): Steven Dillingham (CENSUS/DEPDIR FED): Christa D Jones
(CENSUS/DEPDIR FED): Enrique Lamas (CENSUS/DEPDIR FED

Subject: Re: 4/15 Deadline

Date: Friday, April 10, 2020 6:10:20 PM

 

 

 

 

 

DP

 

On Apr 10, 2020, at 6:08 PM, Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov> wrote:

 

 

 

 

 

 

Tim Olson, Associate Director for Field Operations
U.S. Census Bureau - Washington DC
301-763-2072 Office

i Pil vell

timothy_p olson@census.gov

census.gov Connect with us on Social Media

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>
Sent: Friday, April 10, 2020 5:20 PM
To: Alli Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

DOC 0001525
Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 340 of 341

Ce: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

DP

 

 

 

Al

Albert E. Fontenot Jr.

Associate Director, Decennial Census Programs
United States Department of Commerce
Bureau of the Census

Office 8H-122

Office 301-763-4668

Sent from my iPhone

On Apr 10, 2020, at 5:16 PM, Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<alim.ahmad@census.gov> wrote:

 

 

 

 

DOC 0001526
 

 

Case 5:20-cv-05799-LHK Document 154-3 Filed 09/18/20 Page 341 of 341

 

Ali Ahmad, Associate Director
Communications Directorate

U.S. Census Bureau
O: 301-763-8789| M: Pll

AlLM.Ahmad@census 86V

 

 

 

 

census. gov | @uscensusbureau

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED)

<ali m.ahmad@census.gov>

Sent: Friday, April 10, 2020 1:46 PM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron SJarmin@census gov>;
Albert E Fontenot (CENSUS/ADDC FED) <Albert.E. Fontenot@census.gov>;
Benjamin J Page (CENSUS/CFO FED) <benjamin.| page@census.gov>

Cc: James T Christy (CENSUS/LA FED) <James.7.Christy@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P Olson@census. gov>;
Steven Dillingham (CENSUS/DEPDIR FED}

<steven cillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa, DJones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique. Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

 

 

 

 

DOC 0001527
